Exhibit 10.1

Execution Copy

 

 

 

SOFTWARE BROKERS OF AMERICA, INC.

REVOLVING CREDIT AGREEMENT

DATED AS OF DECEMBER 22, 2009

COMERICA BANK

AS ADMINISTRATIVE AGENT AND LEAD ARRANGER

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    DEFINITIONS    1    1.11   

Certain Defined Terms

   1 2.    REVOLVING CREDIT    28    2.1   

Commitment

   28    2.2   

Accrual of Interest and Maturity; Evidence of Indebtedness

   28    2.3   

Requests for and Refundings of Advances

   29    2.4   

Disbursement of Advances

   31    2.5   

Swing Line

   32    2.6   

Interest Payments; Default Interest

   37    2.7   

Optional Prepayments

   38    2.8   

Reserved

   38    2.9   

Revolving Credit Facility Fee

   38    2.10   

Mandatory Repayment of Revolving Credit Advances

   38    2.11   

Optional Reduction or Termination of Revolving Credit Aggregate Commitment

   39    2.12   

Use of Proceeds of Advances

   39    2.13   

Revolving Credit Optional Increase

   39 3.    LETTERS OF CREDIT    41    3.1   

Letters of Credit

   41    3.2   

Conditions to Issuance

   41    3.3   

Notice

   43    3.4   

Letter of Credit Fees; Increased Costs

   43    3.5   

Other Fees

   45    3.6   

Participation Interests in and Drawings and Demands for Payment Under Letters of
Credit

   45    3.7   

Obligations Irrevocable

   47    3.8   

Risk Under Letters of Credit

   48    3.9   

Indemnification

   49    3.10   

Right of Reimbursement

   50    3.11   

Use of Letters of Credit

   50    The Commercial Letters of Credit shall be used solely to finance the
purchase of inventory in the ordinary course of the Borrower’s business. The
Standby Letters of Credit shall be used solely for the purposes described in the
definition of such term in Section 1 of this Agreement    4.    RESERVED    51
5.    CONDITIONS    51    5.1   

Conditions of Initial Advances

   51    5.2   

Continuing Conditions

   54

 

i



--------------------------------------------------------------------------------

6.    REPRESENTATIONS AND WARRANTIES    54    6.1   

Corporate Authority

   54    6.2   

Due Authorization

   55    6.3   

Good Title; Leases; Assets; No Liens

   55    6.4   

Taxes

   55    6.5   

No Defaults

   56    6.6   

Enforceability of Agreement and Loan Documents

   56    6.7   

Compliance with Laws

   56    6.8   

Non-contravention

   56    6.9   

Litigation

   56    6.10   

Consents, Approvals and Filings, Etc.

   57    6.11   

Agreements Affecting Financial Condition

   57    6.12   

No Investment Company or Margin Stock

   57    6.13   

ERISA

   57    6.14   

Conditions Affecting Business or Properties

   58    6.15   

Environmental and Safety Matters

   58    6.16   

Subsidiaries

   58    6.17   

Reserved

   58    6.18   

Reserved

   58    6.19   

Franchises, Patents, Copyrights, Tradenames, etc.

   59    6.20   

Capital Structure

   59    6.21   

Accuracy of Information

   59    6.22   

Solvency

   59    6.23   

Employee Matters

   60    6.24   

No Misrepresentation

   60    6.25   

Corporate Documents and Corporate Existence

   60 7.    AFFIRMATIVE COVENANTS    60    7.1   

Financial Statements

   60    7.2   

Certificates; Other Information

   62    7.3   

Payment of Obligations

   63    7.4   

Conduct of Business and Maintenance of Existence; Compliance with Laws

   63    7.5   

Maintenance of Property; Insurance

   64    7.6   

Inspection of Property; Books and Records, Discussions

   64    7.7   

Notices

   64    7.8   

Hazardous Material Laws

   66    7.9   

Financial Covenants

   66    7.10   

Governmental and Other Approvals

   67    7.11   

Compliance with ERISA; ERISA Notices

   67    7.12   

Defense of Collateral

   67    7.13   

Future Subsidiaries; Additional Collateral

   68    7.14   

Accounts

   69    7.15   

Use of Proceeds

   69    7.16   

Further Assurances and Information

   69 8.    NEGATIVE COVENANTS    70    8.1   

Limitation on Debt

   70

 

ii



--------------------------------------------------------------------------------

   8.2   

Limitation on Liens

   71    8.3   

Acquisitions

   72    8.4   

Limitation on Mergers, Dissolution or Sale of Assets

   72    8.5   

Restricted Payments

   73    8.6   

Limitation on Capital Expenditures

   73    8.7   

Limitation on Investments, Loans and Advances

   74    8.8   

Transactions with Affiliates

   75    8.9   

Sale-Leaseback Transactions

   75    8.10   

Limitations on Other Restrictions

   75    8.11   

Prepayment of Debt

   76    8.12   

Amendment of Subordinated Debt Documents

   76    8.13   

Modification of Certain Agreements

   76    8.14   

Management Fees

   76    8.15   

Fiscal Year

   76 9.    DEFAULTS    76    9.1   

Events of Default

   76    9.2   

Exercise of Remedies

   79    9.3   

Rights Cumulative

   80    9.4   

Waiver by Borrower of Certain Laws

   80    9.5   

Waiver of Defaults

   80    9.6   

Set Off

   80 10.    PAYMENTS, RECOVERIES AND COLLECTIONS    81    10.1   

Payment Procedure

   81    10.2   

Application of Proceeds of Collateral

   82    10.3   

Pro-rata Recovery

   82    10.4   

Treatment of a Defaulting Lender

   83 11.    CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS    84    11.1   

Reserved

   84    11.2   

Circumstances Affecting LIBOR Rate Availability

   84    11.3   

Laws Affecting Daily Adjusting LIBOR Rate Availability

   84    11.4   

Increased Cost of Advances Carried at the Daily Adjusting LIBOR Rate

   85    11.5   

Capital Adequacy and Other Increased Costs

   86    11.6   

Right of Lenders to Fund through Branches and Affiliates

   87 12.    AGENT    87    12.1   

Appointment of Agent

   87    12.2   

Deposit Account with Agent or any Lender

   87    12.3   

Scope of Agent’s Duties

   87    12.4   

Successor Agent

   88    12.5   

Credit Decisions

   88    12.6   

Authority of Agent to Enforce This Agreement

   88    12.7   

Indemnification of Agent

   89    12.8   

Knowledge of Default

   89    12.9   

Agent’s Authorization; Action by Lenders

   90

 

iii



--------------------------------------------------------------------------------

   12.10   

Enforcement Actions by the Agent

   90    12.11   

Collateral Matters

   90    12.12   

Agents in their Individual Capacities

   91    12.13   

Agent’s Fees

   91    12.14   

Documentation Agent or other Titles

   91    12.15   

No Reliance on Agent’s Customer Identification Program

   91 13.    MISCELLANEOUS    92    13.1   

Accounting Principles

   92    13.2   

Consent to Jurisdiction

   92    13.3   

Law of Michigan

   92    13.4   

Interest

   93    13.5   

Closing Costs and Other Costs; Indemnification

   93    13.6   

Notices

   94    13.7   

Further Action

   95    13.8   

Successors and Assigns; Participations; Assignments

   95    13.9   

Counterparts

   98    13.10   

Amendment and Waiver

   99    13.11   

Confidentiality

   100    13.12   

Substitution or Removal of Lenders

   101    13.13   

Withholding Taxes

   102    13.14   

Taxes and Fees

   103    13.15   

WAIVER OF JURY TRIAL

   103    13.16   

USA Patriot Act Notice

   103    13.17   

Complete Agreement; Conflicts

   103    13.18   

Severability

   104    13.19   

Table of Contents and Headings; Section References

   104    13.20   

Construction of Certain Provisions

   104    13.21   

Independence of Covenants

   104    13.22   

Electronic Transmissions

   104    13.23   

Advertisements

   105    13.24   

Reliance on and Survival of Provisions

   105

 

iv



--------------------------------------------------------------------------------

EXHIBITS

A FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE

B FORM OF REVOLVING CREDIT NOTE

C FORM OF SWING LINE NOTE

D FORM OF REQUEST FOR SWING LINE ADVANCE

E FORM OF NOTICE OF LETTERS OF CREDIT

F FORM OF SECURITY AGREEMENT

G FORM OF BORROWING BASE CERTIFICATE

H FORM OF ASSIGNMENT AGREEMENT

I FORM OF INTCOMEX GUARANTY

J FORM OF COVENANT COMPLIANCE REPORT

K FORM OF SWING LINE PARTICIPATION CERTIFICATE

L NEW LENDER ADDENDUM

M FORM OF SUBSIDIARY GUARANTY

SCHEDULES

 

    1.1    Percentages and Allocations     1.2    Compliance Information     5.2
   Jurisdictions in Which Borrower and Subsidiaries are Qualified to do Business
    5.1(c)    List of Jurisdictions in which to file financing statements
    6.3(b)    Owned and Leased Real Property     6.4    Taxes     6.7   
Compliance with Laws     6.9    Litigation     6.10    Consents, Approvals,
Filings     6.13    ERISA     6.15    Environmental Matters     6.16   
Subsidiaries     6.19    Franchises, Patents, Copyrights, Tradenames, etc.
    6.20    Capital Structure     6.22    Union Contracts or Agreements     8.1
   Existing Debt     8.2    Existing Liens     8.7    Existing Investments
    8.8    Transactions with Affiliates   13.6    Notices

 

1



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This Revolving Credit Agreement (“Agreement”) is made as of the 22nd day of
December, 2009, by and among the financial institutions from time to time
signatory hereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent
for the Lenders (in such capacity, the “Agent”), Arranger, Syndication Agent and
Documentation Agent, and Software Brokers of America, Inc. (“Borrower”).

RECITALS

A. Borrower has requested that the Lenders extend to it credit and letters of
credit on the terms and conditions set forth herein.

B. The Lenders are prepared to extend such credit as aforesaid, but only on the
terms and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the covenants contained herein, Borrower, the
Lenders, and the Agent agree as follows:

 

1. DEFINITIONS.

1.11 Certain Defined Terms. For the purposes of this Agreement the following
terms will have the following meanings:

“Account(s)” shall mean any account or account receivable as defined under the
UCC, including without limitation, with respect to any Person, any right of such
Person to payment for goods sold or leased or for services rendered.

“Account Control Agreement(s)” shall mean those certain account control
agreements, or similar agreements that are delivered pursuant to Section 7.14 of
this Agreement or otherwise, as the same may be amended, restated or otherwise
modified from time to time.

“Account Debtor” shall mean the party who is obligated on or under any Account.

“Advance(s)” shall mean, as the context may indicate, a borrowing requested by
the Borrower, and made by the Revolving Credit Lenders under Section 2.1 hereof,
or the Swing Line Lender under Section 2.5 hereof, including without limitation
any readvance or refunding of such borrowing pursuant to Section 2.3 or 2.5
hereof, and any advance deemed to have been made in respect of a Letter of
Credit under Section 3.6(c) hereof.

“Affected Lender” shall have the meaning set forth in Section 13.12 hereof.

 

1



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person for the purposes
of this definition if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the Equity Interests having ordinary voting power for
the election of directors or managers of such other Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agent” shall have the meaning set forth in the preamble, and include any
successor agents appointed in accordance with Section 12.4 hereof.

“Applicable Fee Percentage” shall mean one half of one percent (.50%).

“Applicable Interest Rate” shall mean, the Daily Adjusting LIBOR Rate, except
during any period of time during which, in accordance with the terms and
conditions of this Agreement, the Indebtedness hereunder shall bear interest at
the Base Rate.

“Applicable L/C Fee Percentage” shall mean with respect to any Standby Letters
of Credit, three and one half of one percent (3.5%).

“Applicable Margin” shall mean three and one half of one percent (3.5%).

“Applicable Measuring Period” shall mean (a) as used in the definition of
“Consolidated Fixed Charge Coverage Ratio”, (i) through and including the fiscal
quarter ending December 31, 2010, the period of time commencing on January 1,
2010 through and including the last day of the applicable fiscal quarter, and
(ii) thereafter, the period of four consecutive fiscal quarters ending on the
last day of the applicable fiscal quarter, and (b) for purposes of calculating
the minimum Consolidated Net Income under Section 7.9(c), the period of time
commencing on the first day of the fiscal year in which such fiscal quarter
occurs, through and including the last day of the applicable fiscal quarter.

“Asset Sale” shall mean the sale, transfer or other disposition by Borrower or
any Subsidiary Guarantor of any asset (other than the sale or transfer of less
than one hundred percent (100%) of the stock or other ownership interests of any
Subsidiary) to any Person (other than to Borrower or a Subsidiary Guarantor).

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit H hereto.

“Authorized Signer” shall mean each person who has been authorized by the
Borrower to execute and deliver any requests for Advances hereunder pursuant to
a written authorization delivered to the Agent and whose signature card or
incumbency certificate has been received by the Agent.

“Bankruptcy Code” shall mean Title 11 of the United States Code and the rules
promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“Base Rate” shall mean for any day, that rate of interest which is equal to the
sum of the Applicable Margin plus the greatest of (a) the Prime Rate for such
day or (b) the Federal Funds Effective Rate in effect on such day, plus one
percent (1.0%) or (c) two and one half of one percent (2.5%).

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

“Borrowing Base” shall mean, as of any date of determination thereof, an amount
equal to the sum of (i) Eighty Five percent (85%) of Eligible Accounts, plus
(ii) Eighty Five percent (85%) of Eligible Insured Foreign Accounts, plus
(iii) the lesser of (a) Sixty percent (60%) of Eligible Inventory and
(b) $14,000,000, plus (iv) the lesser of (a) Ninety percent (90%) of Eligible
Standby Letters of Credit and (b) $3,000,000; provided that (x) the Borrowing
Base shall be determined on the basis of the most current Borrowing Base
Certificate required or permitted to be submitted hereunder, and (y) the amount
determined as the Borrowing Base shall be subject to, without duplication, any
reserves for contras/offsets, drop ship receivables, inventory-in-transit,
potential offsets due to customer deposits, discount arrangements, chargebacks,
disputed accounts (or potential chargebacks or disputed accounts), and such
other reserves as reasonably established by the Agent, at the direction or with
the concurrence of the Majority Revolving Lenders from time to time, including,
without limitation any reserves or other adjustments established by Agent or the
Majority Lenders on the basis of any subsequent collateral audits conducted
hereunder, all in accordance with ordinary and customary asset-based lending
standards, as reasonably determined by Agent and the Majority Lenders.

“Borrowing Base Certificate” shall mean a borrowing base certificate, in
substantially the form of Exhibit G attached hereto, executed by a Responsible
Officer of the Borrower.

“Borrowing Base Obligors” shall mean the Borrower and the Subsidiary Guarantors,
and “Borrowing Base Obligor” shall mean any of them, as the context shall
indicate.

“Business Day” shall mean any day other than a Saturday or a Sunday on which
commercial banks are open for domestic and international business (including
dealings in foreign exchange) in Detroit, Michigan and New York, New York.

“Capital Expenditures” shall mean, for any period, with respect to any Person
(without duplication), the aggregate of all expenditures incurred by such Person
during such period for the acquisition or leasing (pursuant to a Capitalized
Lease) of fixed or capital assets or additions to equipment, plant and property
that should be capitalized under GAAP on a consolidated balance sheet of such
Person.

“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.

“Change of Control” shall mean (a) if there shall be any change for any reason
in the ownership or control of Borrower (other than a change of ownership
resulting from an underwritten public offering) such that CVC and/or the
Permitted Shalom Owners collectively shall fail to own and control, directly or
indirectly, at least 50.1% of the issued and outstanding capital of the
Borrower;

 

3



--------------------------------------------------------------------------------

or (b) if Borrower shall fail to be a wholly owned direct or indirect subsidiary
of Intcomex; or (c) if there shall be any change for any reason in the
management of Borrower, such that both Anthony Shalom and Michael Shalom shall
cease to be involved in the day-to-day management of the Borrower.

“Collateral” shall mean all property or rights in which a security interest,
mortgage, lien or other encumbrance for the benefit of the Lenders is or has
been granted or arises or has arisen, under or in connection with this
Agreement, the other Loan Documents, or otherwise to secure the Indebtedness.

“Collateral Access Agreement” shall mean an agreement in form and substance
satisfactory to the Agent in its sole discretion, pursuant to which a mortgagee
or lessor of real property on which Collateral is stored or otherwise located,
or a warehouseman, processor or other bailee of inventory or other property
owned by Borrower or any Subsidiary Guarantor, that acknowledges the Liens under
the Collateral Documents and subordinates or waives any Liens held by such
Person on such property and, includes such other agreements with respect to the
Collateral as Agent may require in its sole discretion, as the same may be
amended, restated or otherwise modified from time to time.

“Collateral Documents” shall mean the Security Agreement, the Trademark Security
Agreement, the Account Control Agreements, the Collateral Access Agreements, and
all other security documents (and any joinders thereto) executed by Borrower or
any Subsidiary Guarantor in favor of the Agent on or after the Effective Date,
in connection with any of the foregoing collateral documents, in each case, as
such collateral documents may be amended or otherwise modified from time to
time.

“Comerica Bank” shall mean Comerica Bank its successors or assigns.

“Commercial Letters of Credit” shall mean the commercial letters of credit
issued by the Issuing Lender for the account of Borrower for the purchase of
Inventory in the ordinary course of business.

“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) shall
mean, when used with reference to any financial term in this Agreement, the
aggregate for two or more Persons of the amounts signified by such term for all
such Persons determined on a consolidated (or consolidating) basis in accordance
with GAAP, applied on a consistent basis. Unless otherwise specified herein,
“Consolidated” and “Consolidating” shall refer to either Intcomex and its
Subsidiaries, or Borrower and its Subsidiaries, as the context may indicate or
require, in each case as determined on a Consolidated or Consolidating basis.

“Consolidated Fixed Charge Coverage Ratio” shall mean the ratio of
(i) Consolidated Net Income of Borrower and its Subsidiaries for the Applicable
Measuring Period, plus Consolidated Interest Expense, depreciation and
amortization for such period, less Distributions paid by Borrower or any of its
Subsidiaries during such period, minus any Capital Expenditures made in cash
during such period (excluding any Capital Expenditures financed with money
borrowed, other than with revolving credit loans), minus the increase in the
loans or advances made by Borrower or any of its Subsidiaries to Affiliates made
during such period (without taking into account payments made by any Affiliate
to Borrower or any of its Subsidiaries (including, without limitation, Intcomex)
on loans or advances to Affiliates that occur from proceeds of the Intcomex
Notes), to (ii) the aggregate amount of all principal and interest payments that
became due and payable on Borrower’s long term debt during such Applicable
Measuring Period.

 

4



--------------------------------------------------------------------------------

“Consolidated Funded Debt” shall mean at any date the aggregate amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
Consolidated basis.

“Consolidated Interest Expense” shall mean for any period total cash interest
expense (including that attributable to Capitalized Leases) of the Borrower and
its Subsidiaries plus, without duplication, capitalized interest expense, plus
all fees and expenses incurred in connection with the Indebtedness to the extent
such costs are allocable to such period in accordance with GAAP, excluding
amortization of debt discount.

“Consolidated Net Income” shall mean for any period the net income (as
determined in accordance with GAAP) of any Person and its Subsidiaries for such
period but excluding in any event:

 

  (a) any gains or losses on the sale or other disposition, not in the ordinary
course of business, of investments or fixed or capital assets, and any taxes on
the excluded gains and any tax deductions or credits on account of any excluded
losses;

 

  (b) net earnings of any entity in which such Person or any of its Subsidiaries
has an ownership interest, unless such net earnings shall have been actually
received by such Person or any such Subsidiary in the form of cash
distributions; and

 

  (c) extraordinary items as defined by GAAP.

“Consolidated Tangible Net Worth” shall mean, as of any date of determination,
(i) the Consolidated total assets of Borrower and its Subsidiaries at such date
(excluding all amounts owing to Borrower or any of its Subsidiaries by officers,
directors, shareholders and other Affiliates (other than Included Affiliate
Trade Receivables, which shall be included for purposes of calculating such
assets) and all patents, patent rights, trademarks, trade names, franchises,
copyrights, licenses, goodwill and all other intangible assets of Borrower and
its Subsidiaries at such date, after all appropriate deductions in accordance
with GAAP (including, without limitation, reserves for doubtful receivables,
obsolescence, depreciation and amortization)) less (ii) the Consolidated total
liabilities of Borrower and its Subsidiaries at such date, all as determined in
accordance with GAAP.

“Consolidated Total Leverage Ratio” shall mean the ratio of Consolidated total
liabilities of Borrower and its Subsidiaries as of the applicable date of
determination to Consolidated Tangible Net Worth as of the applicable date of
determination, all as determined in accordance with GAAP.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

5



--------------------------------------------------------------------------------

“Covenant Compliance Report” shall mean the report to be furnished by Borrower
to the Agent pursuant to Section 7.2(a) hereof, substantially in the form
attached hereto as Exhibit J and certified by a Responsible Officer of the
Borrower, in which report Borrower shall set forth the information specified
therein.

“CVC” shall mean (i) Citigroup Inc., a Delaware corporation, or any of its
Subsidiaries, including Co-Investment LLC VII (Intcomex), a Delaware limited
liability company; or (ii) any fund, collective investment scheme, trust,
partnership (including without limitation, any co-investment partnership),
special purpose or other vehicle or any Subsidiary or Affiliate of any of the
foregoing, with respect to which Citigroup Inc. or any of its Subsidiaries is a
general partner, controlling shareholder, investment manager or investment
advisor.

“Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate which
is equal to the Applicable Margin plus the greater of: (i) two percent
(2.0%) per annum or (ii) the quotient of the following:

(a) for any day, the per annum rate of interest determined on the basis of the
rate for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical) on
such day, or if such day is not a Business Day, on the immediately preceding
Business Day. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service)
on any day, the “Daily Adjusting LIBOR Rate” for such day shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Agent, or, in the absence of such other
service, the “Daily Adjusting LIBOR Rate” for such day shall, instead, be
determined based upon the average of the rates at which Agent is offered dollar
deposits at or about 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter
as practical), on such day, or if such day is not a Business Day, on the
immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the principal amount outstanding hereunder and for a period
of one (1) month;

divided by

(b) 1.00 minus the maximum rate (expressed as a decimal) on such day at which
Agent is required to maintain reserves on “Euro-currency Liabilities” as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category.

“Debt” shall mean as to any Person, without duplication (a) all Funded Debt of a
Person, (b) all Guarantee Obligations of such Person, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property or assets purchased by such Person, (d) all indebtedness of such
Person arising in connection with any Hedging Transaction entered into by such
Person, (e) all recourse Debt of any partnership of which such Person is the
general partner, and (f) any Off Balance Sheet Liabilities.

 

6



--------------------------------------------------------------------------------

“Default” shall mean any event that with the giving of notice or the passage of
time, or both, would constitute an Event of Default under this Agreement.

“Defaulting Lender” shall mean a Lender which, in the reasonable determination
of the Agent (a) has failed to fund its Percentage of any Advance or to purchase
participations in a Swing Line Advance or any Reimbursement Obligations as
required under this Agreement, unless such Lender is disputing its funding
obligation in good faith, (b) has otherwise failed to pay to the Agent or any
other Lender any other amount required to be paid by it under the terms of this
Agreement or any other Loan Document, unless such Lender is disputing such
obligation to pay any such amount in good faith, (c) has been, or whose holding
company has been, determined to be insolvent or that has become subject to a
bankruptcy, receivership or other similar proceeding, or (d) has had a
substantial portion of its assets or management (or a substantial portion of the
assets or management of its holding company) taken over by any governmental
authority or any governmental authority has restricted its ability to act under
this Agreement, including its ability to enter into amendments, waivers or
modifications of this Agreement or any of the other Loan Documents (provided
that the exercise of the customary rights of a shareholder by a governmental
authority which owns shares in such Lender (or its holding company) shall not be
covered by this clause (d)), provided, however, in all cases that a Defaulting
Lender shall no longer be deemed a Defaulting Lender when (i) the Defaulting
Lender shall have cured the conditions which shall have caused it to be a
Defaulting Lender hereunder and (ii) the Agent has agreed that such Lender shall
no longer be deemed a Defaulting Lender hereunder.

“Defaulting Lender’s Unfunded Portion” shall mean such Defaulting Lender’s
Revolving Credit Percentage of the Revolving Credit Aggregate Commitment minus
the sum of (a) the aggregate principal amount of all Revolving Credit Advances
funded by the Defaulting Lender under the Revolving Credit, plus (b) such
Defaulting Lender’s Revolving Credit Percentage of the aggregate outstanding
principal amount of all Swing Line Advances and Letter of Credit Obligations.

“Designated Affiliates” means (i) TGM S.A. (dba Intcomex Uruguay),
(ii) Computation Monrenca Panama S.A., (iii) Intcomex Jamaica Ltd.,
(iv) Intcomex Peru, S.A.C., (v) Intcomex S.A. (dba Intcomex Chile),
(vi) Intcomex Costa Rica Mayorista en Equipo de Computo, S.A., (vii) Intcomex
del Ecuador S.A, (viii) Intcomex de Guatemala S.A. (formerly Centel S.A.),
(ix) Intcomex Iquique S.A., (x) Intcomex S.A. de C.V., (xi) Intcomex Colombia,
Ltda., (xii) Intcomex Argentina, S.R.L., (xiii) Intcomex de Las Americas, S.A.
and (xiv) Pontix Trading S.A., and (xviii) Centel, S.A. de C.V., as well as any
other acquired or newly formed or established direct or indirect subsidiaries of
Intcomex, Inc. engaged in substantially the same business as that of the
foregoing Designated Affiliates, and the successors and assigns of any of the
foregoing, and “Designated Affiliate” shall mean any of them.

“Distribution” is defined in Section 8.5 hereof.

“Dollars” and the sign “$” shall mean lawful money of the United States of
America.

 

7



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean any Subsidiary of Borrower incorporated or
organized under the laws of the United States of America, or any state or other
political subdivision thereof or which is considered to be a “disregarded
entity” for United States federal income tax purposes and which is not a
“controlled foreign corporation” as defined under Section 957 of the Internal
Revenue Code, in each case provided such Subsidiary is owned by Borrower or a
Domestic Subsidiary of Borrower, and “Domestic Subsidiaries” shall mean any or
all of them.

“Effective Date” shall mean the date on which all the conditions precedent set
forth in Sections 5.1 and 5.2 have been satisfied or waived.

“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.

“Eligible Accounts” shall mean an Account as to which the following is true and
accurate as of the date that such Account is included in the applicable
Borrowing Base Certificate:

 

  (a) such Account arose in the ordinary course of the business of a Borrowing
Base Obligor out of either (i) a bona fide sale of Inventory by such Borrowing
Base Obligor , and in such case such Inventory has in fact been shipped to the
applicable Account Debtor or the Inventory has otherwise been accepted by the
applicable Account Debtor, or (ii) services performed by such Borrowing Base
Obligor under an enforceable contract (written or oral), and in such case such
services have in fact been performed for the applicable Account Debtor and
accepted by such Account Debtor;

 

  (b) such Account represents a legally valid and enforceable claim which is due
and owing to a Borrowing Base Obligor by the applicable Account Debtor and for
such amount as is represented by the Borrower to Agent in the applicable
Borrowing Base Certificate;

 

  (c) it is evidenced by an invoice dated not later than the date of the
delivery or shipment of the related Inventory giving rise to such Account and
not more than ninety (90) days have passed since the invoice date corresponding
to such Account;

 

  (d) the unpaid balance of such Account (or portion thereof) that is included
in the applicable Borrowing Base Certificate is not subject to any defense or
counterclaim that has been asserted by the applicable Account Debtor, or any
setoff, contra account, credit, allowance or adjustment by the Account Debtor
because of returned, inferior or damaged Inventory or services, or for any other
reason, except for customary discounts allowed by the applicable Borrowing Base
Obligor in the ordinary course of business for prompt payment, and, to the
extent there is any agreement between the applicable Borrowing Base Obligor, the
related Account Debtor and any other Person, for any rebate, discount,
concession or release of liability in respect of such Account, in whole or in
part, the amount of such rebate, discount, concession or release of liability
shall be excluded from the Borrowing Base;

 

8



--------------------------------------------------------------------------------

  (e) the applicable Borrowing Base Obligor has granted to the Agent pursuant to
or in accordance with the Collateral Documents (except to the extent not
required to do so thereunder) a first priority perfected security interest in
such Account prior in right to all other Persons and such Account has not been
sold, transferred or otherwise assigned or encumbered by the applicable
Borrowing Base Obligor, as applicable, to or in favor of any Person other than
pursuant to or in accordance with the Collateral Documents or this Agreement;

 

  (f) it is not owing by any Account Debtor who, as of the date of
determination, has failed to pay fifty percent (50%) or more of the aggregate
amount of its Accounts owing to the applicable Borrowing Base Obligor within
ninety (90) days since the original invoice date corresponding to such Accounts;

 

  (g) such Account is not represented by any note, trade acceptance, draft or
other negotiable instrument or by any chattel paper, except to the extent any
such note, trade acceptance, draft, other negotiable instrument or chattel paper
has been endorsed and delivered by the applicable Borrowing Base Obligor
pursuant to or in accordance with the Collateral Documents or this Agreement
and/or otherwise in a manner satisfactory to the Agent on or prior to such
Account’s inclusion in any applicable Borrowing Base Certificate;

 

  (h) the applicable Borrowing Base Obligor has not received, with respect to
such Account, any notice of the dissolution, liquidation, termination of
existence, insolvency, business failure, appointment of a receiver for any part
of the property of, assignment for the benefit of creditors by, or the filing of
a petition in bankruptcy or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against, such Account Debtor; provided,
however, that the portion, if any, of the amount owed to the applicable
Borrowing Base Obligor by an Account Debtor entitled to administrative expense
status under Section 503 of Title 11, United States Code, shall not be deemed
ineligible pursuant to this clause (i);

 

  (i) it is not an account billed in advance, payable on delivery, for consigned
goods, for guaranteed sales, for unbilled sales, payable at a future date or
bonded or insured by a surety company;

 

  (j) the Account Debtor on such Account is not:

 

  (i) an Affiliate of Borrower or any Subsidiary Guarantor;

 

9



--------------------------------------------------------------------------------

  (ii) the United States of America or any department, agency, or
instrumentality thereof (unless the applicable Borrowing Base Obligor has
assigned its right to payment of such Account to Agent in a manner satisfactory
to Agent so as to comply with the provisions of the Federal Assignment of Claims
Act);

 

  (iii) a citizen or resident of any jurisdiction other than one of the United
States, Puerto Rico or Canada; or

 

  (iv) an Account Debtor whose Accounts the Agent, acting in its reasonable
credit judgment, has deemed not to constitute Eligible Accounts because the
collectibility of such Accounts is or is reasonably expected to be impaired; and

 

  (k) such Account satisfies any other eligibility criteria established from
time to time by Agent in its sole discretion or at the direction of the Majority
Lenders.

Any Account, which is at any time an Eligible Account but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) any Person (other than a natural person) that is or will be engaged in the
business of making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary course of its business,
provided that such Person is administered or managed by a Lender, an Affiliate
of a Lender or an entity or Affiliate of an entity that administers or manages a
Lender; or (d) any other Person (other than a natural person) approved by the
(i) Agent (and in the case of an assignment of a commitment under the Revolving
Credit, the Issuing Lender and Swing Line Lender), and (ii) unless a Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that (x) notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower, or any of the
Borrower’s Affiliates or Subsidiaries; (y) notwithstanding clause (d)(ii) of
this definition, no assignment shall be made to an entity which is a competitor
of Borrower or any Subsidiary without the consent of the Borrower, which consent
may be withheld in its sole discretion; and (z) and no assignment shall be made
to an Impaired Lender without the consent of the Agent, and in the case of an
assignment of a commitment under the Revolving Credit, the Issuing Lender and
the Swing Line Lender.

“Eligible Standby Letter of Credit” shall mean a standby letter of credit issued
in favor of a Borrowing Base Obligor, and confirmed by a U.S. financial
institution, to support Accounts owing to the applicable Borrowing Base Obligor
that do not otherwise constitute “Eligible Accounts”, in form, substance and
otherwise acceptable to Agent.

“Eligible Insured Foreign Account” means an Account as to which the following is
true and accurate as of the date that such Account is included in the applicable
Borrowing Base Certificate: (a) such Account meets all of the requirements set
forth in the definition of “Eligible Account” except for clauses (c), (f) and
(j)(iii), (b) is owing by an Account Debtor which does not maintain its chief
executive office in the United States of America, Puerto Rico or Canada or is
not organized under the laws of the United States of America, Puerto Rico or
Canada, or any state of province thereof, as applicable, (c) it is evidenced by
an invoice dated not later

 

10



--------------------------------------------------------------------------------

than the date of the delivery or shipment of the related Inventory giving rise
to such Account and not more than one hundred twenty (120) days have passed
since the invoice date corresponding to such Account, (d) it is not owing by any
Account Debtor who, as of the date of determination, has failed to pay fifty
percent (50%) or more of the aggregate amount of its Accounts owing to the
applicable Borrowing Base Obligor within one hundred twenty (120) days since the
original invoice date corresponding to such Accounts, and (e) is insured by
Euler Hermes ACI or other credit insurer satisfactory to Agent (in its sole but
reasonable discretion) in an amount and on terms satisfactory to Agent (in its
sole but reasonable discretion) under an insurance policy which either (i) names
Agent, for and on behalf of the Lenders as beneficiary under the policy or
(ii) the proceeds of which have been collaterally assigned to Agent pursuant to
documentation satisfactory to Agent and the insurer has acknowledged such
assignment in form and substance satisfactory to Agent.

“Eligible Inventory” shall mean Inventory of a Borrowing Base Obligor which
meets each of the following requirements on the date that such Inventory is
included in the applicable Borrowing Base Certificate:

 

  (a) it (i) is subject to a first priority perfected Lien in favor of Agent and
(ii) is not subject to any Liens other than the Lien permitted under
Section 8.2(c);

 

  (b) it is in saleable condition;

 

  (c) it would properly be classified as “finished goods inventory” under and in
accordance with GAAP;

 

  (d) it is stored and held in locations owned by the applicable Borrowing Base
Obligor or, if such locations are not so owned, Agent is in possession of a
Collateral Access Agreement or other similar waiver or acknowledgment
agreements, pursuant to which the applicable lessor, warehouseman, processor or
bailee provides satisfactory lien waivers and access rights to the Inventory;

 

  (e) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

 

  (f) it is located in the United States or in any territory or possession of
the United States that has adopted Article 9 of the Uniform Commercial Code;

 

  (g) (i) it is not “in transit” to any Borrowing Base Obligor and (ii) it is
not held by any Borrowing Base Obligor on consignment;

 

  (h) it is not subject to any agreement which would restrict Agent’s ability to
sell or otherwise dispose of such Inventory;

 

  (i) it is not work-in-progress Inventory or raw materials; and

 

11



--------------------------------------------------------------------------------

  (j) Agent shall not have determined in its reasonable discretion that it is
unacceptable due to age, type, category, quality, quantity and/or any other
reason whatsoever.

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.

“Equity Interest” shall mean (i) in the case of any corporation, all capital
stock and any securities exchangeable for or convertible into capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock
(however designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.

“E-System” shall mean any electronic system and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agent, any of its Affiliates or any other Person, providing for access to
data protected by passcodes or other security system.

“Event of Default” shall mean each of the Events of Default specified in
Section 9.1 hereof.

“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent, all as conclusively determined by the Agent, such sum to be
rounded upward, if necessary, in the discretion of the Agent, to the nearest
whole multiple of 1/100th of 1%.

“Fee Letter” shall mean the fee letter by and between Borrower and Comerica Bank
dated October 23, 2009, and accepted by the Borrower as of November 12, 2009,
relating to the Indebtedness hereunder, as amended, restated, replaced or
otherwise modified from time to time.

“Fees” shall mean the Revolving Credit Facility Fee, the Letter of Credit Fees
and the other fees and charges (including any agency fees) expressly payable by
Borrower to the Lenders, the Issuing Lender or Agent hereunder or under the Fee
Letter.

“Fiscal Year” shall mean the twelve-month period ending on each December 31.

 

12



--------------------------------------------------------------------------------

“Foreign A/R Insurance Reserve” shall mean, as of any date of determination, an
amount equal to the deductible under the insurance policy described in clause
(e) of the definition of “Eligible Insured Foreign Account”.

“Foreign Subsidiary” shall mean any Subsidiary, other than a Domestic
Subsidiary, and “Foreign Subsidiaries” shall mean any or all of them.

“Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than operating leases and
trade liabilities, tax liabilities, payroll and customs liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) the principal component of all obligations of such Person under
Capitalized Leases, (c) all reimbursement obligations (actual, contingent or
otherwise) of such Person in respect of letters of credit, bankers acceptances
or similar obligations issued or created for the account of such Person, (d) all
liabilities of the type described in (a), (b) and (c) above that are secured by
any Liens on any property owned by such Person as of such date even though such
Person has not assumed or otherwise become liable for the payment thereof, the
amount of which is determined in accordance with GAAP; provided however that so
long as such Person is not personally liable for any such liability, the amount
of such liability shall be deemed to be the lesser of the fair market value at
such date of the property subject to the Lien securing such liability and the
amount of the liability secured, and (e) all Guarantee Obligations in respect of
any liability which constitutes Funded Debt; provided, however that Funded Debt
shall not include any indebtedness under any Hedging Transaction prior to the
occurrence of a termination event with respect thereto.

“GAAP” shall mean, as of any applicable date of determination, generally
accepted accounting principles in the United States of America, as applicable on
such date, consistently applied, as in effect on the Effective Date.

“Governmental Obligations” means noncallable direct general obligations of the
United States of America or obligations the payment of principal of and interest
on which is unconditionally guaranteed by the United States of America.

“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”)
any obligation of the guaranteeing Person in respect of any obligation of
another Person (the “primary obligor”) (including, without limitation, any bank
under any letter of credit), the creation of which was induced by a
reimbursement agreement, guaranty agreement, keepwell agreement, purchase
agreement, counterindemnity or similar obligation issued by the guaranteeing
person, in either case guaranteeing or in effect guaranteeing any Debt, leases,
dividends or other obligations (the “primary obligations”) of the primary
obligor in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such

 

13



--------------------------------------------------------------------------------

primary obligation or (iv) otherwise to assure or hold harmless the owner of any
such primary obligation against loss in respect thereof; provided, however, that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the applicable Person
in good faith.

“Guarantor(s)” shall mean, collectively, each Subsidiary Guarantor and Intcomex.

“Guaranty” shall mean, collectively, the Intcomex Guaranty, and the Subsidiary
Guaranty(ies), in each case as amended, restated or otherwise modified from time
to time.

“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such in or for purposes of the Hazardous
Material Laws.

“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations and other governmental restrictions and requirements issued by any
federal, state, local or other governmental or quasi-governmental authority or
body (or any agency, instrumentality or political subdivision thereof)
pertaining to any substance or material which is regulated for reasons of
health, safety or the environment and which is present or alleged to be present
on or about or used in any facilities owned, leased or operated by Borrower or
any Subsidiary, or any portion thereof including, without limitation, those
relating to soil, surface, subsurface ground water conditions and the condition
of the indoor and outdoor ambient air; any so-called “superfund” or “superlien”
law; and any other United States federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, any Hazardous Material,
as now or at any time during the term of the Agreement in effect.

“Hedging Agreement” shall mean any agreement relating to a Hedging Transaction
entered into between the Borrower and any Lender or an Affiliate of a Lender.

“Hedging Transaction” means each interest rate swap transaction, basis swap
transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction, floor transaction
(including any option with respect to any of these transactions and any
combination of any of the foregoing).

“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.

 

14



--------------------------------------------------------------------------------

“Impaired Lender” means a Defaulting Lender and any other Lender (a) which the
Agent, the Issuing Lender or Swing Line Lender believes, in good faith, has
defaulted (and continues to be in default) in fulfilling its obligations under
any other syndicated credit facilities or as a participant in any other credit
facility and such Lender is not in good faith disputing that such a failure has
occurred, or (b) which, if carrying an investment grade rating of at least BBB-
from S&P or Baa3 from Moody’s at the time it became a party to this Agreement,
no longer carries a rating of at least BBB- from S&P or Baa3 from Moody’s,
provided, however, in all cases that an Impaired Lender shall no longer be
deemed an Impaired Lender when (i) the Impaired Lender shall have cured the
conditions which shall have caused it to be an Impaired Lender hereunder and
(ii) the Agent has agreed that such Lender shall no longer be deemed an Impaired
Lender hereunder.

“Included Affiliate Trade Receivables” means as of any date of determination and
in respect of any trade receivables owing to Borrower or any of its Subsidiaries
by a Designated Affiliate as of such date, the lesser of (i) trade receivables
owing to Borrower or any of its Subsidiaries by such Designated Affiliate as of
such date which are owing not more than 180 days from the date of the original
invoice or other writing evidencing such receivable, or (ii) the sum of such
Designated Affiliate’s accounts receivable and inventory as of such date, as
established pursuant to certificates and other information satisfactory to Agent
furnished or caused to be furnished to Agent by Borrower.

“Income Taxes” shall mean for any period the aggregate amount of taxes based on
income or profits for such period with respect to the operations of Borrower and
its Subsidiaries (including, without limitation, the Michigan Single Business
Tax and all other corporate franchise, capital stock, net worth and value-added
taxes assessed by state and local governments) determined in accordance with
GAAP on a Consolidated basis (to the extent such income and profits were
included in computing Consolidated Net Income).

“Indebtedness” shall mean all indebtedness and liabilities (including without
limitation principal, interest (including without limitation interest accruing
at the then applicable rate provided in this Agreement or any other applicable
Loan Document after an applicable maturity date and interest accruing at the
then applicable rate provided in this Agreement or any other applicable Loan
Document after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to Intcomex,
Borrower and the Subsidiary Guarantors whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), fees, expenses and other
charges) arising under this Agreement or any of the other Loan Documents,
whether direct or indirect, absolute or contingent, of Intcomex, Borrower or any
Subsidiary Guarantor to any of the Lenders or Affiliates thereof or to the
Agent, in any manner and at any time, whether arising under this Agreement, the
Guaranties or any of the other Loan Documents (including without limitation,
payment obligations under Hedging Transactions evidenced by Hedging Agreements),
due or hereafter to become due, now owing or that may hereafter be incurred by
Intcomex, Borrower or any Subsidiary Guarantor to any of the Lenders or
Affiliates thereof or to the Agent, and which shall be deemed to include
protective advances made by Agent with respect to the Collateral under or
pursuant to the terms of any Loan Document and any liabilities of Borrower or
any Subsidiary Guarantor to Agent or any Lender arising in connection with any
Lender Products, in each case whether or not reduced to judgment, with interest
according to the rates and terms specified, and any and all consolidations,
amendments, renewals, replacements, substitutions or extensions of any of the
foregoing; provided, however that for purposes of calculating the Indebtedness
outstanding under this Agreement or any of the other Loan Documents, the direct
and indirect and absolute and contingent obligations of Intcomex, Borrower and
the Subsidiary Guarantors (whether direct or contingent) shall be determined
without duplication.

 

15



--------------------------------------------------------------------------------

“Intcomex” shall mean Intcomex, Inc., a Delaware corporation.

“Intcomex Guaranty” shall mean the guaranty agreement executed and delivered
Intcomex on the Effective Date in the form attached hereto as Exhibit I, as
amended, restated or otherwise modified from time to time.

“Intcomex Documents” shall mean the Intcomex Indenture, the Security Agreement
dated December 22, 2009 executed by Borrower and the Subsidiary Guarantors in
favor of the Intcomex Trustee on its own behalf and on behalf of the holders of
the Intcomex Notes and any other collateral documents delivered thereunder, as
each such document may be amended, supplemented, replaced, renewed, substituted
or otherwise.

“Intcomex Indenture” shall mean the Indenture dated December 22, 2009 (relating
to the Intcomex Notes), between Intcomex, Inc., the guarantors party thereto
(including Borrower) and the Intcomex Trustee.

“Intcomex Trustee” shall mean Bank of New York Mellon, N.A., and any success
trustee under the Intcomex Indenture.

“Intcomex Notes” shall mean Intcomex’s $120,000,000 13 1/4% Second Priority
Senior Secured Notes due 2014.

“Intercompany Note” shall mean any promissory note issued or to be issued by any
Person to evidence an intercompany loan owing by such Person in form and
substance satisfactory to Agent.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 of the
United States of America, as amended from time to time, and the regulations
promulgated thereunder.

“Inventory” shall mean any inventory as defined under the UCC.

“Investment” shall mean, when used with respect to any Person, (a) any loan,
investment or advance made by such Person to any other Person (including,
without limitation, any Guarantee Obligation) in respect of any Equity Interest,
Debt, obligation or liability of such other Person and (b) any other investment
made by such Person (however acquired) in Equity Interests in any other Person,
including, without limitation, any investment made in exchange for the issuance
of Equity Interest of such Person and any investment made as a capital
contribution to such other Person.

“Issuing Lender” shall mean Comerica Bank in its capacity as issuer of one or
more Letters of Credit hereunder, or its successor designated by Borrower and
the Revolving Credit Lenders.

 

16



--------------------------------------------------------------------------------

“Issuing Office” shall mean such office as Issuing Lender shall designate as its
Issuing Office.

“Lender Products” shall mean any one or more of the following types of services
or facilities extended to Borrower or any Subsidiary Guarantor by any Lender:
(i) credit cards, (ii) credit card processing services, (iii) debit cards,
(iv) purchase cards, (v) Automated Clearing House (ACH) transactions, (vi) cash
management, including controlled disbursement services, and (vii) establishing
and maintaining deposit accounts.

“Lenders” shall have the meaning set forth in the preamble, and shall include
the Revolving Credit Lenders, the Swing Line Lender and any assignee which
becomes a Lender pursuant to Section 13.8 hereof.

“Letter of Credit” shall mean any Standby Letter of Credit and/or Commercial
Letter of Credit and “Letters of Credit” shall mean all of them, and shall
include all Existing Letters of Credit.

“Letter of Credit Agreement” shall mean, collectively, the letter of credit
application and related documentation executed and/or delivered by the Borrower
in respect of each Letter of Credit, in each case satisfactory to the Issuing
Lender, as amended, restated or otherwise modified from time to time.

“Letter of Credit Documents” shall have the meaning ascribed to such term in
Section 3.7(a) hereof.

“Letter of Credit Fees” shall mean the fees payable in connection with Letters
of Credit pursuant to Section 3.4(a) hereof.

“Letter of Credit Maximum Amount” shall mean Three Million Dollars ($3,000,000).

“Letter of Credit Obligations” shall mean at any date of determination, the sum
of (a) the aggregate undrawn amount of all Letters of Credit then outstanding,
and (b) the aggregate amount of the Reimbursement Obligations which remain
unpaid as of such date.

“Letter of Credit Payment” shall mean any amount paid or required to be paid by
the Issuing Lender in its capacity hereunder as issuer of a Letter of Credit as
a result of a draft or other demand for payment under any Letter of Credit.

“LIBOR Lending Office” means Agent’s office located in the Cayman Islands,
British West Indies, or such other branch of Agent, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to the Borrower.

“Lien Subordination Agreement” shall mean a written subordination agreement
dated as of the Effective Date, in form and substance satisfactory to Agent in
the exercise of its sole but reasonable discretion, executed by the Intcomex
Trustee in favor of Agent, subordinating the Lien on Borrower’s assets in favor
of the Intcomex Trustee to the Lien on Borrower’s assets in favor of Agent, as
amended or otherwise modified from time to time.

 

17



--------------------------------------------------------------------------------

“Lien” shall mean any security interest in or lien on or against any property
arising from any pledge, assignment, hypothecation, mortgage, security interest,
deposit arrangement, trust receipt, conditional sale or title retaining
contract, sale and leaseback transaction, Capitalized Lease, consignment or
bailment for security, or any other type of lien, charge, encumbrance, title
exception, preferential or priority arrangement affecting property (including
with respect to stock, any stockholder agreements, voting rights agreements,
buy-back agreements and all similar arrangements), whether based on common law
or statute.

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if
issued), the Letter of Credit Agreements, the Letters of Credit, the Subsidiary
Guaranty, the Intcomex Guaranty, the Subordination Agreements, the Collateral
Documents, each Hedging Agreement, and any other documents, certificates or
agreements that are executed and required to be delivered pursuant to any of the
foregoing documents, as such documents may be amended, restated or otherwise
modified from time to time.

“Majority Lenders” shall mean at any time (a) so long as the Revolving Credit
Aggregate Commitment has not been terminated, Lenders holding more than 66 2/3%
of the sum of the Revolving Credit Aggregate Commitment and (b) if the Revolving
Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), Lenders holding more than 66 2/3% of the aggregate
principal amount then outstanding under the Revolving Credit; provided that, for
purposes of determining Majority Lenders hereunder, the Letter of Credit
Obligations and principal amount outstanding under the Swing Line shall be
allocated among the Revolving Credit Lenders based on their respective Revolving
Credit Percentages; provided further that so long as there are fewer than three
Lenders, considering any Lender and its Affiliates as a single Lender, “Majority
Lenders” shall mean all Lenders.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), business, performance, operations,
properties or prospects of Borrower and its Subsidiaries taken as a whole or
Intcomex and its Subsidiaries taken as a whole, (b) the ability of Intcomex,
Borrower or any Subsidiary Guarantor to perform its obligations under this
Agreement, the Notes (if issued) or any other Loan Document to which it is a
party, or (c) the validity or enforceability of this Agreement, any of the Notes
(if issued) or any of the other Loan Documents or the rights or remedies of the
Agent or the Lenders hereunder or thereunder.

“Mortgages” shall mean the mortgages, deeds of trust and any other similar
documents related thereto or required thereby executed and delivered after the
Effective Date by Borrower or a Subsidiary Guarantor pursuant to Section 7.13
hereof or otherwise, and “Mortgage” shall mean any such document, as such
documents may be amended, restated or otherwise modified from time to time.

“Multiemployer Plan” shall mean a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

“New Lender Addendum” shall mean an addendum substantially in the form of
Exhibit L attached hereto, to be executed and delivered by each Lender becoming
a party to this Agreement pursuant to Section 2.13 hereof.

 

18



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean any Lender that is not, as of the date of
relevance, a Defaulting Lender.

“Non-Excluded Taxes” shall mean any present or future taxes, levies, imposts,
duties, fees, charges, or assessments of any nature (including interest,
penalties and additions thereto), imposed by any government or other taxing
authority (including, without limitation, any federation or organization of
which such authority may at the time of payment be a member), other than any
taxes imposed on the overall income, net income, net profits, or net receipts or
similar taxes (or any franchise taxes imposed in lieu of such taxes) on the
Agent or Lender (or any branch maintained by the Agent or Lender) as a result of
a present or former connection between the Agent or such Lender and the
government or other taxing authority imposing such taxes.

“Notes” shall mean the Revolving Credit Notes and the Swing Line Note.

“Off Balance Sheet Liability(ies)” of a Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivables sold by such Person, (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of Debt or any of the liabilities set forth in subsections
(i)-(iii) of this definition, but which does not constitute a liability on the
balance sheets of such Person.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

“Pension Plan” shall mean any plan established and maintained by Borrower or a
Subsidiary, or contributed to by Borrower or a Subsidiary, which is qualified
under Section 401(a) of the Internal Revenue Code and subject to the minimum
funding standards of Section 412 of the Internal Revenue Code.

“Percentage” shall mean, as applicable, the Revolving Credit Percentage.

“Permitted Acquisition” shall mean any acquisition by Borrower or any Subsidiary
Guarantor of all or substantially all of the assets of another Person, or of a
division or line of business of another Person, or any Equity Interests of
another Person which satisfies and/or is conducted in accordance with the
following requirements:

 

  (k) Such acquisition is of a business or Person engaged in a line of business
which is compatible with, or complementary to, the business of the Borrower or
such Subsidiary Guarantor;

 

  (l) If such acquisition is structured as an acquisition of the Equity
Interests of any Person, then the Person so acquired shall (X) become a
wholly-owned direct Subsidiary of Borrower or of a Subsidiary Guarantor and the
Borrower or the applicable Subsidiary Guarantor shall cause such acquired Person
to comply with Section 7.13 hereof or (Y) provided that Borrower and the
Subsidiary Guarantors continue to comply with Section 7.4(a) hereof, be merged
with and into Borrower or such Subsidiary Guarantor (and, in the case of the
Borrower, with the Borrower being the surviving entity);

 

19



--------------------------------------------------------------------------------

  (m) If such acquisition is structured as the acquisition of assets, such
assets shall be acquired directly by Borrower or a Subsidiary Guarantor (subject
to compliance with Section 7.4(a) hereof);

 

  (n) Borrower shall have delivered to Agent not less than ten (10) (or such
shorter period of time agreed to by the Agent) nor more than ninety (90) days
prior to the date of such acquisition, notice of such acquisition, copies of all
material documents relating to such acquisition (including the acquisition
agreement and any related document), and historical financial information
(including income statements, balance sheets and cash flows) covering at least
three (3) complete Fiscal Years of the acquisition target, if available, prior
to the effective date of the acquisition or the entire credit history of the
acquisition target, whichever period is shorter;

 

  (o) Both immediately before and after the consummation of such acquisition, no
Default or Event of Default shall have occurred and be continuing;

 

  (p) Agent shall have received satisfactory evidence showing that on and
immediately after the date such acquisition is consummated (and taking into
account any Advances or Letters of Credit to be made or issued, as the case may
be, in connection with the proposed acquisition), the Unused Revolving Credit
Availability shall be at least $5,000,000;

 

  (q) The board of directors (or other Person(s) exercising similar functions)
of the seller of the assets or issuer of the Equity Interests being acquired
shall not have disapproved such transaction or recommended that such transaction
be disapproved;

 

  (r) All governmental, quasi-governmental, agency, regulatory or similar
licenses, authorizations, exemptions, qualifications, consents and approvals
necessary under any laws applicable to the Borrower or the applicable Subsidiary
Guarantor that is making the acquisition, or the acquisition target (if
applicable) for or in connection with the proposed acquisition and all necessary
non-governmental and other third-party approvals which, in each case, are
material to such acquisition shall have been obtained, and all necessary or
appropriate declarations, registrations or other filings with any court,
governmental or regulatory authority, securities exchange or any other Person,
which in each case, are material to the consummation of such acquisition or to
the acquisition target, if applicable, have been made, and evidence thereof
reasonably satisfactory in form and substance to Agent shall have been
delivered, or caused to have been delivered, by Borrower to Agent;

 

20



--------------------------------------------------------------------------------

  (s) There shall be no actions, suits or proceedings pending or, to the
knowledge of Borrower threatened against or affecting the acquisition target in
any court or before or by any governmental department, agency or
instrumentality, which could reasonably be expected to be decided adversely to
the acquisition target and which, if decided adversely, could reasonably be
expected to have a material adverse effect on the business, operations,
properties or financial condition of the acquisition target and its subsidiaries
(taken as a whole) or would materially adversely affect the ability of the
acquisition target to enter into or perform its obligations in connection with
the proposed acquisition, nor shall there be any actions, suits, or proceedings
pending, or to the knowledge of Borrower threatened against Borrower or the
Subsidiary Guarantor that is making the acquisition which would materially
adversely affect the ability of Borrower or such Subsidiary Guarantor to enter
into or perform its obligations in connection with the proposed acquisition; and

 

  (t) The purchase price of such proposed new acquisition, computed on the basis
of total acquisition consideration paid or incurred, or required to be paid or
incurred, with respect thereto, including the amount of Debt (such Debt being
otherwise permitted under this Agreement) assumed or to which such assets,
businesses or business or Equity Interests, or any Person so acquired is subject
and including any portion of the purchase price allocated to any non-compete
agreements, when added to the purchase price for each other acquisition
consummated hereunder as a Permitted Acquisition during the same Fiscal Year as
the applicable acquisition (not including acquisitions specifically consented to
which fall outside of the terms of this definition), does not exceed Ten Million
Dollars ($10,000,000).

“Permitted Investments” shall mean with respect to any Person:

 

  (u) Governmental Obligations;

 

  (v) Obligations of a state or commonwealth of the United States or the
obligations of the District of Columbia or any possession of the United States,
or any political subdivision of any of the foregoing, which are described in
Section 103(a) of the Internal Revenue Code and are graded in any of the highest
three (3) major grades as determined by at least one Rating Agency; or secured,
as to payments of principal and interest, by a letter of credit provided by a
financial institution or insurance provided by a bond insurance company which in
each case is itself or its debt is rated in one of the highest three (3) major
grades as determined by at least one Rating Agency;

 

21



--------------------------------------------------------------------------------

  (w) Banker’s acceptances, commercial accounts, demand deposit accounts,
certificates of deposit, other time deposits or depository receipts issued by or
maintained with any Lender or any Affiliate thereof, or any bank, trust company,
savings and loan association, savings bank or other financial institution whose
deposits are insured by the Federal Deposit Insurance Corporation and whose
reported capital and surplus equal at least $250,000,000, provided that such
minimum capital and surplus requirement shall not apply to demand deposit
accounts maintained by such Person in the ordinary course of business;

 

  (x) Commercial paper rated at the time of purchase within the two highest
classifications established by not less than two Rating Agencies, and which
matures within 270 days after the date of issue;

 

  (y) Secured repurchase agreements against obligations itemized in paragraph
(a) above, and executed by a bank or trust company or by members of the
association of primary dealers or other recognized dealers in United States
government securities, the market value of which must be maintained at levels at
least equal to the amounts advanced; and

 

  (z) Any fund or other pooling arrangement which exclusively purchases and
holds the investments itemized in (a) through (e) above.

“Permitted Liens” shall mean with respect to any Person:

 

  (a) Liens for (i) taxes or governmental assessments or charges or (ii) customs
duties in connection with the importation of goods to the extent such Liens
attach to the imported goods that are the subject of the duties, in each case
(x) to the extent not yet due, (y) as to which the period of grace, if any,
related thereto has not expired or (z) which are being contested in good faith
by appropriate proceedings, provided that in the case of any such contest, any
proceedings for the enforcement of such liens have been suspended and adequate
reserves with respect thereto are maintained on the books of such Person in
conformity with GAAP;

 

  (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
processor’s, landlord’s liens or other like liens arising in the ordinary course
of business which secure obligations that are not overdue for a period of more
than 30 days or which are being contested in good faith by appropriate
proceedings, provided that in the case of any such contest, (x) any proceedings
commenced for the enforcement of such Liens have been suspended and
(y) appropriate reserves with respect thereto are maintained on the books of
such Person in conformity with GAAP;

 

  (c)

(i) Liens incurred in the ordinary course of business to secure the performance
of statutory obligations arising in connection with progress payments or advance
payments due under contracts with the United States government or any agency
thereof entered into in the ordinary course of business and (ii) Liens incurred
or deposits made in the ordinary course of business to secure the performance of
statutory obligations (not otherwise permitted under subsection (g) of

 

22



--------------------------------------------------------------------------------

 

this definition), bids, leases, fee and expense arrangements with trustees and
fiscal agents, trade contracts, surety and appeal bonds, performance bonds,
customs bonds and similar arrangements with customs brokers or letters of credit
issued in lieu of surety and appeal bonds and other similar obligations
(exclusive of obligations incurred in connection with the borrowing of money,
any lease-purchase arrangements or the payment of the deferred purchase price of
property), provided, that in each case full provision for the payment of all
such obligations has been made on the books of such Person as may be required by
GAAP;

 

  (d) any attachment or judgment lien that remains unpaid, unvacated, unbonded
or unstayed by appeal or otherwise for a period ending on the earlier of
(i) thirty (30) consecutive days from the date of its attachment or entry (as
applicable) or (ii) the commencement of enforcement steps with respect thereto,
other than the filing of notice thereof in the public record;

 

  (e) minor survey exceptions or minor encumbrances, easements or reservations,
or rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, or any interest
of any lessor or sublessor under any lease permitted hereunder which, in each
case, does not materially interfere with the business of such Person;

 

  (f) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits and similar statutory
obligations (excluding Liens arising under ERISA), provided that no enforcement
proceedings in respect of such Liens are pending and provisions have been made
for the payment of such liens on the books of such Person as may be required by
GAAP; and

 

  (g) Liens of a bank, broker or securities intermediary on whose records a
deposit account or securities account is maintained securing the payment of
customary fees and commissions to such bank, broker or securities intermediary
or, with respect to a deposit account, items deposited but returned unpaid”;

 

  (h) continuations of Liens that are permitted under subsections
(a)-(g) hereof, provided such continuations do not violate the specific time
periods set forth in subsections (b) and (d) and provided further that such
Liens do not extend to any additional property or assets of such Person or
secure any additional obligations of such Person.

“Permitted Shalom Owner” shall mean, as of any date of determination:
(i) Anthony Shalom, (ii) Michael Shalom, (iii) the then current spouse of
Anthony Shalom or Michael Shalom, (iv) any lineal descendant of Anthony Shalom
or Michael Shalom, or (v) any trust or estate, in either case the sole
beneficiary(ies) of which is (are) Anthony Shalom, Michael Shalom, or the then
current spouse of, or any lineal descendant of, Anthony Shalom or Michael
Shalom.

 

23



--------------------------------------------------------------------------------

“Person” shall mean a natural person, corporation, limited liability company,
partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, firm or
association or a government or any agency or political subdivision thereof or
other entity of any kind.

“Pledge Agreement(s)” shall mean any pledge agreement executed and delivered by
Borrower or a Subsidiary Guarantor from time to time, and any agreements,
instruments or documents related thereto, in each case in form and substance
satisfactory to Agent, as amended, restated or otherwise modified from time to
time.

“Prime Rate” shall mean the per annum rate of interest announced by the Agent,
at its main office from time to time as its “prime rate” (it being acknowledged
that such announced rate may not necessarily be the lowest rate charged by the
Agent to any of its customers), which Prime Rate shall change simultaneously
with any change in such announced rate.

“Prior Intcomex Notes” shall mean the $120,000,000 Intcomex, Inc. 11 3/4% Second
Priority Senior Secured Notes due 2011, as amended or modified from time to
time.

“Purchasing Lender” shall have the meaning set forth in Section 13.12.

“Rating Agency” shall mean Moody’s Investor Services, Inc., Standard and Poor’s
Ratings Services, their respective successors or any other nationally recognized
statistical rating organization which is acceptable to the Agent.

“Register” is defined in Section 13.8(g) hereof.

“Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all Letters of Credit (excluding for the avoidance
of doubt, reimbursement obligations that are deemed satisfied pursuant to a
deemed disbursement under Section 3.6(c)).

“Request for Advance” shall mean a Request for Revolving Credit Advance or a
Request for Swing Line Advance, in each case issued by the Borrower, as the
context may indicate or otherwise require.

“Request for Revolving Credit Advance” shall mean a request for a Revolving
Credit Advance issued by the Borrower under Section 2.3 of this Agreement in the
form attached hereto as Exhibit A.

“Request for Swing Line Advance” shall mean a request for a Swing Line Advance
issued by the Borrower under Section 2.5(c) of this Agreement in the form
attached hereto as Exhibit D.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and bylaws, the partnership agreement or other organizational or
governing documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other governmental authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

24



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, with respect to any Person, the chief
executive officer, chief financial officer, treasurer, president or controller
of such Person, or with respect to compliance with financial covenants, the
chief financial officer or the treasurer of such Person, or any other officer of
such Person having substantially the same authority and responsibility.

“Revolving Credit” shall mean the revolving credit loans to be advanced to
Borrower by the applicable Revolving Credit Lenders pursuant to Article 2
hereof, in an aggregate amount (subject to the terms hereof), not to exceed, at
any one time outstanding, the Revolving Credit Aggregate Commitment.

“Revolving Credit Advance” shall mean a borrowing requested by Borrower and made
by the Revolving Credit Lenders under Section 2.1 of this Agreement, including
without limitation any readvance or refunding of such borrowing pursuant to
Section 2.3 hereof and any deemed disbursement of an Advance in respect of a
Letter of Credit under Section 3.6(c) hereof.

“Revolving Credit Aggregate Commitment” shall mean Twenty Million Dollars
($20,000,000), subject to increases pursuant to Section 2.13 by an amount not to
exceed the Revolving Credit Optional Increase and subject to reduction or
termination under Section 2.11 or 9.2 hereof.

“Revolving Credit Commitment Amount” shall mean with respect to any Revolving
Credit Lender, (i) if the Revolving Credit Aggregate Commitment has not been
terminated, the amount specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Commitment Amount” on Schedule 1.1, as
adjusted from time to time in accordance with the terms hereof; and (ii) if the
Revolving Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the amount equal to its Percentage of the aggregate
principal amount outstanding under the Revolving Credit (including the
outstanding Letter of Credit Obligations and any outstanding Swing Line
Advances).

“Revolving Credit Facility Fee” shall mean the fee payable to Agent for
distribution to the Revolving Credit Lenders in accordance with Section 2.9
hereof.

“Revolving Credit Lenders” shall mean the financial institutions from time to
time parties hereto as lenders of the Revolving Credit.

“Revolving Credit Maturity Date” shall mean the earlier to occur of
(i) January 1, 2013, and (ii) the date on which the Revolving Credit Aggregate
Commitment shall terminate in accordance with the provisions of this Agreement.

“Revolving Credit Notes” shall mean the revolving credit notes described in
Section 2.2 hereof, made by Borrower to each of the Revolving Credit Lenders in
the form attached hereto as Exhibit B, as such notes may be amended or
supplemented from time to time, and any other notes issued in substitution,
replacement or renewal thereof from time to time.

 

25



--------------------------------------------------------------------------------

“Revolving Credit Optional Increase” shall mean an amount up to Ten Million
Dollars ($10,000,000).

“Revolving Credit Percentage” means, with respect to any Revolving Credit
Lender, the percentage specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Percentage” on Schedule 1.1, as adjusted
from time to time in accordance with the terms hereof.

“Security Agreement” shall mean, collectively, the security agreement(s)
executed and delivered by Borrower and the Subsidiary Guarantors on the
Effective Date pursuant to Section 5.1 hereof, and any such agreements executed
and delivered after the Effective Date (whether by execution of a joinder
agreement to any existing security agreement or otherwise) pursuant to
Section 7.13 hereof or otherwise, in the form of the Security Agreement attached
hereto as Exhibit F, as amended, restated or otherwise modified from time to
time.

“Standby Letter(s) of Credit” shall mean any standby letters of credit issued by
Issuing Lender at the request of or for the account of Borrower pursuant to
Section 3 hereof for purposes of supporting obligations of the Borrower incurred
pursuant to contracts made or performance undertaken or to be undertaken or
matters relating to contracts to which the Borrower is or proposes to become a
party in the ordinary course of the Borrower’s business.

“Subordinated Debt” shall mean (i) any Funded Debt of Borrower or any Subsidiary
under the Subordinated Debt Documents, (ii) other obligations under the
Subordinated Debt Documents and (iii) any other Funded Debt of Borrower or any
Subsidiary which has been subordinated in right of payment and priority to the
Indebtedness, all on terms and conditions satisfactory to the Agent.

“Subordinated Debt Documents” shall mean and include any documents evidencing
any Subordinated Debt, in each case, as the same may be amended, modified,
supplemented or otherwise modified from time to time in compliance with the
terms of this Agreement.

“Subordination Agreements” shall mean, collectively, (a) the Lien Subordination
Agreement, and (b) any other subordination agreements entered into by any Person
from time to time in favor of Agent in connection with any Subordinated Debt,
the terms of which are acceptable to the Agent, in each case as the same may be
amended, restated or otherwise modified from time to time, and “Subordination
Agreement” shall mean any one of them.

“Subsidiary(ies)” shall mean any other corporation, association, joint stock
company, business trust, limited liability company, partnership or any other
business entity of which more than fifty percent (50%) of the outstanding voting
stock, share capital, membership, partnership or other interests, as the case
may be, is owned either directly or indirectly by any Person or one or more of
its Subsidiaries, or the management of which is otherwise controlled, directly,
or indirectly through one or more intermediaries, or both, by any Person and/or
its Subsidiaries. Unless otherwise specified to the contrary herein or the
context otherwise requires, Subsidiary(ies) shall refer to the Subsidiary(ies)
of Borrower.

 

26



--------------------------------------------------------------------------------

“Subsidiary Guarantor(s)” shall mean each Subsidiary of Borrower which has
executed and delivered to the Agent a Subsidiary Guaranty (or a joinder to a
Subsidiary Guaranty), and a Security Agreement (or a joinder to the Security
Agreement).

“Subsidiary Guaranty” shall mean, the guaranty agreement executed and delivered
on the Effective Date by the Subsidiary Guarantors, and any such agreements
executed and delivered after the Effective Date (whether by execution of a
joinder agreement to any existing Subsidiary Guaranty or otherwise) by any
Subsidiary Guarantor pursuant to Section 7.13 hereof or otherwise, in each case
in the form attached hereto as Exhibit M, as amended, restated or otherwise
modified from time to time.

“Sweep Agreement” means any agreement relating to the “Sweep to Loan” automated
system of the Agent or any other cash management arrangement which the Borrower
and the Agent have executed for the purposes of effecting the borrowing and
repayment of Swing Line Advances.

“Swing Line” shall mean the revolving credit loans to be advanced to Borrower by
the Swing Line Lender pursuant to Section 2.5 hereof, in an aggregate amount
(subject to the terms hereof), not to exceed, at any one time outstanding, the
Swing Line Maximum Amount.

“Swing Line Advance” shall mean a borrowing requested by Borrower and made by
Swing Line Lender pursuant to Section 2.5 hereof.

“Swing Line Lender” shall mean Comerica Bank in its capacity as lender of the
Swing Line under Section 2.5 of this Agreement, or its successor as subsequently
designated hereunder.

“Swing Line Maximum Amount” shall mean zero Dollars ($0).

“Swing Line Note” shall mean the swing line note which may be issued by Borrower
to Swing Line Lender pursuant to Section 2.5(b)(ii) hereof in the form attached
hereto as Exhibit C, as such note may be amended or supplemented from time to
time, and any note or notes issued in substitution, replacement or renewal
thereof from time to time.

“Swing Line Participation Certificate” shall mean the Swing Line Participation
Certificate delivered by Agent to each Revolving Credit Lender pursuant to
Section 2.5(e)(ii) hereof in the form attached hereto as Exhibit K.

“Trademark Security Agreement” shall mean, collectively, the trademark security
agreement(s) executed and delivered by Borrower and the Subsidiary Guarantors on
the Effective Date pursuant to Section 5.1 hereof, and any such agreements
executed and delivered after the Effective Date (whether by execution of a
joinder agreement to any existing security agreement or otherwise) pursuant to
Section 7.13 hereof or otherwise, in form and substance satisfactory to Agent,
as amended, restated or otherwise modified from time to time

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable state; provided that, unless specified otherwise or the
context otherwise requires, such terms shall refer to the Uniform Commercial
Code as in effect in the State of Michigan.

 

27



--------------------------------------------------------------------------------

“Unused Revolving Credit Availability” shall mean, on any date of determination,
the amount equal to the lesser of (i) the Revolving Credit Aggregate Commitment
or (ii) the then applicable Borrowing Base, minus (x) the aggregate outstanding
principal amount of all Advances (including Swing Line Advances) and (y) the
Letter of Credit Obligations.

“USA Patriot Act” is defined in Section 6.7.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

2. REVOLVING CREDIT.

2.1 Commitment. Subject to the terms and conditions of this Agreement (including
without limitation Section 2.3 hereof), each Revolving Credit Lender severally
and for itself alone agrees to make Advances of the Revolving Credit in Dollars
to Borrower from time to time on any Business Day during the period from the
Effective Date hereof until (but excluding) the Revolving Credit Maturity Date
in an aggregate amount, not to exceed at any one time outstanding such Lender’s
Revolving Credit Percentage of the Revolving Credit Aggregate Commitment.
Subject to the terms and conditions set forth herein, advances, repayments and
readvances may be made under the Revolving Credit.

2.2 Accrual of Interest and Maturity; Evidence of Indebtedness.

 

  (a) Borrower hereby unconditionally promises to pay to the Agent for the
account of each Revolving Credit Lender the then unpaid principal amount of each
Revolving Credit Advance (plus all accrued and unpaid interest) of such
Revolving Credit Lender to Borrower on the Revolving Credit Maturity Date and on
such other dates and in such other amounts as may be required from time to time
pursuant to this Agreement. Subject to the terms and conditions hereof, each
Revolving Credit Advance shall, from time to time from and after the date of
such Advance (until paid), bear interest at its Applicable Interest Rate.

 

  (b) Each Revolving Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of Borrower to the
appropriate lending office of such Revolving Credit Lender resulting from each
Revolving Credit Advance made by such lending office of such Revolving Credit
Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Revolving Credit Lender from time to time under
this Agreement.

 

  (c) The Agent shall maintain the Register pursuant to Section 13.8(g), and a
subaccount therein for each Revolving Credit Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Revolving
Credit Advance made hereunder, (ii) the amount of any principal or interest due
and payable or to become due and payable from Borrower to each Revolving Credit
Lender hereunder in respect of the Revolving Credit Advances and (iii) both the
amount of any sum received by the Agent hereunder from Borrower in respect of
the Revolving Credit Advances and each Revolving Credit Lender’s share thereof.

 

28



--------------------------------------------------------------------------------

  (d) The entries made in the Register maintained pursuant to paragraph (c) of
this Section 2.2 shall, absent manifest error, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of Borrower therein recorded; provided, however, that the failure of
any Revolving Credit Lender or the Agent to maintain the Register or any
account, as applicable, or any error therein, shall not in any manner affect the
obligation of Borrower to repay the Revolving Credit Advances (and all other
amounts owing with respect thereto) made to Borrower by the Revolving Credit
Lenders in accordance with the terms of this Agreement.

 

  (e) Borrower agrees that, upon written request to the Agent by any Revolving
Credit Lender, Borrower will execute and deliver, to such Revolving Credit
Lender, at Borrower’s own expense, a Revolving Credit Note evidencing the
outstanding Revolving Credit Advances owing to such Revolving Credit Lender.

2.3 Requests for and Refundings of Advances. Borrower may request an Advance of
the Revolving Credit or a refund of any Revolving Credit Advance in the same
type of Advance only by delivery to Agent of a Request for Revolving Credit
Advance executed by an Authorized Signer for the Borrower, subject to the
following:

 

  (a) each such Request for Revolving Credit Advance shall set forth the
information required on the Request for Revolving Credit Advance, including
without limitation:

 

  (i) the proposed date of such Revolving Credit Advance (or the refunding of an
outstanding Revolving Credit Advance), which must be a Business Day; and

 

  (ii) whether such Advance is a new Revolving Credit Advance or a refunding of
an outstanding Revolving Credit Advance.

 

  (b) the Request for Revolving Credit Advance must be delivered by 12:00 p.m.
(Detroit time) on the proposed date for such Revolving Credit Advance;

 

  (c) on the proposed date of such Revolving Credit Advance, the sum of (x) the
aggregate principal amount of all Revolving Credit Advances and Swing Line
Advances outstanding on such date (including, without duplication, the Advances
that are deemed to be disbursed by Agent under Section 3.6(c) hereof in respect
of the Reimbursement Obligations hereunder), plus (y) the Letter of Credit
Obligations as of such date, plus (z) the Foreign A/R Insurance Reserve, in each
case after giving effect to all outstanding requests for Revolving Credit
Advances and Swing Line Advances and for the issuance of any Letters of Credit,
shall not exceed the lesser of (i) the Revolving Credit Aggregate Commitment and
(ii) the then applicable Borrowing Base;

 

29



--------------------------------------------------------------------------------

  (d) a Request for Revolving Credit Advance, once delivered to Agent, shall not
be revocable by Borrower and shall constitute a certification by Borrower as of
the date thereof that:

 

  (v) all conditions to the making of Revolving Credit Advances set forth in
this Agreement have been satisfied (including, without limitation, the delivery
of the Borrowing Base Certificate as required in accordance with Section 7.2(b)
hereof), and shall remain satisfied to the date of such Revolving Credit Advance
(both before and immediately after giving effect to such Revolving Credit
Advance);

 

  (vi) there is no Default or Event of Default in existence, and none will exist
upon the making of such Revolving Credit Advance (both before and immediately
after giving effect to such Revolving Credit Advance); and

 

  (vii) the representations and warranties of Intcomex, Borrower and the
Subsidiary Guarantors contained in this Agreement and the other Loan Documents
are true and correct in all material respects and shall be true and correct in
all material respects as of the date of the making of such Revolving Credit
Advance (both before and immediately after giving effect to such Revolving
Credit Advance), other than any representation or warranty that expressly speaks
only as of a different date;

Agent, acting on behalf of the Revolving Credit Lenders, may also, at its
option, lend under this Section 2.3 upon the telephone or email request of an
Authorized Signer of the Borrower to make such requests and, in the event Agent,
acting on behalf of the Revolving Credit Lenders, makes any such Advance upon a
telephone or email request, an Authorized Signer shall fax or deliver by
electronic file to Agent, on the same day as such telephone or email request, an
executed Request for Revolving Credit Advance. Borrower hereby authorizes Agent
to disburse Advances under this Section 2.3 pursuant to the telephone or email
instructions of any person purporting to be an Authorized Signer.
Notwithstanding the foregoing, Borrower acknowledges that Borrower shall bear
all risk of loss resulting from disbursements made upon any telephone or email
request. Each telephone or email request for an Advance from an Authorized
Signer for the Borrower shall constitute a certification of the matters set
forth in the Request for Revolving Credit Advance form as of the date of such
requested Advance.

 

30



--------------------------------------------------------------------------------

2.4 Disbursement of Advances.

(a) Upon receiving any Request for Revolving Credit Advance from Borrower under
Section 2.3 hereof, Agent shall promptly notify each Revolving Credit Lender by
wire, telex or telephone (confirmed by wire, telecopy or telex) of the amount of
such Advance being requested and the date such Revolving Credit Advance is to be
made by each Revolving Credit Lender in an amount equal to its Revolving Credit
Percentage of such Advance. Unless such Revolving Credit Lender’s commitment to
make Revolving Credit Advances hereunder shall have been suspended or terminated
in accordance with this Agreement, each such Revolving Credit Lender shall make
available the amount of its Revolving Credit Percentage of each Revolving Credit
Advance in immediately available funds to Agent, at the office of Agent located
at One Detroit Center, Detroit, Michigan 48226, not later than 1:00 p.m.
(Detroit time) on the date of such Advance.

(b) Subject to submission of an executed Request for Revolving Credit Advance by
Borrower without exceptions noted in the compliance certification therein, Agent
shall make available to Borrower the aggregate of the amounts so received by it
from the Revolving Credit Lenders in like funds and currencies, not later than
4:00 p.m. (Detroit time) on the date of such Revolving Credit Advance, by credit
to an account of Borrower maintained with Agent or to such other account or
third party as Borrower may reasonably direct in writing, provided such
direction is timely given.

(c) Agent shall deliver the documents and papers received by it for the account
of each Revolving Credit Lender to such Revolving Credit Lender. Unless Agent
shall have been notified by any Revolving Credit Lender prior to the date of any
proposed Revolving Credit Advance that such Revolving Credit Lender does not
intend to make available to Agent such Revolving Credit Lender’s Percentage of
such Advance, Agent may assume that such Revolving Credit Lender has made such
amount available to Agent on such date, as aforesaid. Agent may, but shall not
be obligated to, make available to Borrower the amount of such payment in
reliance on such assumption. If such amount is not in fact made available to
Agent by such Revolving Credit Lender, as aforesaid, Agent shall be entitled to
recover such amount on demand from such Revolving Credit Lender. If such
Revolving Credit Lender does not pay such amount forthwith upon Agent’s demand
therefor and the Agent has in fact made a corresponding amount available to
Borrower, the Agent shall promptly notify Borrower and Borrower shall pay such
amount to Agent, if such notice is delivered to Borrower prior to 1:00 p.m.
(Detroit time) on a Business Day, on the day such notice is received, and
otherwise on the next Business Day, and such amount paid by Borrower shall be
applied as a prepayment of the Revolving Credit (without any corresponding
reduction in the Revolving Credit Aggregate Commitment), reimbursing Agent for
having funded said amounts on behalf of such Revolving Credit Lender. The
Borrower shall retain its claim against such Revolving Credit Lender with
respect to the amounts repaid by it to Agent and, if such Revolving Credit
Lender subsequently makes such amounts available to Agent, Agent shall promptly
make such amounts available to the Borrower as a Revolving Credit Advance. Agent
shall also be entitled to recover from such Revolving Credit Lender or Borrower,
as the case may be, but without duplication, interest on such amount in respect
of each day from the date such amount was made available by Agent to Borrower,
to the date such amount is recovered by Agent, at a rate per annum equal to:

 

  (ii) in the case of such Revolving Credit Lender, for the first two
(2) Business Days such amount remains unpaid, the Federal Funds Effective Rate,
and thereafter, at the rate of interest then applicable to such Revolving Credit
Advances; and

 

31



--------------------------------------------------------------------------------

  (iii) in the case of Borrower, the rate of interest then applicable to such
Advance of the Revolving Credit.

Until such Revolving Credit Lender has paid Agent such amount, such Revolving
Credit Lender shall have no interest in or rights with respect to such Advance
for any purpose whatsoever. The obligation of any Revolving Credit Lender to
make any Revolving Credit Advance hereunder shall not be affected by the failure
of any other Revolving Credit Lender to make any Advance hereunder, and no
Revolving Credit Lender shall have any liability to Borrower or any of its
Subsidiaries, the Agent, any other Revolving Credit Lender, or any other party
for another Revolving Credit Lender’s failure to make any loan or Advance
hereunder.

2.5 Swing Line. (a) Swing Line Advances. The Swing Line Lender may, on the terms
and subject to the conditions hereinafter set forth (including without
limitation Section 2.5(c) hereof), but shall not be required to, make one or
more Advances (each such advance being a “Swing Line Advance”) to the Borrower
from time to time on any Business Day during the period from the Effective Date
hereof until (but excluding) the Revolving Credit Maturity Date in an aggregate
amount not to exceed at any one time outstanding the Swing Line Maximum Amount.
Subject to the terms set forth herein, advances, repayments and readvances may
be made under the Swing Line.

 

  (b) Accrual of Interest and Maturity; Evidence of Indebtedness.

 

  (i) Swing Line Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to Swing Line Lender
resulting from each Swing Line Advance from time to time, including the amount
and date of each Swing Line Advance, its Applicable Interest Rate, its Interest
Period, if any, and the amount and date of any repayment made on any Swing Line
Advance from time to time. The entries made in such account or accounts of Swing
Line Lender shall be prima facie evidence, absent manifest error, of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of Swing Line Lender to maintain such
account, as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay the Swing Line Advances (and all other
amounts owing with respect thereto) in accordance with the terms of this
Agreement.

 

  (ii) The Borrower agrees that, upon the written request of Swing Line Lender,
the Borrower will execute and deliver to Swing Line Lender a Swing Line Note.

 

32



--------------------------------------------------------------------------------

  (iii) Borrower unconditionally promises to pay to the Swing Line Lender the
then unpaid principal amount of such Swing Line Advance (plus all accrued and
unpaid interest) on the Revolving Credit Maturity Date and on such other dates
and in such other amounts as may be required from time to time pursuant to this
Agreement. Subject to the terms and conditions hereof, each Swing Line Advance
shall, from time to time after the date of such Advance (until paid), bear
interest at its Applicable Interest Rate.

 

  (c) Requests for Swing Line Advances. Borrower may request a Swing Line
Advance by the delivery to Swing Line Lender of a Request for Swing Line Advance
executed by an Authorized Signer for the Borrower, subject to the following:

 

  (i) each such Request for Swing Line Advance shall set forth the information
required on the Request for Advance, including without limitation, the proposed
date of such Swing Line Advance, which must be a Business Day;

 

  (ii) on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Swing Line Advances made by Borrower as of the date
of determination, the aggregate principal amount of all Swing Line Advances
outstanding on such date shall not exceed the Swing Line Maximum Amount;

 

  (iii) on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Revolving Credit Advances and Swing Line Advances
and Letters of Credit requested by the Borrower on such date of determination
(including, without duplication, Advances that are deemed disbursed pursuant to
Section 3.6(c) hereof in respect of the Reimbursement Obligations hereunder),
the sum of (x) the aggregate principal amount of all Revolving Credit Advances
and the Swing Line Advances outstanding on such date plus (y) the Letter of
Credit Obligations on such date plus (z) the Foreign A/R Insurance Reserve shall
not exceed the lesser of (A) the Revolving Credit Aggregate Commitment and
(B) the then applicable Borrowing Base;

 

  (iv) each such Request for Swing Line Advance shall be delivered to the Swing
Line Lender by 3:00 p.m. (Detroit time) on the proposed date of the Swing Line
Advance;

 

33



--------------------------------------------------------------------------------

  (v) each Request for Swing Line Advance, once delivered to Swing Line Lender,
shall not be revocable by Borrower, and shall constitute and include a
certification by Borrower as of the date thereof that:

 

  (A) all conditions to the making of Swing Line Advances set forth in this
Agreement shall have been satisfied (including, without limitation, the delivery
of the Borrowing Base Certificate as required in accordance with Section 7.2(b)
hereof) and shall remain satisfied to the date of such Swing Line Advance (both
before and immediately after giving effect to such Swing Line Advance);

 

  (B) there is no Default or Event of Default in existence, and none will exist
upon the making of such Swing Line Advance (both before and immediately after
giving effect to such Swing Line Advance); and

 

  (C) the representations and warranties of Intcomex, Borrower and the
Subsidiary Guarantors contained in this Agreement and the other Loan Documents
are true and correct in all material respects and shall be true and correct in
all material respect as of the date of the making of such Swing Line Advance
(both before and immediately after giving effect to such Swing Line Advance),
other than any representation or warranty that expressly speaks only as of a
different date;

 

  (vi) At the option of the Agent, subject to revocation by Agent at any time
and from time to time and so long as the Agent is the Swing Line Lender,
Borrower may utilize the Agent’s “Sweep to Loan” automated system for obtaining
Swing Line Advances and making periodic repayments. At any time during which the
“Sweep to Loan” system is in effect, Swing Line Advances shall be advanced to
fund borrowing needs pursuant to the terms of the Sweep Agreement. Each time a
Swing Line Advance is made using the “Sweep to Loan” system, Borrower shall be
deemed to have certified to the Agent and the Lenders each of the matters set
forth in clause (vi) of this Section 2.5(b). Principal and interest on Swing
Line Advances requested, or deemed requested, pursuant to this Section shall be
paid pursuant to the terms and conditions of the Sweep Agreement without any
deduction, setoff or counterclaim whatsoever. Unless sooner paid pursuant to the
provisions hereof or the provisions of the Sweep Agreement, the principal amount
of the Swing Loans shall be paid in full, together with accrued interest
thereon, on the Revolving Credit Maturity Date. Agent may suspend or revoke
Borrower’s privilege to use the “Sweep to Loan” system at any time and from time
to time for any reason and, immediately upon any such revocation, the “Sweep to
Loan” system shall no longer be available to Borrower for the funding of Swing
Line Advances hereunder (or otherwise), and the regular procedures set forth in
this Section 2.5 for the making of Swing Line Advances shall be deemed
immediately to apply. Agent may, at its option, also elect to make Swing Line
Advances upon Borrower’s telephone requests on the basis set forth in the last
paragraph of Section 2.3, provided that the Borrower complies with the
provisions set forth in this Section 2.5.

 

34



--------------------------------------------------------------------------------

  (d) Disbursement of Swing Line Advances. Upon receiving any executed Request
for Swing Line Advance from the Borrower and the satisfaction of the conditions
set forth in Section 2.5(c) hereof, Swing Line Lender shall, at its option, make
available to Borrower the amount so requested in Dollars not later than 4:00
p.m. (Detroit time) on the date of such Advance, by credit to an account of
Borrower maintained with Agent or to such other account or third party as the
Borrower may reasonably direct in writing, subject to applicable law, provided
such direction is timely given. Swing Line Lender shall promptly notify Agent of
any Swing Line Advance by telephone, telex or telecopier.

 

  (e) Refunding of or Participation Interest in Swing Line Advances.

 

  (i) The Agent, at any time in its sole and absolute discretion, may, in each
case on behalf of the Borrower (which hereby irrevocably directs the Agent to
act on their behalf) request each of the Revolving Credit Lenders (including the
Swing Line Lender in its capacity as a Revolving Credit Lender) to make an
Advance of the Revolving Credit to Borrower, in an amount equal to such
Revolving Credit Lender’s Revolving Credit Percentage of the aggregate principal
amount of the Swing Line Advances outstanding on the date such notice is given
(the “Refunded Swing Line Advances”). In connection with the making of any such
Refunded Swing Line Advances or the purchase of a participation interest in
Swing Line Advances under Section 2.5(e)(ii) hereof, the Swing Line Lender shall
retain its claim against Borrower for any unpaid interest or fees in respect
thereof accrued to the date of such refunding. Unless any of the events
described in Section 9.1(i) hereof shall have occurred (in which event the
procedures of Section 2.5(e)(ii) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied (but subject to Section 2.5(e)(iii)), each
Revolving Credit Lender shall make the proceeds of its Revolving Credit Advance
available to the Agent for the benefit of the Swing Line Lender at the office of
the Agent specified in Section 2.4(a) hereof prior to 11:00 a.m. Detroit time on
the Business Day next succeeding the date such notice is given, in immediately
available funds. The proceeds of such Revolving Credit Advances shall be
immediately applied to repay the Refunded Swing Line Advances.

 

35



--------------------------------------------------------------------------------

  (ii) If, prior to the making of an Advance of the Revolving Credit pursuant to
Section 2.5(e)(i) hereof, one of the events described in Section 9.1(i) hereof
shall have occurred, each Revolving Credit Lender will, on the date such Advance
of the Revolving Credit was to have been made, purchase from the Swing Line
Lender an undivided participating interest in each Swing Line Advance that was
to have been refunded in an amount equal to its Revolving Credit Percentage of
such Swing Line Advance. Each Revolving Credit Lender within the time periods
specified in Section 2.5(e)(i) hereof, as applicable, shall immediately transfer
to the Agent, for the benefit of the Swing Line Lender, in immediately available
funds, an amount equal to its Revolving Credit Percentage of the aggregate
principal amount of all Swing Line Advances outstanding as of such date. Upon
receipt thereof, the Agent will deliver to such Revolving Credit Lender a Swing
Line Participation Certificate evidencing such participation.

 

  (iii)

Each Revolving Credit Lender’s obligation to make Revolving Credit Advances to
refund Swing Line Advances, and to purchase participation interests, in
accordance with Section 2.5(e)(i) and (ii), respectively, shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Credit Lender may have against Swing Line Lender, Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of any Default or Event of Default; (C) any adverse change in the condition
(financial or otherwise) of Borrower or any other Person; (D) any breach of this
Agreement or any other Loan Document by Borrower or any other Person; (E) any
inability of Borrower to satisfy the conditions precedent to borrowing set forth
in this Agreement on the date upon which such Revolving Credit Advance is to be
made or such participating interest is to be purchased; (F) the termination of
the Revolving Credit Aggregate Commitment hereunder; or (G) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Credit Lender does not make available to the
Agent the amount required pursuant to Section 2.5(e)(i) or (ii) hereof, as the
case may be, the Agent on behalf of the Swing Line Lender, shall be entitled to
recover such amount on demand from such Revolving Credit Lender, together with
interest thereon for each day from the date of non-payment until such amount is
paid in full (x) for the first two (2) Business Days such amount remains unpaid,
at the Federal Funds Effective Rate and (y) thereafter, at the rate of interest
then applicable to such Swing Line Advances. The obligation of any Revolving
Credit Lender to make available its pro rata portion of the amounts required
pursuant to Section 2.5(e)(i)

 

36



--------------------------------------------------------------------------------

 

or (ii) hereof shall not be affected by the failure of any other Revolving
Credit Lender to make such amounts available, and no Revolving Credit Lender
shall have any liability to Intcomex, Borrower or any Subsidiary, the Agent, the
Swing Line Lender, or any other Revolving Credit Lender or any other party for
another Revolving Credit Lender’s failure to make available the amounts required
under Section 2.5(e)(i) or (ii) hereof.

 

  (iv) Notwithstanding the foregoing, no Revolving Credit Lender shall be
required to make any Revolving Credit Advance to refund a Swing Line Advance or
to purchase a participation in a Swing Line Advance if at least two (2) Business
Days prior to the making of such Swing Line Advance by the Swing Line Lender,
the officers of the Swing Line Lender immediately responsible for matters
concerning this Agreement shall have received written notice from Agent or any
Lender that Swing Line Advances should be suspended based on the occurrence and
continuance of a Default or Event of Default and stating that such notice is a
“notice of default”; provided, however that the obligation of the Revolving
Credit Lenders to refund such Swing Line Advance or purchase a participation in
such Swing Line Advance shall be reinstated upon the date on which such Default
or Event of Default has been waived by the requisite Lenders.

2.6 Interest Payments; Default Interest.

(a) Interest on the unpaid balance of all Advances of the Revolving Credit and
the Swing Line from time to time outstanding shall accrue from the date of such
Advance to the date repaid, at a per annum interest rate equal to the Applicable
Interest Rate, and shall be payable in immediately available funds commencing on
February 1, 2010 and on the first day of each month thereafter. Whenever any
payment under this Section 2.6(a) shall become due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
Business Day. Interest accruing at the Applicable Interest Rate shall be
computed on the basis of a 360 day year and assessed for the actual number of
days elapsed, and in such computation effect shall be given to any change in the
interest rate resulting from a change in the Applicable Interest Rate on the
date of such change in the Applicable Interest Rate.

(b) Notwithstanding anything to the contrary in the preceding sections, all
accrued and unpaid interest on any Revolving Credit Advance refunded pursuant to
Section 2.3 hereof and any Swing Line Advance refunded pursuant to
Section 2.5(e) hereof, shall be due and payable in full on the date such Advance
is refunded.

(c) In the case of any Event of Default under Section 9.1(i), immediately upon
the occurrence thereof, and in the case of any other Event of Default,
immediately upon receipt by Agent of notice from the Majority Lenders, interest
shall be payable on demand on all Revolving Credit Advances and Swing Line
Advances from time to time outstanding at a per annum rate equal to the
Applicable Interest Rate in respect of each such Advance plus two percent (2%).

 

37



--------------------------------------------------------------------------------

2.7 Optional Prepayments.

(a) The Borrower may prepay all or part of the outstanding principal of any
Advance(s) of the Revolving Credit at any time.

(b) The Borrower may prepay all or part of the outstanding principal of any
Swing Line Advance at any time.

2.8 Reserved.

2.9 Revolving Credit Facility Fee. From the Effective Date to the Revolving
Credit Maturity Date, the Borrower shall pay to the Agent for distribution to
the Revolving Credit Lenders pro-rata in accordance with their respective
Revolving Credit Percentages, a Revolving Credit Facility Fee quarterly in
arrears commencing January 1, 2010, and on the first day of each calendar
quarter thereafter (in respect of the prior three months or any portion
thereof). The Revolving Credit Facility Fee payable to each Revolving Credit
Lender shall be determined by multiplying the Applicable Fee Percentage times
the Revolving Credit Aggregate Commitment then in effect (whether used or
unused). The Revolving Credit Facility Fee shall be computed on the basis of a
year of three hundred sixty (360) days and assessed for the actual number of
days elapsed. Whenever any payment of the Revolving Credit Facility Fee shall be
due on a day which is not a Business Day, the date for payment thereof shall be
extended to the next Business Day. Upon receipt of such payment, Agent shall
make prompt payment to each Revolving Credit Lender of its share of the
Revolving Credit Facility Fee based upon its respective Revolving Credit
Percentage. It is expressly understood that the Revolving Credit Facility Fees
described in this Section are not refundable.

2.10 Mandatory Repayment of Revolving Credit Advances.

If at any time and for any reason the aggregate outstanding principal amount of
Revolving Credit Advances plus Swing Line Advances, plus the outstanding Letter
of Credit Obligations, plus the Foreign A/R Insurance Reserve, shall exceed the
lesser of (i) the Revolving Credit Aggregate Commitment and (ii) the then
applicable Borrowing Base, Borrower shall immediately reduce any pending request
for a Revolving Credit Advance on such day by the amount of such excess and, to
the extent any excess remains thereafter, repay any Revolving Credit Advances
and Swing Line Advances in an amount equal to the lesser of the outstanding
amount of such Advances and the amount of such remaining excess, with such
amounts to be applied between the Revolving Credit Advances and Swing Line
Advances as determined by the Agent and then, to the extent that any excess
remains after payment in full of all Revolving Credit Advances and Swing Line
Advances, to provide cash collateral in support of any Letter of Credit
Obligations in an amount equal to the lesser of (x) 105% of the amount of such
Letter of Credit Obligations and (y) the amount of such remaining excess, with
such cash collateral to be provided on the basis set forth in Section 9.2
hereof. Any payments made pursuant to this Section shall be applied first to
outstanding Advances under the Revolving Credit, next to Swing Line Advances.

 

38



--------------------------------------------------------------------------------

2.11 Optional Reduction or Termination of Revolving Credit Aggregate Commitment.
Borrower may, upon at least five (5) Business Days’ prior written notice to the
Agent, permanently reduce the Revolving Credit Aggregate Commitment in whole at
any time, or in part from time to time, without premium or penalty, provided
that: (i) each partial reduction of the Revolving Credit Aggregate Commitment
shall be in an aggregate amount equal to One Million Dollars ($1,000,000) or a
larger integral multiple of One Hundred Thousand Dollars ($100,000); (ii) each
reduction shall be accompanied by the payment of the Revolving Credit Facility
Fee, if any, accrued and unpaid to the date of such reduction; (iii) Borrower
shall prepay in accordance with the terms hereof the amount, if any, by which
the aggregate unpaid principal amount of Revolving Credit Advances and Swing
Line Advances (including, without duplication, any deemed Advances made under
Section 3.6 hereof) outstanding hereunder, plus the Letter of Credit
Obligations, exceeds the amount of the then applicable Revolving Credit
Aggregate Commitment as so reduced, together with interest thereon to the date
of prepayment; (iv) no reduction shall reduce the Revolving Credit Aggregate
Commitment to an amount which is less than the aggregate undrawn amount of any
Letters of Credit outstanding at such time; and (v) no such reduction shall
reduce the Swing Line Maximum Amount unless Borrower so elects, provided that
the Swing Line Maximum Amount shall at no time be greater than the Revolving
Credit Aggregate Commitment. Reductions of the Revolving Credit Aggregate
Commitment and any accompanying prepayments of Advances of the Revolving Credit
shall be distributed by Agent to each Revolving Credit Lender in accordance with
such Revolving Credit Lender’s Revolving Percentage thereof, and will not be
available for reinstatement by or readvance to Borrower, and any accompanying
prepayments of Advances of the Swing Line shall be distributed by Agent to the
Swing Line Lender and will not be available for reinstatement by or readvance to
the Borrower. Any reductions of the Revolving Credit Aggregate Commitment
hereunder shall reduce each Revolving Credit Lender’s portion thereof
proportionately (based on the applicable Percentages), and shall be permanent
and irrevocable. Any payments made pursuant to this Section shall be applied
first to outstanding Advances under the Revolving Credit, next to Swing Line
Advances.

2.12 Use of Proceeds of Advances. Advances of the Revolving Credit shall be used
to finance working capital and other lawful corporate purposes.

2.13 Revolving Credit Optional Increase. Provided that Borrower has not
previously elected to reduce or terminate the Revolving Credit Aggregate
Commitment under Section 2.11 hereof, Borrower may request that the Revolving
Credit Aggregate Commitment be increased in an aggregate amount (for all such
requests under this Section 2.13) not to exceed the Revolving Credit Optional
Increase, subject to the satisfaction concurrently with or prior to the date of
each such request of the following conditions:

(a) Borrower shall have delivered to the Agent a written request for such
increase, specifying the amount of Revolving Credit Optional Increase thereby
requested (each such request, a “Request for Increase”); provided, however, that
in the event Borrower has previously delivered a Request for Increase pursuant
to this Section 2.13, Borrower may not deliver a subsequent Request for Increase
until all the conditions to effectiveness of such first Request for Increase
have been fully satisfied (or such Request for Increase has been withdrawn);

 

39



--------------------------------------------------------------------------------

(b) within three (3) Business Days after the Agent’s receipt of the Request for
Revolving Credit Increase, the Agent shall inform each Revolving Credit Lender
of the requested increase in the Revolving Credit Aggregate Commitment, offer
each Revolving Credit Lender to increase its applicable Commitment in an amount
equal to its applicable Revolving Credit Percentage of the requested increase in
the Revolving Credit Aggregate Commitment, and request each such Revolving
Credit Lender to notify the Agent in writing whether such Revolving Credit
Lender desires to increase its applicable commitment by the requested amount.
Each Revolving Credit Lender approving an increase in its applicable commitment
by the requested amount shall deliver its written consent thereto no later than
ten (10) Business Days of the Agent’s informing such Revolving Credit Lender of
the Request for Revolving Credit Increase; if the Agent shall not have received
a written consent from a Revolving Credit Lender within such time period, such
Revolving Credit Lender shall be deemed to have elected not to increase its
applicable Commitment. If any one or more Revolving Credit Lenders shall elect
not to increase its commitment, then the Agent may offer to each other Revolving
Credit Lender hereunder on a non-pro rata basis, or to (A) any other Lender
hereunder, or (B) any other Person meeting the requirements of Section 13.8
hereof (including, for the purposes of this Section 2.13, any existing Revolving
Credit Lender which agrees to increase its commitment hereunder, the “New
Revolving Credit Lender(s)”), to increase their respective applicable
commitments (or to provide a commitment);

(c) the New Revolving Credit Lenders shall have become a party to this Agreement
by executing and delivering a New Lender Addendum for a minimum amount for each
such New Revolving Credit Lender that was not an existing Revolving Credit
Lender of $5,000,000 (or such lesser amount as agreed to by Agent in its sole
discretion) and an aggregate amount for all such New Revolving Credit Lenders of
that portion of the Revolving Credit Optional Increase Amount, taking into
account the amount of any prior increase in the Revolving Credit Aggregate
Commitment (pursuant to this Section 2.13) covered by the applicable Request;
provided, however, that each New Revolving Credit Lender shall remit to the
Agent funds in an amount equal to its Percentage (after giving effect to this
Section 2.13) of all Advances of the Revolving Credit then outstanding, such
sums to be reallocated among and paid to the existing Revolving Credit Lenders
based upon the new Percentages as determined below;

(d) no New Revolving Credit Lender shall receive compensation (whether in the
form of a fee, original issue discount or interest rate pricing) for its
commitment under the Revolving Credit, except as set forth in this Agreement;

(e) Borrower shall have paid to the Agent for distribution to the existing
Revolving Credit Lenders, as applicable, all interest, fees (including the
Revolving Credit Facility Fee, which shall not be duplicative) and other
amounts, if any, accrued to the effective date of such increase;

(f) If requested, Borrower shall have executed and delivered to the Agent new
Revolving Credit Notes payable to each of the New Revolving Credit Lenders in
the face amount of each such New Revolving Credit Lender’s Percentage of the
Revolving Credit Aggregate Commitment (after giving effect to this Section 2.13)
and, if applicable, renewal and replacement Revolving Credit Notes payable to
each of the existing Revolving Credit Lenders in the face amount of each such
Lender’s Revolving Credit Percentage of the Revolving Credit Aggregate
Commitment (after giving effect to this Section 2.13), dated as of the effective
date of such increase (with appropriate insertions relevant to such Notes and
acceptable to the applicable Revolving Credit Lenders, including the New
Revolving Credit Lenders);

 

40



--------------------------------------------------------------------------------

(g) no Default or Event of Default shall have occurred and be continuing; and

(h) such other amendments, acknowledgments, consents, documents, instruments,
any registrations, if any, shall have been executed and delivered and/or
obtained by Borrower as required by the Agent, in its reasonable discretion.

 

3. LETTERS OF CREDIT.

3.1 Letters of Credit. Subject to the terms and conditions of this Agreement,
Issuing Lender shall, through the Issuing Office, at any time and from time to
time from and after the date hereof until thirty (30) days prior to the
Revolving Credit Maturity Date, upon the written request of Borrower accompanied
by a duly executed Letter of Credit Agreement and such other documentation
related to the requested Letter of Credit as the Issuing Lender may require,
issue Letters of Credit in Dollars for the account of Borrower, in an aggregate
amount for all Letters of Credit issued hereunder at any one time outstanding
not to exceed the Letter of Credit Maximum Amount. Each Letter of Credit shall
be in a minimum face amount of One Hundred Thousand Dollars ($100,000) (or such
lesser amount as may be agreed to by Issuing Lender) and (a) each Standby Letter
of Credit (including any renewal thereof) shall expire not later than the first
to occur of (i) one year after the date of issuance thereof and (ii) thirty
(30) Business Days prior to the Revolving Credit Maturity Date in effect on the
date of issuance thereof and (b)) each Commercial Letter of Credit shall expire
not later than the first to occur of (i) one hundred twenty (120) days from the
date of issuance thereof and (ii) thirty (30) Business Days prior to the
Revolving Credit Maturity Date in effect on the date of issuance thereof. The
submission of all applications in respect of and the issuance of each Letter of
Credit hereunder shall be subject in all respects to the International Standby
Practices 98, and any successor documentation thereto and to the extent not
inconsistent therewith, the laws of the State of Michigan. In the event of any
conflict between this Agreement and any Letter of Credit Document other than any
Letter of Credit, this Agreement shall control.

3.2 Conditions to Issuance. No Letter of Credit shall be issued (including the
renewal or extension of any Letter of Credit previously issued) at the request
and for the account of Borrower unless, as of the date of issuance (or renewal
or extension) of such Letter of Credit:

 

  (a) (i) after giving effect to the Letter of Credit requested, the Letter of
Credit Obligations do not exceed the Letter of Credit Maximum Amount; and
(ii) after giving effect to the Letter of Credit requested, the Letter of Credit
Obligations on such date plus the aggregate amount of all Revolving Credit
Advances and Swing Line Advances (including all Advances deemed disbursed by
Agent under Section 3.6(c) hereof in respect of the Reimbursement Obligations)
hereunder requested or outstanding on such date, plus the Foreign A/R Insurance
Reserve do not exceed the lesser of (A) the Revolving Credit Aggregate
Commitment and (B) the then applicable Borrowing Base;

 

41



--------------------------------------------------------------------------------

  (b) the representations and warranties of Intcomex, Borrower and the
Subsidiary Guarantors contained in this Agreement and the other Loan Documents
are true and correct in all material respects and shall be true and correct in
all material respects as of date of the issuance of such Letter of Credit (both
before and immediately after the issuance of such Letter of Credit), other than
any representation or warranty that expressly speaks only as of a different
date;

 

  (c) there is no Default or Event of Default in existence, and none will exist
upon the issuance of such Letter of Credit;

 

  (d) Borrower shall have delivered to Issuing Lender at its Issuing Office, not
less than three (3) Business Days prior to the requested date for issuance (or
such shorter time as the Issuing Lender, in its sole discretion, may permit),
the Letter of Credit Agreement related thereto, together with such other
documents and materials as may be required pursuant to the terms thereof, and
the terms of the proposed Letter of Credit shall be reasonably satisfactory to
Issuing Lender;

 

  (e) no order, judgment or decree of any court, arbitrator or governmental
authority shall purport by its terms to enjoin or restrain Issuing Lender from
issuing the Letter of Credit requested, or any Revolving Credit Lender from
taking an assignment of its Revolving Credit Percentage thereof pursuant to
Section 3.6 hereof, and no law, rule, regulation, request or directive (whether
or not having the force of law) shall prohibit the Issuing Lender from issuing,
or any Revolving Credit Lender from taking an assignment of its Revolving Credit
Percentage of, the Letter of Credit requested or letters of credit generally;

 

  (f) there shall have been (i) no introduction of or change in the
interpretation of any law or regulation, (ii) no declaration of a general
banking moratorium by banking authorities in the United States, Michigan or the
respective jurisdictions in which the Revolving Credit Lenders, the Borrower and
the beneficiary of the requested Letter of Credit are located, and (iii) no
establishment of any new restrictions by any central bank or other governmental
agency or authority on transactions involving letters of credit or on banks
generally that, in any case described in this clause (e), would make it unlawful
or unduly burdensome for the Issuing Lender to issue or any Revolving Credit
Lender to take an assignment of its Revolving Credit Percentage of the requested
Letter of Credit or letters of credit generally;

 

42



--------------------------------------------------------------------------------

  (g) if any Revolving Credit Lender is an Impaired Lender, the Issuing Lender
has entered into arrangements satisfactory to it to eliminate the Issuing
Lender’s risk with respect to the participation in Letters of Credit by all such
Impaired Lenders, including, without limitation, the creation of a cash
collateral account or delivery of other security by the Borrower to assure
payment of such Impaired Lender’s Percentage of all outstanding Letter of Credit
Obligations; and

 

  (h) Issuing Lender shall have received the fees required in connection with
the issuance of such Letter of Credit pursuant to Section 3.4 hereof.

Each Letter of Credit Agreement submitted to Issuing Lender pursuant hereto
shall constitute the certification by Borrower of the matters set forth in
Sections 5.2 hereof. The Agent shall be entitled to rely on such certification
without any duty of inquiry.

3.3 Notice. The Issuing Lender shall deliver to the Agent, concurrently with or
promptly following its issuance of any Letter of Credit, a true and complete
copy of each Letter of Credit. Promptly upon its receipt thereof, Agent shall
give notice, substantially in the form attached as Exhibit E, to each Revolving
Credit Lender of the issuance of each Letter of Credit, specifying the amount
thereof and the amount of such Revolving Credit Lender’s Percentage thereof.

3.4 Letter of Credit Fees; Increased Costs. (a) Borrower shall pay letter of
credit fees as follows:

 

  (i) With respect to each Standby Letter of Credit, a per annum letter of
credit fee with respect to the undrawn amount of each Standby Letter of Credit
issued pursuant hereto (based on the amount of each Standby Letter of Credit) in
an amount equal to the Applicable L/C Fee Percentage times the undrawn amount of
each Standby Letter of Credit on the date of determination, payable annually in
advance to the Agent for distribution to the Revolving Credit Lenders in
accordance with their Revolving Credit Percentages.

 

  (ii) A letter of credit facing fee on the amount of each Commercial Letter of
Credit shall be paid to the Agent for distribution to the Issuing Lender for its
own account, as follows: with respect to each Commercial Letter of Credit, a per
annum fee equal to the greater of (1) $150.00 or (2) 1/8th percent (0.125%) of
the face amount of such Commercial Letter of Credit for each ninety (90) day
period (or portion thereof) commencing with the date of issuance of such letter
of credit and ending on the expiry date of such Commercial Letter of Credit.

 

  (iii) With respect to each Commercial Letter of Credit, a negotiation fee
equal to the greater of (a) $150.00 or (b) 1/8th percent (0.125%) of the face
amount of each presentation for draw made thereunder, payable to the Agent for
distribution to the Issuing Lender for its own account, on the date such
presentation for draw is made.

 

43



--------------------------------------------------------------------------------

  (b) All payments by Borrower under this Section 3.4 shall be made in Dollars
in immediately available funds at the Issuing Office or such other office of the
Agent as may be designated from time to time by written notice to Borrower by
the Agent. The fees shall be nonrefundable under all circumstances. The per
annum fees described above shall be calculated on the basis of a 360 day year
and assessed for the actual number of days from the date of the issuance thereof
to the stated expiration thereof.

 

  (c) If any change in any law or regulation or in the interpretation thereof by
any court or administrative or governmental authority charged with the
administration thereof, adopted after the date hereof, shall either (i) impose,
modify or cause to be deemed applicable any reserve, special deposit, limitation
or similar requirement against letters of credit issued or participated in by,
or assets held by, or deposits in or for the account of, Issuing Lender or any
Revolving Credit Lender or (ii) impose on Issuing Lender or any Revolving Credit
Lender any other condition regarding this Agreement, the Letters of Credit or
any participations in such Letters of Credit, and the result of any event
referred to in clause (i) or (ii) above shall be to increase the cost or expense
to Issuing Lender or such Revolving Credit Lender of issuing or maintaining or
participating in any of the Letters of Credit (which increase in cost or expense
shall be determined by the Issuing Lender’s or such Revolving Credit Lender’s
reasonable allocation of the aggregate of such cost increases and expenses
resulting from such events), then, upon demand by the Issuing Lender or such
Revolving Credit Lender, as the case may be, Borrower shall, within thirty
(30) days following demand for payment, pay to Issuing Lender or such Revolving
Credit Lender, as the case may be, from time to time as specified by the Issuing
Lender or such Revolving Credit Lender, additional amounts which shall be
sufficient to compensate the Issuing Lender or such Revolving Credit Lender for
such increased cost and expense (together with interest on each such amount from
ten days after the date such payment is due until payment in full thereof at the
Applicable Interest Rate), provided that if the Issuing Lender or such Revolving
Credit Lender could take any reasonable action, without cost or administrative
or other burden or restriction to such Lender, to mitigate or eliminate such
cost or expense, it agrees to do so within a reasonable time after becoming
aware of the foregoing matters. Each demand for payment under this
Section 3.4(c) shall be accompanied by a certificate of Issuing Lender or the
applicable Revolving Credit Lender setting forth the amount of such increased
cost or expense incurred by the Issuing Lender or such Revolving Credit Lender,
as the case may be, as a result of any event mentioned in clause (i) or
(ii) above, and in reasonable detail, the methodology for calculating and the
calculation of such amount, which certificate shall be prepared in good faith
and shall be conclusive evidence, absent manifest error, as to the amount
thereof.

 

44



--------------------------------------------------------------------------------

3.5 Other Fees. In connection with the Letters of Credit, and in addition to the
Letter of Credit Fees, Borrower shall pay, for the sole account of the Issuing
Lender, customary and reasonable documentation, administration, payment and
cancellation charges assessed by Issuing Lender or the Issuing Office, at the
times, in the amounts and on the terms set forth or to be set forth from time to
time in the standard fee schedule of the Issuing Office in effect from time to
time.

3.6 Participation Interests in and Drawings and Demands for Payment Under
Letters of Credit.

(a) Upon issuance by the Issuing Lender of each Letter of Credit hereunder (and
on the Effective Date with respect to each Existing Letter of Credit), each
Revolving Credit Lender shall automatically acquire a pro rata participation
interest in such Letter of Credit and each related Letter of Credit Payment
based on its respective Revolving Credit Percentage.

(b) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, Borrower agrees to pay to the
Issuing Lender an amount equal to the amount paid by the Issuing Lender in
respect of such draft or other demand under such Letter of Credit and all
reasonable expenses paid or incurred by the Agent relative thereto not later
than 1:00 p.m. (Detroit time), in Dollars, on (i) the Business Day that Borrower
received notice of such presentment and honor, if such notice is received prior
to 11:00 a.m. (Detroit time) or (ii) the Business Day immediately following the
day that Borrower received such notice, if such notice is received after 11:00
a.m. (Detroit time).

(c) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but Borrower does not reimburse
the Issuing Lender as required under clause (b) above and the Revolving Credit
Aggregate Commitment has not been terminated (whether by maturity, acceleration
or otherwise), the Borrower shall be deemed to have immediately requested that
the Revolving Credit Lenders make an Advance of the Revolving Credit in the
principal amount equal to the amount paid by the Issuing Lender in respect of
such draft or other demand under such Letter of Credit and all reasonable
expenses paid or incurred by the Agent relative thereto. Agent will promptly
notify the Revolving Credit Lenders of such deemed request, and each such Lender
shall make available to the Agent an amount equal to its pro rata share (based
on its Revolving Credit Percentage) of the amount of such Advance.

(d) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but Borrower does not reimburse
the Issuing Lender as required under clause (b) above, and (i) the Revolving
Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), or (ii) any reimbursement received by the Issuing
Lender from Borrower is or must be returned or rescinded upon or during any
bankruptcy or reorganization of Intcomex, Borrower or any Subsidiary or
otherwise, then Agent shall notify each Revolving Credit Lender, and each
Revolving Credit Lender will be obligated to pay the Agent for the account of
the Issuing Lender its pro rata share (based on its Revolving Credit Percentage)
of the

 

45



--------------------------------------------------------------------------------

amount paid by the Issuing Lender in respect of such draft or other demand under
such Letter of Credit and all reasonable expenses paid or incurred by the Agent
relative thereto (but no such payment shall diminish the obligations of the
Borrower hereunder). Upon receipt thereof, the Agent will deliver to such
Revolving Credit Lender a participation certificate evidencing its participation
interest in respect of such payment and expenses. To the extent that a Revolving
Credit Lender fails to make such amount available to the Agent by 11:00 am
Detroit time on the Business Day next succeeding the date such notice is given,
such Revolving Credit Lender shall pay interest on such amount in respect of
each day from the date such amount was required to be paid, to the date paid to
Agent, at a rate per annum equal to the Federal Funds Effective Rate. The
failure of any Revolving Credit Lender to make its pro rata portion of any such
amount available under to the Agent shall not relieve any other Revolving Credit
Lender of its obligation to make available its pro rata portion of such amount,
but no Revolving Credit Lender shall be responsible for failure of any other
Revolving Credit Lender to make such pro rata portion available to the Agent.

(e) In the case of any Advance made under this Section 3.6, each such Advance
shall be disbursed notwithstanding any failure to satisfy any conditions for
disbursement of any Advance set forth in Article 2 hereof or Article 5 hereof,
and, to the extent of the Advance so disbursed, the Reimbursement Obligation of
Borrower to the Agent under this Section 3.6 shall be deemed satisfied (unless,
in each case, taking into account any such deemed Advances, the aggregate
outstanding principal amount of Advances of the Revolving Credit and the Swing
Line, plus the Letter of Credit Obligations (other than the Reimbursement
Obligations to be reimbursed by this Advance) on such date, plus the Foreign A/R
Insurance Reserve, exceed the lesser of the then applicable Borrowing Base or
the then applicable Revolving Credit Aggregate Commitment).

(f) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Issuing Lender shall provide
notice thereof to Borrower on the date such draft or demand is honored, and to
each Revolving Credit Lender on such date unless Borrower shall have satisfied
its reimbursement obligations by payment to the Agent (for the benefit of the
Issuing Lender) as required under this Section 3.6. The Issuing Lender shall
further use reasonable efforts to provide notice to Borrower prior to honoring
any such draft or other demand for payment, but such notice, or the failure to
provide such notice, shall not affect the rights or obligations of the Issuing
Lender with respect to any Letter of Credit or the rights and obligations of the
parties hereto, including without limitation the obligations of Borrower under
this Section 3.6.

(g) Notwithstanding the foregoing however no Revolving Credit Lender shall be
deemed to have acquired a participation in a Letter of Credit if the officers of
the Issuing Lender immediately responsible for matters concerning this Agreement
shall have received written notice from Agent or any Lender at least two
(2) Business Days prior to the date of the issuance or extension of such Letter
of Credit or, with respect to any Letter of Credit subject to automatic
extension, at least five (5) Business Days prior to the date that the
beneficiary under such Letter of Credit must be notified that such Letter of
Credit will not be renewed, that the issuance or extension of Letters of Credit
should be suspended based on the occurrence and continuance of a Default or
Event of Default and stating that such notice is a “notice of default”;
provided, however that the Revolving Credit Lenders shall be deemed to have
acquired such a participation upon the date on which such Default or Event of
Default has been waived by the requisite Revolving

 

46



--------------------------------------------------------------------------------

Credit Lenders, as applicable. In the event that the Issuing Lender receives
such a notice, the Issuing Lender shall have no obligation to issue any Letter
of Credit until such notice is withdrawn by Agent or such Lender or until the
requisite Lenders have waived such Default or Event of Default in accordance
with the terms of this Agreement.

(h) Nothing in this Agreement shall be construed to require or authorize any
Revolving Credit Lender to issue any Letter of Credit, it being recognized that
the Issuing Lender shall be the sole issuer of Letters of Credit under this
Agreement.

(i) In the event that any Revolving Credit Lender becomes an Impaired Lender,
the Issuing Lender may, at its option, require that the Borrower enter into
arrangements satisfactory to Issuing Lender to eliminate the Issuing Lender’s
risk with respect to the participation in Letters of Credit by such Impaired
Lender, including creation of a cash collateral account or delivery of other
security to assure payment of such Impaired Lender’s Percentage of all
outstanding Letter of Credit Obligations.

3.7 Obligations Irrevocable. The obligations of Borrower to make payments to
Agent for the account of Issuing Lender or the Revolving Credit Lenders with
respect to Letter of Credit Obligations under Section 3.6 hereof, shall be
unconditional and irrevocable and not subject to any qualification or exception
whatsoever, including, without limitation:

 

  (a) Any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement, any other documentation relating to any Letter of Credit,
this Agreement or any of the other Loan Documents (the “Letter of Credit
Documents”);

 

  (b) Any amendment, modification, waiver, consent, or any substitution,
exchange or release of or failure to perfect any interest in collateral or
security, with respect to or under any Letter of Credit Document;

 

  (c) The existence of any claim, setoff, defense or other right which Borrower
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or any persons or entities for whom any such beneficiary or any such
transferee may be acting), the Agent, the Issuing Lender or any Revolving Credit
Lender or any other Person, whether in connection with this Agreement, any of
the Letter of Credit Documents, the transactions contemplated herein or therein
or any unrelated transactions;

 

  (d) Any draft or other statement or document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

  (e) Payment by the Issuing Lender to the beneficiary under any Letter of
Credit against presentation of documents which do not comply with the terms of
such Letter of Credit, including failure of any documents to bear any reference
or adequate reference to such Letter of Credit;

 

47



--------------------------------------------------------------------------------

  (f) Any failure, omission, delay or lack on the part of the Agent, Issuing
Lender or any Revolving Credit Lender or any party to any of the Letter of
Credit Documents or any other Loan Document to enforce, assert or exercise any
right, power or remedy conferred upon the Agent, Issuing Lender, any Revolving
Credit Lender or any such party under this Agreement, any of the other Loan
Documents or any of the Letter of Credit Documents, or any other acts or
omissions on the part of the Agent, Issuing Lender, any Revolving Credit Lender
or any such party; or

 

  (g) Any other event or circumstance that would, in the absence of this
Section 3.7, result in the release or discharge by operation of law or otherwise
of Borrower from the performance or observance of any obligation, covenant or
agreement contained in Section 3.6 hereof.

No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which Borrower has or may have against the
beneficiary of any Letter of Credit shall be available hereunder to Borrower
against the Agent, Issuing Lender or any Revolving Credit Lender. With respect
to any Letter of Credit, nothing contained in this Section 3.7 shall be deemed
to prevent Borrower, after satisfaction in full of the absolute and
unconditional obligations of Borrower hereunder with respect to such Letter of
Credit, from asserting in a separate action any claim, defense, set off or other
right which they (or any of them) may have against Agent, Issuing Lender or any
Revolving Credit Lender in connection with such Letter of Credit.

3.8 Risk Under Letters of Credit.

(a) In the administration and handling of Letters of Credit and any security
therefor, or any documents or instruments given in connection therewith, Issuing
Lender shall have the sole right to take or refrain from taking any and all
actions under or upon the Letters of Credit.

(b) Subject to other terms and conditions of this Agreement, Issuing Lender
shall issue the Letters of Credit and shall hold the documents related thereto
in its own name and shall make all collections thereunder and otherwise
administer the Letters of Credit in accordance with Issuing Lender’s regularly
established practices and procedures and will have no further obligation with
respect thereto. In the administration of Letters of Credit, Issuing Lender
shall not be liable for any action taken or omitted on the advice of counsel,
accountants, appraisers or other experts selected by Issuing Lender with due
care and Issuing Lender may rely upon any notice, communication, certificate or
other statement from Borrower, beneficiaries of Letters of Credit, or any other
Person which Issuing Lender believes to be authentic. Issuing Lender will, upon
request, furnish the Revolving Credit Lenders with copies of Letter of Credit
Documents related thereto.

(c) In connection with the issuance and administration of Letters of Credit and
the assignments hereunder, Issuing Lender makes no representation and shall have
no responsibility with respect to (i) the obligations of Borrower or the
validity, sufficiency or enforceability of any document or instrument given in
connection therewith, or the taking of any action with respect to same, (ii) the
financial condition of, any representations made by, or any act or omission of
Borrower or any other Person, or (iii) any failure or

 

48



--------------------------------------------------------------------------------

delay in exercising any rights or powers possessed by Issuing Lender in its
capacity as issuer of Letters of Credit in the absence of its gross negligence
or willful misconduct. Each of the Revolving Credit Lenders expressly
acknowledges that it has made and will continue to make its own evaluations of
Borrower’s creditworthiness without reliance on any representation of Issuing
Lender or Issuing Lender’s officers, agents and employees.

(d) If at any time Issuing Lender shall recover any part of any unreimbursed
amount for any draw or other demand for payment under a Letter of Credit, or any
interest thereon, Agent or Issuing Lender, as the case may be, shall receive
same for the pro rata benefit of the Revolving Credit Lenders in accordance with
their respective Percentages and shall promptly deliver to each Revolving Credit
Lender its share thereof, less such Revolving Credit Lender’s pro rata share of
the costs of such recovery, including court costs and attorney’s fees. If at any
time any Revolving Credit Lender shall receive from any source whatsoever any
payment on any such unreimbursed amount or interest thereon in excess of such
Revolving Credit Lender’s Percentage of such payment, such Revolving Credit
Lender will promptly pay over such excess to Agent, for redistribution in
accordance with this Agreement.

3.9 Indemnification. Borrower hereby indemnifies and agrees to hold harmless the
Revolving Credit Lenders, the Issuing Lender and the Agent and their respective
Affiliates, and the respective officers, directors, employees, representatives
and agents of such Persons (each an “L/C Indemnified Person”), from and against
any and all claims, damages, losses, liabilities, costs or expenses of any kind
or nature whatsoever which the Revolving Credit Lenders, the Issuing Lender or
the Agent or any such Person may incur or which may be claimed against any of
them by reason of or in connection with any Letter of Credit (collectively, the
“L/C Indemnified Amounts”), and none of the Issuing Lender, any Revolving Credit
Lender or the Agent or any of their respective officers, directors, employees or
agents shall be liable or responsible for:

 

  (a) the use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary in connection therewith;

 

  (b) the validity, sufficiency or genuineness of documents or of any
endorsement thereon, even if such documents should in fact prove to be in any or
all respects invalid, insufficient, fraudulent or forged;

 

  (c) payment by the Issuing Lender to the beneficiary under any Letter of
Credit against presentation of documents which do not strictly comply with the
terms of any Letter of Credit (unless such payment resulted from the gross
negligence or willful misconduct of the Issuing Lender), including failure of
any documents to bear any reference or adequate reference to such Letter of
Credit;

 

  (d) any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit; or

 

49



--------------------------------------------------------------------------------

  (e) any other event or circumstance whatsoever arising in connection with any
Letter of Credit.

It is understood that in making any payment under a Letter of Credit the Issuing
Lender will rely on documents presented to it under such Letter of Credit as to
any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary.

With respect to subparagraphs (a) through (e) hereof, (i) no Borrower shall be
required to indemnify any L/C Indemnified Person for any L/C Indemnified Amounts
to the extent such amounts result from the gross negligence or willful
misconduct of such L/C Indemnified Person or any officer, director, employee or
agent of such L/C Indemnified Person and (ii) the Agent and the Issuing Lender
shall be liable to each Borrower to the extent, but only to the extent, of any
direct, as opposed to consequential or incidental, damages suffered by Borrower
which were caused by the gross negligence or willful misconduct of the Issuing
Lender or any officer, director, employee or agent of the Issuing Lender or by
the Issuing Lender’s wrongful dishonor of any Letter of Credit after the
presentation to it by the beneficiary thereunder of a draft or other demand for
payment and other documentation strictly complying with the terms and conditions
of such Letter of Credit.

3.10 Right of Reimbursement. Each Revolving Credit Lender agrees to reimburse
the Issuing Lender on demand, pro rata in accordance with its respective
Revolving Credit Percentage, for (i) the reasonable out-of-pocket costs and
expenses of the Issuing Lender to be reimbursed by Borrower pursuant to any
Letter of Credit Agreement or any Letter of Credit, to the extent not reimbursed
by Borrower, Intcomex or any Subsidiary Guarantor and (ii) any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, fees, reasonable out-of-pocket expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against
Issuing Lender in any way relating to or arising out of this Agreement
(including Section 3.6(c) hereof), any Letter of Credit, any documentation or
any transaction relating thereto, or any Letter of Credit Agreement, to the
extent not reimbursed by Borrower, except to the extent that such liabilities,
losses, costs or expenses were incurred by Issuing Lender as a result of Issuing
Lender’s gross negligence or willful misconduct or by the Issuing Lender’s
wrongful dishonor of any Letter of Credit after the presentation to it by the
beneficiary thereunder of a draft or other demand for payment and other
documentation strictly complying with the terms and conditions of such Letter of
Credit.

3.11 Use of Letters of Credit. The Commercial Letters of Credit shall be used
solely to finance the purchase of inventory in the ordinary course of the
Borrower’s business. The Standby Letters of Credit shall be used solely for the
purposes described in the definition of such term in Section 1 of this
Agreement.

 

50



--------------------------------------------------------------------------------

4. RESERVED.

 

5. CONDITIONS.

The obligations of the Lenders to make Advances or loans pursuant to this
Agreement and the obligation of the Issuing Lender to issue Letters of Credit
are subject to the following conditions:

5.1 Conditions of Initial Advances. The obligations of the Lenders to make
initial Advances or loans pursuant to this Agreement and the obligation of the
Issuing Lender to issue initial Letters of Credit, in each case, on the
Effective Date only, are subject to the following conditions:

(a) Notes, this Agreement and the other Loan Documents. Borrower shall have
executed and delivered to Agent for the account of each Lender requesting Notes,
the Revolving Credit Notes; Borrower shall have executed and delivered this
Agreement; and Intcomex, Borrower and each Subsidiary Guarantor shall have
executed and delivered the other Loan Documents to which Intcomex, Borrower and
such Subsidiary Guarantor is required to be a party (including all schedules and
other documents to be delivered pursuant hereto); and such Notes (if any), this
Agreement and the other Loan Documents shall be in full force and effect.

(b) Corporate Authority. Agent shall have received, with a counterpart thereof
for each Lender, from Intcomex, Borrower and each Subsidiary Guarantor, a
certificate of its Secretary or Assistant Secretary dated as of the Effective
Date as to:

 

  (i) corporate resolutions (or the equivalent) of each such Person authorizing
the transactions contemplated by this Agreement and the other Loan Documents and
approving this Agreement and the other Loan Documents, in each case to which
such Person is party, and authorizing the execution and delivery of this
Agreement and the other Loan Documents, and in the case of Borrower, authorizing
the execution and delivery of requests for Advances and the issuance of Letters
of Credit hereunder,

 

  (ii) the incumbency and signature of the officers or other authorized persons
of such Person executing any Loan Document and in the case of the Borrower, the
officers who are authorized to execute any Requests for Advance, or requests for
the issuance of Letters of Credit,

 

  (iii) a certificate of good standing or continued existence (or the equivalent
thereof) from the state of its incorporation or formation, and from every state
or other jurisdiction where such Person is qualified to do business, which
jurisdictions are listed on Schedule 5.2 attached hereto, and

 

  (iv) copies of such Person’s articles of incorporation and bylaws or other
constitutional documents, as in effect on the Effective Date.

(c) Collateral Documents, Guaranties and other Loan Documents. The Agent shall
have received the following documents, each in form and substance reasonably
satisfactory to Agent and fully executed by each party thereto:

 

  (v) The following Collateral Documents, each in form and substance acceptable
to Agent and fully executed by each party thereto and dated as of the Effective
Date:

 

  (A) the Security Agreement, executed and delivered by Borrower and the
Subsidiary Guarantors;

 

51



--------------------------------------------------------------------------------

  (B) the Intcomex Guaranty, executed and delivered by Intcomex;

 

  (C) Subsidiary Guaranty, executed and delivered by the Subsidiary Guarantors
that exist on the Effective Date;

 

  (D) Trademark Security Agreement; and

 

  (E) Lien Subordination Agreement.

 

  (vi) For each real property location (including each warehouse or other
storage location) leased by Borrower or any Subsidiary Guarantor as a lessee
(such locations being disclosed and identified as such on Schedule 6.3(b)
hereto), (i) a true, complete and accurate copy of the fully executed applicable
lease bailment or warehouse agreement, as the case may be; and (ii) a Collateral
Access Agreement with respect to each location.

 

  (vii) (A) Certified copies of uniform commercial code requests for
information, or a similar search report certified by a party acceptable to the
Agent, dated a date reasonably prior to the Effective Date, listing all
effective financing statements in the jurisdiction noted on Schedule 5.1(c)
which name Borrower or any Subsidiary Guarantor (under their present names or
under any previous names used within five (5) years prior to the date hereof) as
debtors, together with (x) copies of such financing statements, and
(y) authorized Uniform Commercial Code (Form UCC-3) Termination Statements, if
any, necessary to release all Liens and other rights of any Person in any
Collateral described in the Collateral Documents previously granted by any
Person (other than Liens permitted by Section 8.2 of this Agreement) and
(B) intellectual property search reports results from the United States Patent
and Trademark Office and the United States Copyright Office for Borrower and the
Subsidiary Guarantors dated a date reasonably prior to the Effective Date.

 

  (viii) Any documents (including, without limitation, financing statements,
amendments to financing statements and assignments of financing statements,
stock powers executed in blank and any endorsements) requested by Agent and
reasonably required to be provided in connection with the Collateral Documents
to create, in favor of the Agent (for and on behalf of the Lenders), a first
priority perfected security interest in the Collateral thereunder shall have
been filed, registered or recorded, or shall have been delivered to Agent in
proper form for filing, registration or recordation.

 

52



--------------------------------------------------------------------------------

(d) Refinanced Intcomex Notes. The Agent shall have received (i) copies of the
Intcomex Notes and other Intcomex Documents in effect on the Effective Date, in
each case in form and substance reasonably satisfactory to Agent and
(ii) evidence satisfactory to it that the Prior Intcomex Notes will be repaid in
full with the proceeds of the Intcomex Notes, or, to the extent the Prior
Intcomex Notes are not repaid in full as of the Effective Date, evidence
satisfactory to it that cash, in an amount sufficient to repay in full the
unpaid amount of the Prior Intcomex Notes, has been deposited in an escrow
account on terms and conditions satisfactory to the Agent.

(e) Insurance. The Agent shall have received evidence reasonably satisfactory to
it that Intcomex, Borrower and the Subsidiary Guarantors have obtained the
insurance policies required by Section 7.5 hereof and that such insurance
policies are in full force and effect.

(f) Compliance with Certain Documents and Agreements. Each of Intcomex, Borrower
and each Subsidiary Guarantor shall have performed and complied in all material
respects with all agreements and conditions contained in this Agreement and the
other Loan Documents, to the extent required to be performed or complied with by
Person. No Person (other than Agent, Lenders and Issuing Lender) party to this
Agreement or any other Loan Document shall be in material default in the
performance or compliance with any of the terms or provisions of this Agreement
or the other Loan Documents or shall be in material default in the performance
or compliance with any of the material terms this Agreement or the other Loan
Documents, in each case to which such Person is a party.

(g) Opinions of Counsel. Each of Intcomex, Borrower and the Subsidiary
Guarantors to execute and deliver a Guaranty on the Effective Date shall furnish
Agent prior to the initial Advance under this Agreement, with signed copies for
each Lender, opinions of counsel to the such Persons, including opinions of
local counsel to the extent deemed necessary by the Agent, in each case dated
the Effective Date and covering such matters as reasonably required by and
otherwise reasonably satisfactory in form and substance to the Agent and each of
the Lenders.

(h) Payment of Fees. Borrower shall have paid to Comerica Bank any fees due
under the terms of the Fee Letter, along with any other fees, costs or expenses
due and outstanding to the Agent or the Lenders as of the Effective Date
(including reasonable fees, disbursements and other charges of counsel to
Agent).

(i) Financial Statements. Borrower shall have delivered to the Lenders and the
Agent, in form and substance satisfactory to Agent, such financial statements of
Borrower and Intcomex as Agent may reasonably request.

(j) Due Diligence. Agent and Lenders shall have received, in each case in form
and substance satisfactory to the Agent, such reports or due diligence materials
as Agent may reasonably request.

 

53



--------------------------------------------------------------------------------

(k) Governmental and Other Approvals. Agent shall have received copies of all
authorizations, consents, approvals, licenses, qualifications or formal
exemptions, filings, declarations and registrations with, any court,
governmental agency or regulatory authority or any securities exchange or any
other person or party (whether or not governmental) received by Intcomex,
Borrower or any Subsidiary Guarantor in connection with the transactions
contemplated by the Loan Documents to occur on the Effective Date.

(l) Closing Certificate. The Agent shall have received, with a signed
counterpart for each Lender, a certificate of a Responsible Officer of Borrower
dated the Effective Date (or, if different, the date of the initial Advance
hereunder), stating that to the best of his or her respective knowledge after
due inquiry, (a) the conditions set forth in this Section 5 have been satisfied
to the extent required to be satisfied by Intcomex, Borrower and the Subsidiary
Guarantors to execute and deliver a Guaranty on the Effective Date; (b) the
representations and warranties made by Intcomex, Borrower and the Subsidiary
Guarantors in this Agreement or any of the other Loan Documents, as applicable,
are true and correct in all material respects; (c) no Default or Event of
Default shall have occurred and be continuing; and (d) since September 30, 2009,
nothing shall have occurred which has had, or could reasonably be expected to
have, a material adverse change on the business, results of operations,
conditions, property or prospects (financial or otherwise) of Borrower or any
Subsidiary.

(m) Customer Identification Forms. The Agent shall have received completed
customer identification forms (forms to be provided by Agent to Borrower) from
Intcomex, Borrower and each Subsidiary Guarantor.

5.2 Continuing Conditions. The obligations of each Lender to make Advances
(including the initial Advance) under this Agreement and the obligation of the
Issuing Lender to issue any Letters of Credit shall be subject to the continuing
conditions that:

(a) No Default or Event of Default shall exist as of the date of the Advance or
the request for the Letter of Credit, as the case may be; and

(b) Each of the representations and warranties contained in this Agreement and
in each of the other Loan Documents shall be true and correct in all material
respects as of the date of the Advance or Letter of Credit (as the case may be)
as if made on and as of such date (other than any representation or warranty
that expressly speaks only as of a different date).

 

6. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to the Agent, the Lenders, the Swing Line
Lender and the Issuing Lender as follows:

6.1 Corporate Authority. Each of Intcomex, Borrower and the Subsidiary
Guarantors is a corporation (or other business entity) duly organized and
existing in good standing under the laws of the state or jurisdiction of its
incorporation or formation, as applicable, and each such Person is duly
qualified and authorized to do business as a foreign corporation in each
jurisdiction where the character of its assets or the nature of its activities
makes such qualification and authorization necessary except where failure to be
so qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect. Each such Person has all requisite corporate, limited
liability or partnership power and authority to own all its property (whether
real, personal, tangible or intangible or of any kind whatsoever) and to carry
on its business.

 

54



--------------------------------------------------------------------------------

6.2 Due Authorization. Execution, delivery and performance of this Agreement,
and the other Loan Documents, to which Intcomex, Borrower and each Subsidiary
Guarantor is party, and the issuance of the Notes by Borrower (if requested) are
within such Person’s corporate, limited liability or partnership power, have
been duly authorized, are not in contravention of any law applicable to such
Person or the terms of such Person’s organizational documents and, except as
have been previously obtained or as referred to in Section 6.10, below, do not
require the consent or approval of any governmental body, agency or authority or
any other third party except to the extent that such consent or approval is not
material to the transactions contemplated by the Loan Documents.

6.3 Good Title; Leases; Assets; No Liens. (a) Borrower and each Subsidiary
Guarantor, to the extent applicable, has good and valid title (or, in the case
of real property, good and marketable title) to all assets owned by it, subject
only to the Liens permitted under section 8.2 hereof, and each such Person has a
valid leasehold or interest as a lessee or a licensee in all of its leased real
property;

(b) Schedule 6.3(b) hereof identifies all of the real property owned or leased,
as lessee thereunder, by Borrower and each Subsidiary Guarantor on the Effective
Date, including all warehouse or bailee locations;

(c) Borrower and each Subsidiary Guarantor will collectively own or collectively
have a valid leasehold interest in all assets that were owned or leased (as
lessee) by such Person immediately prior to the Effective Date to the extent
that such assets are necessary for the continued operation of such Person’s
businesses in substantially the manner as such businesses were operated
immediately prior to the Effective Date;

(d) Borrower and each Subsidiary Guarantor owns or has a valid leasehold
interest in all real property necessary for its continued operations and, to the
best knowledge of Borrower, no material condemnation, eminent domain or
expropriation action has been commenced or threatened against any such owned or
leased real property; and

(e) There are no Liens on and no financing statements on file with respect to
any of the assets owned by Borrower and each Subsidiary Guarantor, except for
the Liens permitted pursuant to Section 8.2 of this Agreement.

6.4 Taxes. Except as set forth on Schedule 6.4 hereof, Borrower and each
Subsidiary has filed on or before their respective due dates or within the
applicable grace periods, all United States federal, state, local and other tax
returns which are required to be filed or has obtained extensions for filing
such tax returns and is not delinquent in filing such returns in accordance with
such extensions and has paid all material taxes which have become due pursuant
to those returns or pursuant to any assessments received by Borrower or such
Subsidiary, as the case may be, to the extent such taxes have become due, except
to the extent such taxes are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate provision
has been made on the books of Borrower or such Subsidiary as may be required by
GAAP.

 

55



--------------------------------------------------------------------------------

6.5 No Defaults. Neither Borrower nor any Subsidiary is in default under or with
respect to any agreement, instrument or undertaking to which is a party or by
which it or any of its property is bound which would cause or would reasonably
be expected to cause a Material Adverse Effect.

6.6 Enforceability of Agreement and Loan Documents. This Agreement and each of
the other Loan Documents to which Intcomex, Borrower or any Subsidiary Guarantor
is a party (including without limitation, each Request for Advance), have each
been duly executed and delivered by its duly authorized officers and constitute
the valid and binding obligations of Intcomex, Borrower and such Subsidiary
Guarantor, enforceable against Intcomex, Borrower and such Subsidiary Guarantor
in accordance with their respective terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditor’s
rights, generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding in law or equity).

6.7 Compliance with Laws. (a) Except as disclosed on Schedule 6.7, Borrower and
each Subsidiary has complied with all applicable federal, state and local laws,
ordinances, codes, rules, regulations and guidelines (including consent decrees
and administrative orders) including but not limited to Hazardous Material Laws,
and is in compliance with any Requirement of Law, except to the extent that
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect; and (b) neither the extension of credit made pursuant to this
Agreement or the use of the proceeds thereof by will violate the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto, or The
United and Strengthening America by providing appropriate Tools Required to
Intercept and Obstruct Terrorism (“USA Patriot Act”) Act of 2001, Public Law
10756, October 26, 2001 or Executive Order 13224 of September 23, 2001 issued by
the President of the United States (66 Fed. Reg. 49049 (2001)).

6.8 Non-contravention. The execution, delivery and performance of this Agreement
and the other Loan Documents (including each Request for Advance) to which
Borrower, any Subsidiary Guarantor and/or Intcomex is a party are not in
contravention of the terms of any indenture, agreement or undertaking to which
Intcomex, Borrower or any Subsidiary Guarantor is a party or by which it or its
properties are bound where such violation could reasonably be expected to have a
Material Adverse Effect.

6.9 Litigation. Except as set forth on Schedule 6.9 hereof, there is no suit,
action, proceeding, including, without limitation, any bankruptcy proceeding or
governmental investigation pending against or to the knowledge of Borrower,
threatened against Borrower or any Subsidiary (other than any suit, action or
proceeding in which such Person is the plaintiff and in which no counterclaim or
cross-claim against such Person has been filed), or any judgment, decree,
injunction, rule, or order of any court, government, department, commission,
agency, instrumentality or arbitrator outstanding against Borrower or any
Subsidiary, nor is Borrower or any Subsidiary in violation of any applicable
law, regulation, ordinance, order, injunction, decree or requirement of any
governmental body or court which could in any of the foregoing events reasonably
be expected to have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

6.10 Consents, Approvals and Filings, Etc. Except as set forth on Schedule 6.10
hereof, no material authorization, consent, approval, license, qualification or
formal exemption from, nor any filing, declaration or registration with, any
court, governmental agency or regulatory authority or any securities exchange or
any other Person (whether or not governmental) is (a) required in connection
with the execution, delivery and performance: (i) by Borrower, any Subsidiary
Guarantor and Intcomex of this Agreement and any of the other Loan Documents to
which such Person is a party or (ii) by Borrower and the Subsidiary Guarantors
of the grant of Liens granted, conveyed or otherwise established (or to be
granted, conveyed or otherwise established) by or under this Agreement or the
other Loan Documents, as applicable, and (b) otherwise necessary to the
operation of its business, except in each case for (x) such matters which have
been previously obtained, and (y) such filings to be made concurrently herewith
or promptly following the Effective Date as are required by the Collateral
Documents to perfect Liens in favor of the Agent. All such material
authorizations, consents, approvals, licenses, qualifications, exemptions,
filings, declarations and registrations which have previously been obtained or
made, as the case may be, are in full force and effect and, to the best
knowledge of Borrower, are not the subject of any attack or threatened attack
(in each case in any material respect) by appeal or direct proceeding or
otherwise.

6.11 Agreements Affecting Financial Condition. Neither Borrower nor any
Subsidiary is party to any agreement or instrument or subject to any charter or
other corporate restriction which could reasonably be expected to have a
Material Adverse Effect.

6.12 No Investment Company or Margin Stock. Neither Borrower nor any Subsidiary
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended. Neither Borrower nor any Subsidiary is engaged principally, or
as one of its important activities, directly or indirectly, in the business of
extending credit for the purpose of purchasing or carrying margin stock. None of
the proceeds of any of the Advances will be used by Borrower or any Subsidiary
Guarantor to purchase or carry margin stock. Terms for which meanings are
provided in Regulation U of the Board of Governors of the Federal Reserve System
or any regulations substituted therefore, as from time to time in effect, are
used in this paragraph with such meanings.

6.13 ERISA. Neither Borrower nor any Subsidiary maintains or contributes to any
Pension Plan subject to Title IV of ERISA, except as set forth on Schedule 6.13
hereto or otherwise disclosed to the Agent in writing. There is no accumulated
funding deficiency within the meaning of Section 412 of the Internal Revenue
Code or Section 302 of ERISA, or any outstanding liability with respect to any
Pension Plans owed to the PBGC other than future premiums due and owing pursuant
to Section 4007 of ERISA, and no “reportable event” as defined in
Section 4043(c) of ERISA has occurred with respect to any Pension Plan other
than an event for which the notice requirement has been waived by the PBGC.
Neither Borrower nor any Subsidiary has engaged in a prohibited transaction with
respect to any Pension Plan, other than a prohibited transaction for which an
exemption is available and has been obtained, which could subject Borrower or
any Subsidiary to a material tax or penalty imposed by Section 4975 of the
Internal

 

57



--------------------------------------------------------------------------------

Revenue Code or Section 502(i) of ERISA. Each Pension Plan is being maintained
and funded in accordance with its terms and is in material compliance with the
requirements of the Internal Revenue Code and ERISA. Neither Borrower nor any
Subsidiary has had a complete or partial withdrawal from any Multiemployer Plan
that has resulted or could reasonably be expected to have resulted in any
Withdrawal Liability and, except as notified to Agent in writing following the
Effective Date, no such Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA) or insolvent (within the meaning of
Section 4245 of ERISA).

6.14 Conditions Affecting Business or Properties. Neither the respective
businesses nor the properties of Borrower or any Subsidiary is affected by any
fire, explosion, accident, strike, lockout or other dispute, drought, storm,
hail, earthquake, embargo, Act of God, or other casualty (except to the extent
such event is covered by insurance sufficient to ensure that upon application of
the proceeds thereof, no Material Adverse Effect could reasonably be expected to
occur) which could reasonably be expected to have a Material Adverse Effect.

6.15 Environmental and Safety Matters. Except as set forth in Schedules 6.9,
6.10 and 6.15:

 

  (a) all facilities and property owned or leased by Borrower and the
Subsidiaries are in material compliance with all Hazardous Material Laws;

 

  (b) to the best knowledge of Borrower, there have been no unresolved and
outstanding past, and there are no pending or threatened:

 

  (i) claims, complaints, notices or requests for information received by
Borrower or any Subsidiary with respect to any alleged violation of any
Hazardous Material Law, or

 

  (ii) written complaints, notices or inquiries to Borrower or any Subsidiary
regarding potential liability of Borrower or any Subsidiary under any Hazardous
Material Law; and

 

  (c) to the best knowledge of Borrower, no conditions exist at, on or under any
property now or previously owned or leased by Borrower or any Subsidiary which,
with the passage of time, or the giving of notice or both, are reasonably likely
to give rise to liability under any Hazardous Material Law or create a
significant adverse effect on the value of the property.

6.16 Subsidiaries. Except as disclosed on Schedule 6.16 hereto as of the
Effective Date, and thereafter, except as disclosed to the Agent in writing from
time to time, neither Borrower nor any Subsidiary has any Subsidiaries.

6.17 Reserved.

6.18 Reserved.

 

58



--------------------------------------------------------------------------------

6.19 Franchises, Patents, Copyrights, Tradenames, etc. The Borrower and the
Subsidiaries possess all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of their business substantially as now conducted without known
conflict with any rights of others. Schedule 6.19 contains a true and accurate
list of all trade names and any and all other names used by Borrower or any
Subsidiary during the five-year period ending as of the Effective Date.

6.20 Capital Structure. Schedule 6.20 attached hereto sets forth all issued and
outstanding Equity Interests of Intcomex and Borrower and its Consolidated
Subsidiaries, including the number of authorized, issued and outstanding Equity
Interests of Intcomex, Borrower and Borrower’s Consolidated Subsidiaries, the
par value of such Equity Interests and the holders of such Equity Interests, all
on and as of the Effective Date. Except as disclosed on Schedule 6.20, all
issued and outstanding Equity Interests of Intcomex, Borrower and Borrower’s
Consolidated Subsidiaries are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens (except for the benefit of Agent) and
such Equity Interests were issued in compliance with all applicable state,
federal and foreign laws concerning the issuance of securities. Except as
disclosed on Schedule 6.20, there are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition from Intcomex, Borrower or any of Borrower’s
Consolidated Subsidiaries, of any its Equity Interests.

6.21 Accuracy of Information. (a) The audited financial statements for the
Fiscal Year ended December 31, 2008, furnished to Agent and the Lenders prior to
the Effective Date fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries and the results of their
operations for the periods covered thereby, and have been prepared in accordance
with GAAP. The projections, if any, delivered to the Agent prior to the
Effective Date are based upon good faith estimates and assumptions believed by
management of the Borrower to be accurate and reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein.

(b) From September 30, 2009, there has been no material adverse change in the
business, operations, condition, property or prospects (financial or otherwise)
of Borrower and the Subsidiaries, taken as a whole.

(c) To the best knowledge of Borrower, as of the Effective Date, (i) Borrower
and the Subsidiaries do not have any material contingent obligations (including
any liability for taxes) not disclosed by or reserved against in the opening
balance sheet to be delivered hereunder and (ii) there are no unrealized or
anticipated losses from any present commitment of Borrower or any Subsidiary
which contingent obligations and losses in the aggregate could reasonably be
expected to have a Material Adverse Effect.

6.22 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and other Loan Documents and the refinancing of
the Prior Intcomex Notes with the Intcomex Notes, Intcomex, Borrower and each
Subsidiary will be solvent, able to pay its indebtedness as it matures and will
have capital sufficient to carry on its businesses and all business in

 

59



--------------------------------------------------------------------------------

which it is about to engage. This Agreement is being executed and delivered by
the Borrower to Agent and the Lenders in good faith and in exchange for fair,
equivalent consideration. Intcomex, Borrower and the Subsidiaries do not intend
to nor does management of Intcomex, Borrower or any Subsidiary believe that it
will incur debts beyond its ability to pay as they mature. Borrower does not
contemplate filing a petition in bankruptcy or for an arrangement or
reorganization under the Bankruptcy Code or any similar law of any jurisdiction
now or hereafter in effect relating to Intcomex, Borrower or any Subsidiary, nor
does Borrower have any knowledge of any threatened bankruptcy or insolvency
proceedings against Intcomex, Borrower or any Subsidiary.

6.23 Employee Matters. There are no strikes, slowdowns, work stoppages, unfair
labor practice complaints, grievances, arbitration proceedings or controversies
pending or, to the best knowledge of the Borrower, threatened against Borrower
or any Subsidiary by any employees of Borrower or any Subsidiary, other than
non-material employee grievances or controversies arising in the ordinary course
of business. Set forth on Schedule 6.22 are all union contracts or agreements to
which Borrower or any Subsidiary is party as of the Effective Date and the
related expiration dates of each such contract.

6.24 No Misrepresentation. Neither this Agreement nor any other Loan Document,
certificate, information or report furnished or to be furnished by or on behalf
of Intcomex, Borrower or a Subsidiary Guarantor to Agent or any Lender in
connection with any of the transactions contemplated hereby or thereby, contains
a misstatement of material fact, or omits to state a material fact required to
be stated in order to make the statements contained herein or therein, taken as
a whole, not misleading in the light of the circumstances under which such
statements were made. There is no fact, other than information known to the
public generally, known to Borrower after diligent inquiry, that could
reasonably be expect to have a Material Adverse Effect that has not expressly
been disclosed to Agent in writing.

6.25 Corporate Documents and Corporate Existence. As to Intcomex and Borrower
and each Subsidiary, (a) it is an organization as described on Schedule 1.2
hereto and has provided the Agent and the Lenders with complete and correct
copies of its articles of incorporation, by-laws and all other applicable
charter and other organizational documents, and, if applicable, a good standing
certificate and (b) its correct legal name, business address, type of
organization and jurisdiction of organization, tax identification number and
other relevant identification numbers are set forth on Schedule 1.2 hereto.

 

7. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid, that it will, and, as applicable, it will cause each of its Subsidiaries
to (and in the case of 7.1(d), cause Intcomex to):

7.1 Financial Statements. Furnish to the Agent, in form and detail satisfactory
to Agent, with sufficient copies for each Lender, the following documents:

 

  (a)

as soon as available, but in any event within one hundred twenty (120) days
after the end of each Fiscal Year, a copy of the audited Consolidated financial
statements of the Borrower and its Consolidated Subsidiaries as at the end of
such Fiscal

 

60



--------------------------------------------------------------------------------

 

Year and the related audited Consolidated statements of income, stockholders
equity, and cash flows of the Borrower and its Consolidated Subsidiaries for
such Fiscal Year or partial Fiscal Year and underlying assumptions, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
certified as being fairly stated in all material respects by an independent,
nationally recognized certified public accounting firm reasonably satisfactory
to the Agent;

 

  (b) as soon as available, but in any event within forty-five (45) days after
the end of each fiscal quarter of Borrower, Borrower prepared unaudited
Consolidated balance sheets of the Borrower and its Consolidated Subsidiaries as
at the end of such quarter and the related unaudited statements of income,
stockholders equity and cash flows of the Borrower and its Consolidated
Subsidiaries for the portion of the Fiscal Year through the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous Fiscal Year, and certified by a Responsible Officer of
the Borrower as being fairly stated in all material respects; and

 

  (c) as soon as available, but in any event within thirty (30) days after the
end of each month, commencing with the first full month after the Effective
Date, Borrower prepared unaudited Consolidated balance sheets of the Borrower
and its Consolidated Subsidiaries as at the end of such month and the related
unaudited statements of income, stockholders equity and cash flows of the
Borrower and its Consolidated Subsidiaries for the portion of the Fiscal Year
through the end of such fiscal month, setting forth in each case in comparative
form (i) the figures for the corresponding periods in the previous year and
(ii) the figures for the relevant period set forth in the projections delivered
for such year pursuant to Section 7.2(d), and certified by a Responsible Officer
of the Borrower as being fairly stated in all material respects;

 

  (d) as soon as available, but in any event within one hundred twenty
(120) days after the end of each Fiscal Year, a copy of the audited Consolidated
financial statements of the Intcomex and its Consolidated Subsidiaries as at the
end of such Fiscal Year and the related audited Consolidated statements of
income, stockholders equity, and cash flows of the Intcomex and its Consolidated
Subsidiaries for such Fiscal Year or partial Fiscal Year and underlying
assumptions, setting forth in each case in comparative form the figures for the
previous Fiscal Year, certified as being fairly stated in all material respects
by an independent, nationally recognized certified public accounting firm
reasonably satisfactory to the Agent; and

 

61



--------------------------------------------------------------------------------

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
throughout the periods reflected therein and with prior periods (except as
approved by a Responsible Officer and disclosed therein), provided however that
the financial statements delivered pursuant to clauses (b) and (c) hereof will
not be required to include footnotes and will be subject to change from audit
and year-end adjustments.

7.2 Certificates; Other Information. Furnish to the Agent, in form and detail
acceptable to Agent, with sufficient copies for each Lender, the following
documents:

 

  (a) Concurrently with the delivery of the financial statements described in
Sections 7.1(a) for each fiscal year end, and 7.1(b) for each fiscal quarter
end, a Covenant Compliance Report (or, in the case of the Borrower prepared
financial statements for the last fiscal quarter of each fiscal year, a draft
Covenant Compliance Certificate) duly executed by a Responsible Officer of
Borrower;

 

  (b) A Borrowing Base Certificate executed by a Responsible Officer of the
Borrower, on the first and fifteenth day of each month (or, if such day is not a
Business Day, on the next Business Day thereafter), or more frequently as
reasonably requested by the Agent or the Majority Lenders;

 

  (c) Any financial reports, statements, press releases, other material
information or written notices delivered to the holders of the Subordinated Debt
pursuant to any applicable Subordinated Debt Documents (to the extent not
otherwise required hereunder), as and when delivered to such Persons;

 

  (d) Within thirty (30) days after the end of each Fiscal Year, projections for
Borrower and the Subsidiaries for the next succeeding Fiscal Year, on a
quarterly basis and for the following Fiscal Year on an annual basis, including
a balance sheet, as at the end of each relevant period and for the period
commencing at the beginning of the Fiscal Year and ending on the last day of
such relevant period, such projections certified by a Responsible Officer of the
Borrower as being based on reasonable estimates and assumptions taking into
account all facts and information known (or reasonably available to Borrower) by
a Responsible Officer of the Borrower;

 

  (e) Within ten (10) days after and as of the end of each month, including the
last month of each Fiscal Year, or more frequently as requested by the Agent or
the Majority Lenders (i) the monthly aging of the accounts receivable and
accounts payable of Borrower and the Subsidiaries, and (ii) an inventory report;

 

62



--------------------------------------------------------------------------------

  (f) Any additional information as required by any Loan Document, and such
additional schedules, certificates and reports respecting all or any of the
Collateral, the items or amounts received by Borrower and the Subsidiary
Guarantors in full or partial payment thereof, and any goods (the sale or lease
of which shall have given rise to any of the Collateral) possession of which has
been obtained by Borrower or any Subsidiary Guarantor, all to such extent as
Agent may reasonably request from time to time, any such schedule, certificate
or report to be certified as true and correct in all material respects by a
Responsible Officer of Borrower or the applicable Subsidiary Guarantor and shall
be in such form and detail as Agent may reasonably specify; and

 

  (g) Such additional financial and/or other information as Agent or any Lender
may from time to time reasonably request, promptly following such request.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy, at or before
maturity or before they become delinquent, as the case may be, all of its
material obligations of whatever nature, including without limitation all
assessments, governmental charges, claims for labor, supplies, rent or other
obligations, except where the amount or validity thereof is currently being
appropriately contested in good faith and reserves in conformity with GAAP with
respect thereto have been provided on the books of Borrower or any Subsidiary.

7.4 Conduct of Business and Maintenance of Existence; Compliance with Laws.

(a) Continue to engage in their respective business and operations substantially
as conducted immediately prior to the Effective Date;

(b) Preserve, renew and keep in full force and effect its existence and maintain
its qualifications to do business in each jurisdiction where such qualifications
are necessary for its operations, except as otherwise permitted pursuant to
Section 8.4 and except where its failure to preserve, maintain, renew or keep in
full force such qualifications could not reasonably be expected to have a
Material Adverse Effect;

(c) Take all action it deems necessary in its reasonable business judgment to
maintain all rights, privileges, licenses and franchises necessary for the
normal conduct of its business except where the failure to so maintain such
rights, privileges or franchises could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

(d) Comply with all Contractual Obligations and Requirements of Law, except to
the extent that failure to comply therewith could not, either singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

(e) (i) Continue to be a Person whose property or interests in property is not
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Order”), (ii) not engage in the transactions prohibited by
Section 2 of that Order or become associated with Persons such that a violation
of Section 2 of the Order would arise, and (iii) not become a Person on the list
of Specially Designated National and Blocked Persons, or (iv) otherwise not
become subject to the limitation of any OFAC regulation or executive order.

 

63



--------------------------------------------------------------------------------

7.5 Maintenance of Property; Insurance. (a) Keep all material property it deems,
in its reasonable business judgment, useful and necessary in its business in
working order (ordinary wear and tear excepted); (b) maintain insurance coverage
with financially sound and reputable insurance companies on physical assets and
against other business risks in such amounts and of such types as are
customarily carried by companies similar in size and nature (including without
limitation casualty and public liability and property damage insurance), and in
the event of acquisition of additional property, real or personal, or of the
incurrence of additional risks of any nature, increase such insurance coverage
in such manner and to such extent as prudent business judgment and present
practice or any applicable Requirements of Law would dictate; (c) in the case of
all insurance policies covering any Collateral, such insurance policies shall
provide that the loss payable thereunder shall be payable to the Borrower or
Subsidiary Guarantor, as applicable, and to the Agent (as mortgagee, or, in the
case of personal property interests, lender loss payee) as their respective
interests may appear; (d) in the case of all public liability insurance
policies, such policies shall list the Agent as an additional insured, as Agent
may reasonably request; and (e) if requested by Agent, certificates evidencing
such policies, including all endorsements thereto, to be deposited with Agent,
such certificates being in form and substance reasonably acceptable to Agent.

7.6 Inspection of Property; Books and Records, Discussions. Permit Agent and
each Lender, through their authorized attorneys, accountants and representatives
(a) at all reasonable times during normal business hours, upon the request of
Agent or such Lender, to examine the books, accounts, records, ledgers and
assets and properties of Borrower and each Subsidiary; (b) from time to time,
during normal business hours, upon the request of the Agent, to conduct full or
partial collateral audits of the Accounts and Inventory of Borrower and the
Subsidiaries and appraisals of all or a portion of the fixed assets (including
real property) of Borrower and the Subsidiaries, such audits and appraisals to
be completed by an appraiser as may be selected by Agent and consented to by
Borrower (such consent not to be unreasonably withheld), with all reasonable
costs and expenses of such audits to be reimbursed by Borrower, provided that so
long as no Event of Default or Default exists, Borrower shall not be required to
reimburse Agent for more than two inventory appraisals per Fiscal Year and more
than two collateral audits per Fiscal Year; (c) during normal business hours and
at their own risk, to enter onto the real property owned or leased by Borrower
or any Subsidiary to conduct inspections, investigations or other reviews of
such real property; and (d) at reasonable times during normal business hours and
at reasonable intervals, to visit all offices of Borrower or any Subsidiary,
discuss Borrower’s or any Subsidiaries’ financial matters with its officers, as
applicable, and, by this provision, Borrower authorizes, and will cause each of
their respective Subsidiaries to authorize, its independent certified or
chartered public accountants to discuss the finances and affairs of Borrower or
any Subsidiary and examine any of such Person’s books, reports or records held
by such accountants.

7.7 Notices. Promptly give written notice to the Agent of:

 

  (a) the occurrence of any Default or Event of Default of which Borrower has
knowledge, setting forth details of the occurrence referred to therein;

 

64



--------------------------------------------------------------------------------

  (b) any (i) litigation or proceeding existing at any time between Intcomex,
Borrower or any Subsidiary and any Governmental Authority or other third party,
or any investigation of Intcomex, Borrower or any Subsidiary conducted by any
Governmental Authority, which in any case if adversely determined would have a
Material Adverse Effect or (ii) any material adverse change in the financial
condition of Intcomex, Borrower or any Subsidiary since the date of the last
audited financial statements delivered pursuant to Section 7.1(a) hereof;

 

  (c) the occurrence of any event which Borrower believes could reasonably be
expected to have a Material Adverse Effect, promptly after concluding that such
event could reasonably be expected to have such a Material Adverse Effect,
setting forth details of such event;

 

  (d) promptly after becoming aware thereof, the taking by the Internal Revenue
Service or any foreign taxing jurisdiction of a written tax position (or any
such tax position taken by Intcomex, Borrower or any Subsidiary in a filing with
the Internal Revenue Service or any foreign taxing jurisdiction) which could
reasonably be expected to have a Material Adverse Effect, setting forth the
details of such position and the financial impact thereof;

 

  (e) (i) all jurisdictions in which Intcomex, Borrower or any Subsidiary
proposes to become qualified after the Effective Date to transact business,
(ii) the acquisition or creation of any new Subsidiaries, (iii) any material
change after the Effective Date in the authorized and issued Equity Interests of
Intcomex, Borrower or any Subsidiary or any other material amendment to
Intcomex’s, Borrower’s or any Subsidiary’s charter, by-laws or other
organizational documents, such notice, in each case, to identify the applicable
jurisdictions, capital structures or amendments as applicable, provided that
such notice shall be given not less than ten (10) Business Days prior to the
proposed effectiveness of such changes, acquisition or creation, as the case may
be (or such shorter period to which Agent may consent);

 

  (f) not less than fifteen (15) Business Days (or such other shorter period to
which Agent may agree) prior to the proposed effective date thereof, any
proposed material amendments, restatements or other modifications to any
Subordinated Debt Documents or to any of the Intcomex Documents; and

 

  (g) any default or event of default by any Person under any Subordinated Debt
Document or any of the Intcomex Documents, concurrently with delivery or
promptly after receipt (as the case may be) of any notice of default or event of
default under the applicable document, as the case may be, setting forth details
of such default or event of default.

 

65



--------------------------------------------------------------------------------

7.8 Hazardous Material Laws.

(a) Use and operate all of its facilities and properties in material compliance
with all applicable Hazardous Material Laws, keep all material required permits,
approvals, certificates, licenses and other authorizations required under such
Hazardous Material Laws in effect and remain in compliance therewith, and handle
all Hazardous Materials in material compliance with all applicable Hazardous
Material Laws;

(b) (i) Promptly notify Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries received by Borrower or any Subsidiary
relating to its facilities and properties or compliance with Hazardous Material
Laws which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect and (ii) promptly cure and have dismissed with prejudice
to the reasonable satisfaction of Agent and the Majority Lenders any material
actions and proceedings relating to compliance with Hazardous Material Laws to
which Borrower or any Subsidiary is named a party, other than such actions or
proceedings being contested in good faith and with the establishment of
reasonable reserves;

(c) To the extent necessary to comply in all material respects with Hazardous
Material Laws, remediate or monitor contamination arising from a release or
disposal of Hazardous Material, which solely, or together with other releases or
disposals of Hazardous Materials could reasonably be expected to have a Material
Adverse Effect;

(d) Provide such information and certifications which Agent or any Lender may
reasonably request from time to time to evidence compliance with this
Section 7.8.

7.9 Financial Covenants.

(a) Maintain as of the end of each fiscal quarter of Borrower, commencing with
the fiscal quarter ending March 31, 2010, a Consolidated Total Leverage Ratio of
not greater than the ratio set forth below opposite the applicable fiscal
quarter:

 

Fiscal Quarters Ending:

   Ratio March 31, 2010, June 30, 2010, September 30, 2010, December 31, 2010   
5.50 to 1.00 March 31, 2011, June 30, 2011    5.00 to 1.00 September 30,
2011, December 31, 2011    4.50 to 1.00 March 31, 2012 and each fiscal quarter
ending thereafter    4.00 to 1.00

(b) Maintain as of the end of each fiscal quarter of Borrower, commencing with
the fiscal quarter ending March 31, 2010, on a year-to-date basis through
December 31, 2010, and on a rolling four-quarter basis thereafter, a
Consolidated Fixed Charge Coverage Ratio of not less than 1.00 to 1.00.

 

66



--------------------------------------------------------------------------------

(c) Maintain as of the end of each fiscal quarter of Intcomex, commencing with
the fiscal quarter ending December 31, 2009, Consolidated Net Income for
Intcomex and its Subsidiaries for the Applicable Measuring Period of not less
than the amount set forth below opposite the applicable fiscal quarter:

 

Fiscal Quarters Ending:

   Amount   December 31, 2009    $ 0    March 31, 2010      ($500,000 ) 
June 30, 2010, September 30, 2010, December 31, 2010    $ 0    March 31, 2011   
  ($500,000 )  June 30, 2011, September 30, 2011, December 31, 2011    $ 0   
March 31, 2012      ($500,000 )  June 30, 2012 and each fiscal quarter ending
thereafter    $ 0   

7.10 Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, governmental agency, regulatory authority, securities exchange
or otherwise) which are necessary or reasonably requested by Agent in connection
with the execution, delivery and performance by Intcomex, Borrower or any
Subsidiary Guarantor of, as applicable, this Agreement, the other Loan
Documents, the Subordinated Debt Documents, or any other documents or
instruments to be executed and/or delivered by Intcomex, Borrower or any
Subsidiary Guarantor, as applicable in connection therewith or herewith, except
where the failure to so apply for, obtain or maintain could not reasonably be
expected to have a Material Adverse Effect.

7.11 Compliance with ERISA; ERISA Notices. (a) Comply in all material respects
with all material requirements imposed by ERISA and the Internal Revenue Code,
including, but not limited to, the minimum funding requirements for any Pension
Plan, except to the extent that any noncompliance could not reasonably be
expected to have a Material Adverse Effect.

(b) Promptly notify Agent upon the occurrence of any of the following events in
writing: (i) the termination, other than a standard termination, as defined in
ERISA, of any Pension Plan subject to Subtitle C of Title IV of ERISA by
Borrower or any Subsidiary; (ii) the appointment of a trustee by a United States
District Court to administer any Pension Plan subject to Title IV of ERISA;
(iii) the commencement by the PBGC, of any proceeding to terminate any Pension
Plan subject to Title IV of ERISA; (iv) the failure of Borrower or any
Subsidiary to make any payment in respect of any Pension Plan required under
Section 412 of the Internal Revenue Code or Section 302 of ERISA; (v) the
withdrawal of Borrower or any Subsidiary from any Multiemployer Plan if Borrower
or any Subsidiary reasonably believes that such withdrawal would give rise to
the imposition of Withdrawal Liability with respect thereto; or (vi) the
occurrence of (x) a “reportable event” which is required to be reported by
Borrower or a Subsidiary under Section 4043 of ERISA other than any event for
which the reporting requirement has been waived by the PBGC or (y) a “prohibited
transaction” as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code other than a transaction for which a statutory exemption is
available or an administrative exemption has been obtained.

7.12 Defense of Collateral. Defend the Collateral from any Liens other than
Liens permitted by Section 8.2.

 

67



--------------------------------------------------------------------------------

7.13 Future Subsidiaries; Additional Collateral.

(a) With respect to each Person which becomes a Domestic Subsidiary of Borrower
(directly or indirectly) subsequent to the Effective Date, whether by Permitted
Acquisition or otherwise, cause such new Domestic Subsidiary to execute and
deliver to the Agent, for and on behalf of each of the Lenders (unless waived by
Agent):

 

  (i) within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the Agent may determine), a Subsidiary
Guaranty, or in the event that a Subsidiary Guaranty already exists, a joinder
agreement to the Subsidiary Guaranty whereby such Domestic Subsidiary becomes
obligated as a Subsidiary Guarantor under the Subsidiary Guaranty; and

 

  (ii) within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the Agent may determine), a joinder
agreement to the Security Agreement whereby such Domestic Subsidiary grants a
Lien over its assets (other than Equity Interests which should be governed by
(b) of this Section 7.13) as set forth in the Security Agreement, and such
Domestic Subsidiary shall take such additional actions as may be necessary to
ensure a valid first priority perfected Lien over such assets of such Domestic
Subsidiary, subject only to the other Liens permitted pursuant to Section 8.2 of
this Agreement;

 

  (iii) within the time period specified in and to the extent required under
clause (c) of this Section 7.13, a Mortgage, Collateral Access Agreements and/or
other documents required to be delivered in connection therewith;

(b) At any time after (i) the Intcomex Notes have been paid in full, (ii) the
Lien Subordination Agreement has been terminated for any reason or (iii) there
are no restrictions under the Intcomex Documents and/or the Lien Subordination
Agreement on the granting of a Lien on the Equity Interests of Borrower and the
Subsidiaries, then, with respect to the Equity Interests of each Person which
becomes (whether by Permitted Acquisition or otherwise) (A) a Domestic
Subsidiary subsequent to the Effective Date, cause the Borrower or Subsidiary
Guarantor that holds such Equity Interests to execute and deliver such Pledge
Agreements, and take such actions as may be necessary to ensure a valid first
priority perfected Lien over one hundred percent (100%) of the Equity Interests
of such Domestic Subsidiary held by the Borrower or a Subsidiary Guarantor, such
Pledge Agreements to be executed and delivered (unless waived by Agent) within
thirty (30) days after the date such Person becomes a Domestic Subsidiary (or
such longer time period as Agent may determine); and (B) a Foreign Subsidiary
subsequent to the Effective Date, the Equity Interests of which is held directly
by Borrower or one of its Domestic Subsidiaries, cause the Borrower or
Subsidiary Guarantor that holds such Equity Interests to execute and deliver
such Pledge Agreements and take such actions as may be necessary to ensure a
valid first priority perfected Lien over sixty-five percent (65%) of the Equity
Interests of such Subsidiary, such Pledge Agreements to be executed and
delivered (unless waived by Agent) within thirty (30) days after the date such
Person becomes a Foreign Subsidiary (or such longer time period as Agent may
determine); and

 

68



--------------------------------------------------------------------------------

(c) (i) With respect to the acquisition of a fee interest in real property by
the Borrower or any Subsidiary Guarantor after the Effective Date (whether by
Permitted Acquisition or otherwise) which has an value of $2,000,000 or more,
not later than thirty (30) days after the acquisition is consummated or the
owner of such property becomes a Domestic Subsidiary (or such longer time period
as Agent may determine), such Person execute or cause to be executed (unless
waived by Agent), a Mortgage (or an amendment to an existing mortgage, where
appropriate) covering such real property, together with such additional real
estate documentation, environmental reports, title policies and surveys as may
be reasonably required by Agent; and (ii) with respect to the acquisition of any
leasehold interest in real property by such Person after the Effective Date
(whether by Permitted Acquisition or otherwise), not later than thirty (30) days
after the acquisition is consummated or the owner of the applicable leasehold
interest becomes a Domestic Subsidiary (or such longer time period as Agent may
determine), the applicable Person shall deliver to the Agent a copy of the
applicable lease agreement and shall execute or cause to be executed, unless
otherwise waived by Agent, a Collateral Access Agreement in form and substance
reasonably acceptable to Agent together with such other documentation as may be
reasonably required by Agent;

in each case in form reasonably satisfactory to the Agent, in its reasonable
discretion, together with such supporting documentation, including without
limitation corporate authority items, certificates and opinions of counsel, as
reasonably required by the Agent. Upon the Agent’s request, the Borrower and the
Subsidiary Guarantors shall take, or cause to be taken, such additional steps as
are necessary or advisable under applicable law to perfect and ensure the
validity and priority of the Liens granted under this Section 7.13.

7.14 Accounts. Maintain all deposit accounts and securities accounts of the
Borrower and the Subsidiary Guarantors with Agent or a Lender, provided that,
with respect to any such accounts maintained with any Lender (other than Agent),
Borrower or such Subsidiary Guarantor (i) shall cause to be executed and
delivered an Account Control Agreement in form and substance satisfactory to
Agent and (ii) has taken all other steps necessary, or in the opinion of the
Agent, desirable to ensure that Agent has a perfected security interest in such
account.

7.15 Use of Proceeds. Use all Advances of the Revolving Credit as set forth in
Section 2.12 hereof. Borrower shall not use any portion of the proceeds of any
such advances for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
in any manner which violates the provisions of Regulation T, U or X of said
Board of Governors or for any other purpose in violation of any applicable
statute or regulation.

7.16 Further Assurances and Information. (a) Take such actions as the Agent or
Majority Lenders may from time to time reasonably request to establish and
maintain first priority perfected security interests in and Liens on all of the
Collateral, subject only to those Liens permitted under Section 8.2 hereof,
including executing and delivering such additional pledges, assignments,
mortgages, lien instruments or other security instruments covering any or all of
the Borrower’s or the applicable Subsidiary Guarantor’s assets as Agent may
reasonably require, such documentation to be in form and substance reasonably
acceptable to Agent, and prepared at the expense of the Borrower.

 

69



--------------------------------------------------------------------------------

(b) Execute and deliver or cause to be executed and delivered to Agent within a
reasonable time following Agent’s request, and at the expense of the Borrower,
such other documents or instruments as Agent may reasonably require to
effectuate more fully the purposes of this Agreement or the other Loan
Documents.

(c) Provide the Agent and the Lenders with any other information required by
Section 326 of the USA Patriot Act or necessary for the Agent and the Lenders to
verify the identity of Intcomex, Borrower or any Subsidiary as required by
Section 326 of the USA Patriot Act.

 

8. NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid, it will not, and, as applicable, it will not permit any of its
Subsidiaries to:

8.1 Limitation on Debt. Create, incur, assume or suffer to exist any Debt,
except:

 

  (a) Indebtedness;

 

  (b) any Debt existing on the Effective Date and set forth in Schedule 8.1
attached hereto and any renewals or refinancing of such Debt (provided that
(i) the aggregate principal amount of such renewed or refinanced Debt shall not
exceed the aggregate principal amount of the original Debt outstanding on the
Effective Date (less any principal payments and the amount of any commitment
reductions made thereon on or prior to such renewal or refinancing), (ii) the
renewal or refinancing of such Debt shall be on substantially the same or better
terms as in effect with respect to such Debt on the Effective Date, and shall
otherwise be in compliance with this Agreement, and (iii) at the time of such
renewal or refinancing no Default or Event of Default has occurred and is
continuing or would result from the renewal or refinancing of such Debt;

 

  (c) any Debt of Borrower or any Subsidiary incurred to finance the acquisition
of fixed or capital assets, whether pursuant to a loan or a Capitalized Lease
provided that both at the time of and immediately after giving effect to the
incurrence thereof (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) the aggregate amount of all such Debt at any one time
outstanding (including, without limitation, any Debt of the type described in
this clause (c) which is set forth on Schedule 8.1 hereof) shall not exceed
$1,000,000 and any renewals or refinancings of such Debt on terms substantially
the same or better than those in effect at the time of the original incurrence
of such Debt;

 

  (d) Subordinated Debt;

 

  (e) Debt under any Hedging Transactions, provided that such transaction is
entered into for risk management purposes and not for speculative purposes;

 

70



--------------------------------------------------------------------------------

  (f) Debt arising from judgments or decrees not deemed to be a Default or Event
of Default under subsection (g) of Section 9.1;

 

  (g) Debt owing to a Person that is Borrower or a Subsidiary, but only to the
extent permitted under Section 8.7 hereof;

 

  (h) the guaranty by Borrower of payment of the Intcomex Notes as set forth in
the Intcomex Indenture; and

 

  (i) additional unsecured Debt not otherwise described above, provided that
both at the time of and immediately after giving effect to the incurrence
thereof (i) no Default or Event of Default shall have occurred and be continuing
or result therefrom and (ii) the aggregate amount of all such Debt shall not
exceed $500,000 at any one time outstanding.

8.2 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

 

  (a) Permitted Liens;

 

  (b) Liens securing Debt permitted by Section 8.1(c), provided that (i) such
Liens are created upon fixed or capital assets acquired by Borrower or any
Subsidiary after the date of this Agreement (including without limitation by
virtue of a loan or a Capitalized Lease), (ii) any such Lien is created solely
for the purpose of securing indebtedness representing or incurred to finance the
cost of the acquisition of the item of property subject thereto, (iii) the
principal amount of the Debt secured by any such Lien shall at no time exceed
100% of the sum of the purchase price or cost of the applicable property,
equipment or improvements and the related costs and charges imposed by the
vendors thereof and (iv) the Lien does not cover any property other than the
fixed or capital asset acquired; provided, however, that no such Lien shall be
created over any owned real property of Borrower or any Subsidiary for which
Agent has received a Mortgage or for which Borrower or such Subsidiary is
required to execute a Mortgage pursuant to the terms of this Agreement;

 

  (c) Liens in favor of the Intcomex Trustee on the personal property of
Borrower and the Subsidiary Guarantors securing the guaranty permitted under
Section 8.1(h), subject to the terms and conditions of the Lien Subordination
Agreement;

 

  (d) Liens created pursuant to the Loan Documents; and

 

  (e) other Liens, existing on the Effective Date, set forth on Schedule 8.2 and
renewals, refinancings and extensions thereof on substantially the same or
better terms as in effect on the Effective Date and otherwise in compliance with
this Agreement.

 

71



--------------------------------------------------------------------------------

Regardless of the provisions of this Section 8.2, no Lien over the Equity
Interests of Borrower or any Subsidiary (except for those Liens for the benefit
of Agent and the Lenders) shall be permitted under the terms of this Agreement.

8.3 Acquisitions. Except for Permitted Acquisitions and acquisitions permitted
under Section 8.7, if any, purchase or otherwise acquire or become obligated for
the purchase of all or substantially all or any material portion of the assets
or business interests or a division or other business unit of any Person, or any
Equity Interest of any Person, or any business or going concern.

8.4 Limitation on Mergers, Dissolution or Sale of Assets. Enter into any merger
or consolidation or convey, sell, lease, assign, transfer or otherwise dispose
of any of its property, business or assets (including, without limitation,
Equity Interests, receivables and leasehold interests), whether now owned or
hereafter acquired or liquidate, wind up or dissolve, except:

 

  (a) Inventory leased or sold in the ordinary course of business;

 

  (b) obsolete, damaged, uneconomic or worn out machinery or equipment, or
machinery or equipment no longer used or useful in the conduct of the Borrower’s
or the applicable Subsidiary’s business, but only if the proceeds of such sales
or dispositions are used to purchase comparable replacement assets within ninety
(90) days prior to or following the date of such sale or disposition;

 

  (c) Permitted Acquisitions;

 

  (d) mergers or consolidations of any Subsidiary with or into Borrower or any
Subsidiary Guarantor so long as the Borrower or such Subsidiary Guarantor shall
be the continuing or surviving entity; provided that at the time of each such
merger or consolidation, both before and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or result from such
merger or consolidation;

 

  (e) any Subsidiary may liquidate or dissolve into Borrower or a Subsidiary
Guarantor if Borrower determines in good faith that such liquidation or
dissolution is in the best interests of Borrower, so long as no Default or Event
of Default has occurred and is continuing or would result therefrom;

 

  (f) sales or transfers, including without limitation upon voluntary
liquidation from Borrower or any Subsidiary to Borrower or a Subsidiary
Guarantor, provided that the applicable Borrower or Subsidiary takes such
actions as Agent may reasonably request to ensure the perfection and priority of
the Liens in favor of the Lenders over such transferred assets;

 

  (g)

(i) Asset Sales (exclusive of asset sales permitted pursuant to all other
subsections of this Section 8.4) in which the sales price is at least equal to
the fair market value of the assets sold and the consideration received is cash
or cash equivalents or Debt of Borrower or any Subsidiary Guarantor being
assumed by the purchaser, provided that the aggregate amount of

 

72



--------------------------------------------------------------------------------

 

such Asset Sales does not exceed $500,000 in any Fiscal Year and no Default or
Event of Default has occurred and is continuing at the time of each such sale
(both before and after giving effect to such Asset Sale), and (ii) other Asset
Sales approved by the Majority Lenders in their sole discretion;

 

  (h) the sale or disposition of Permitted Investments and other cash
equivalents in the ordinary course of business; and

 

  (i) dispositions of owned or leased vehicles in the ordinary course of
business.

The Lenders hereby consent and agree to the release by Agent of any and all
Liens on the property sold or otherwise disposed of in compliance with this
Section 8.4.

8.5 Restricted Payments. Declare or make any distributions, dividend, payment or
other distribution of assets, properties, cash, rights, obligations or
securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any
of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding (collectively,
“Purchases”), except that:

 

  (a) each Subsidiary may pay cash Distributions to the Borrower;

 

  (b) Borrower and each Subsidiary may declare and make Distributions payable in
its Equity Interests, provided that the issuance of such Equity Interests does
not otherwise violate the terms of this Agreement and no Default or Event of
Default has occurred and is continuing at the time of making such Distribution
or would result from the making of such Distribution; and

 

  (c) Borrower may pay cash Distributions so long as immediately prior and after
giving effect to the payment of any such cash dividend, no Default or Event of
Default shall have occurred and be continuing and Borrower shall be in pro forma
compliance with the covenants set forth in Section 7.9 of this Agreement.

8.6 Limitation on Capital Expenditures. Make or commit to make (by way of the
acquisition of securities of a Person or otherwise) any expenditure in respect
of the purchase or other acquisition of fixed or capital assets (excluding any
such asset acquired in connection with normal replacement and maintenance
programs properly charged to current operations) except for Capital
Expenditures, the amount of which in any Fiscal Year shall not exceed
$2,000,000.

 

73



--------------------------------------------------------------------------------

8.7 Limitation on Investments, Loans and Advances. Make or allow to remain
outstanding any Investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any Person other than:

 

  (a) Permitted Investments;

 

  (b) Investments existing on the Effective Date (and not otherwise described in
clauses (g) and (i)(i) below) and listed on Schedule 8.7(b) hereof;

 

  (c) sales on open account in the ordinary course of business;

 

  (d) intercompany loans or intercompany Investments made by Borrower or any
Subsidiary Guarantor to or in any Borrower or any Subsidiary Guarantor; provided
that, in each case, no Default or Event of Default shall have occurred and be
continuing at the time of making such intercompany loan or intercompany
Investment or result from such intercompany loan or intercompany Investment
being made and that any intercompany loans shall be evidenced by and funded
under an Intercompany Note pledged to the Agent under the appropriate Collateral
Documents;

 

  (e) Investments in respect of Hedging Transactions provided that such
transaction is entered into for risk management purposes and not for speculative
purposes;

 

  (f) loans and advances to employees, officers and directors of Borrower or any
Subsidiary for moving, entertainment, travel and other similar expenses in the
ordinary course of business not to exceed $75,000 in the aggregate at any time
outstanding;

 

  (g) (i) loans and advances outstanding on the Effective Date to Intcomex
Holdings SPC-1, LLC and IXLA Holdings, as more particularly described on
Schedule 8.7(g) and (ii) the Investment by Borrower in the Intcomex Notes in an
amount not to exceed $5,000,000;

 

  (h) loans or advances to Intcomex or any Subsidiary or Affiliate of Intcomex
(other than Borrower or any Subsidiary Guarantor), the proceeds of which are
used by that entity solely to pay interest expense or taxes, provided that, in
each case, no Default or Event of Default shall have occurred and be continuing
at the time of making such intercompany loan or result from such intercompany
loan being made and that any intercompany loans shall be evidenced by and funded
under an Intercompany Note pledged to the Agent under the appropriate Collateral
Documents;

 

  (i) (i) loans or advances outstanding on the Effective Date and described on
Schedule 8.7(i) to Intcomex, the proceeds of which were used by Intcomex solely
to pay sundry expenses, and (ii) plus additional loans or advances to Intcomex
not to exceed $1,000,000 in the aggregate per fiscal year of Borrower, the
proceeds of which are used by Intcomex solely to pay sundry expenses, provided
that, no Default or Event of Default shall have occurred and be continuing at
the time of making such intercompany loan or result from such intercompany loan
being made and that any intercompany loans shall be evidenced by and funded
under an Intercompany Note pledged to the Agent under the appropriate Collateral
Documents;

 

74



--------------------------------------------------------------------------------

  (j) Permitted Acquisitions and Investments in any Person acquired pursuant to
a Permitted Acquisition;

 

  (k) Investments constituting deposits made in connection with the purchase of
goods or services in the ordinary course of business in an aggregate amount for
such deposits not to exceed $250,000 at any one time outstanding;

 

  (l) other Investments not described above provided that both at the time of
and immediately after giving effect to any such Investment (i) no Default or
Event of Default shall have occurred and be continuing or shall result from the
making of such Investment and (ii) the aggregate amount of all such Investments
shall not exceed $250,000 at any time outstanding.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 8.7 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.

8.8 Transactions with Affiliates. Enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service, with any shareholder, director, officer, member or partner of
the Borrower, Intcomex, or any Subsidiary except: (a) transactions with the
Borrower or Subsidiary Guarantors; (b) transactions otherwise permitted under
this Agreement; and (c) transactions in the ordinary course of Borrower or a
Subsidiary’s business and upon fair and reasonable terms no less favorable to
Borrower or such Subsidiary than it would obtain in a comparable arms length
transaction from unrelated third parties.

8.9 Sale-Leaseback Transactions. Enter into any arrangement with any Person
providing for the leasing by Borrower or a Subsidiary of real or personal
property which has been or is to be sold or transferred by Borrower or such
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such property or rental
obligations of such Borrower or such Subsidiary, as the case may be.

8.10 Limitations on Other Restrictions. Except for the Loan Documents and the
Intcomex Documents, enter into any agreement, document or instrument which would
(i) restrict the ability of any Subsidiary of the Borrower to pay or make
dividends or distributions in cash or kind to Borrower or any Subsidiary
Guarantor, to make loans, advances or other payments of whatever nature to
Borrower or any Subsidiary Guarantor, or to make transfers or distributions of
all or any part of its assets to Borrower or any Subsidiary Guarantor; or
(ii) restrict or prevent Borrower or any Subsidiary from granting Agent on
behalf of Lenders Liens upon, security interests in and pledges of their
respective assets, except to the extent such restrictions exist in documents
creating Liens permitted by Section 8.2(b) hereunder.

 

75



--------------------------------------------------------------------------------

8.11 Prepayment of Debt. Make any prepayment (whether optional or mandatory),
repurchase, redemption, defeasance or any other payment in respect of any
Subordinated Debt, except to the extent permitted under the terms of the
applicable Subordination Agreement and Subordinated Debt Documents, or if no
such restrictions exist in the applicable Subordinated Debt Documents or
Subordination Agreements, only with prior written consent of the Agent. For
avoidance of doubt, nothing in this Section 8.11 shall prevent Intcomex from
making any prepayment, repurchase, redemption, defeasance or any other payment
in respect of any of its Debt.

8.12 Amendment of Subordinated Debt Documents. Amend, modify or otherwise alter
(or suffer to be amended, modified or altered) the Subordinated Debt Documents
except as permitted in the applicable Subordinated Debt Documents and
Subordination Agreements, or if no such restrictions exist in the applicable
Subordinated Debt Documents or Subordination Agreements, only with the prior
written consent of the Agent.

8.13 Modification of Certain Agreements. Make, permit or consent to any
amendment or other modification to the constitutional documents of Borrower or
any Subsidiary except to the extent that any such amendment or modification
(i) does not violate the terms and conditions of this Agreement or any of the
other Loan Documents, (ii) does not materially adversely affect the interest of
the Lenders as creditors and/or secured parties under any Loan Document and
(iii) could not reasonably be expected to have a Material Adverse Effect.

8.14 Management Fees. Pay or otherwise advance, directly or indirectly, any
management, consulting or other fees to an Affiliate, except that (i) Borrower
may pay management fees to Intcomex, the proceeds of which are applied to pay
administrative costs and expenses of Intcomex, but only so long as, both before
and after giving effect to such payment, no Default or Event of Default shall
exist and be continuing, and (ii) Borrower and the Subsidiaries may pay service
fees to an Affiliate that are customarily charged by such Affiliate to its other
customers.

8.15 Fiscal Year. Permit the Fiscal Year of Intcomex, Borrower or any Subsidiary
to end on a day other than December 31.

 

9. DEFAULTS.

9.1 Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:

 

  (a) non-payment when due of (i) the principal or interest on the Indebtedness
under the Revolving Credit (including the Swing Line) or (ii) any Reimbursement
Obligation or (iii) any Fees;

 

  (b) non-payment of any other amounts due and owing by Borrower under this
Agreement or by Intcomex, Borrower or any Subsidiary Guarantor under any of the
other Loan Documents to which it is a party, other than as set forth in
subsection (a) above, within three (3) Business Days after the same is due and
payable;

 

76



--------------------------------------------------------------------------------

  (c) default in the observance or performance of any of the conditions,
covenants or agreements of Borrower set forth in Sections 7.1, 7.2, 7.4(a) and
(e), 7.5, 7.6, 7.7, 7.9, 7.13, 7.14, 7.15, 7.16 or Article 8 in its entirety,
provided that an Event of Default arising from a breach of Sections 7.1 or 7.2
shall be deemed to have been cured upon delivery of the required item; and
provided further that any Event of Default arising solely due to a breach of
Section 7.7(a) shall be deemed cured upon the earlier of (x) the giving of the
notice required by Section 7.7(a) and (y) the date upon which the Default or
Event of Default giving rise to the notice obligation is cured or waived;

 

  (d) default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents by Borrower or any Subsidiary Guarantor or Intcomex and continuance
thereof for a period of thirty (30) consecutive days;

 

  (e) any representation or warranty made by Intcomex, Borrower or any
Subsidiary Guarantor herein or under any other Loan Document, as applicable, or
in any certificate, instrument or other document submitted pursuant hereto or
pursuant to such other Loan Document, as applicable, proves untrue or misleading
in any material adverse respect when made;

 

  (f) (i) default in the payment of any obligation of Intcomex to Agent or any
Lender (taking into account applicable periods of notice and cure, if any);
(ii) default by Borrower or any Subsidiary in the payment of any indebtedness
for borrowed money, whether under a direct obligation or guaranty (other than
Indebtedness hereunder) of Borrower or any Subsidiary in excess of Two Hundred
Fifty Thousand Dollars ($250,000) (or the equivalent thereof in any currency
other than Dollars) individually or in the aggregate when due and continuance
thereof beyond any applicable period of cure and or (ii) failure to comply with
the terms of any other obligation of Borrower or any Subsidiary with respect to
any indebtedness for borrowed money (other than Indebtedness hereunder) in
excess of Two Hundred Fifty Thousand Dollars ($250,000) (or the equivalent
thereof in any currency other than Dollars) individually or in the aggregate,
which continues beyond any applicable period of cure and for which the holder or
holders thereto has accelerated such other indebtedness for borrowed money, or
required the prepayment, repurchase, redemption or defeasance of such
indebtedness;

 

  (g) the rendering of any judgment(s) (not covered by adequate insurance from a
solvent carrier which is defending such action without reservation of rights)
for the payment of money in excess of the sum of Five Hundred Fifty Thousand
Dollars ($500,000) (or the equivalent thereof in any currency other than
Dollars) individually or in the aggregate against Borrower or any Subsidiary,
and such judgments shall remain unpaid, unvacated, unbonded or unstayed by
appeal or otherwise for a period of thirty (30) consecutive days from the date
of its entry;

 

77



--------------------------------------------------------------------------------

  (h) the occurrence of (i) a “reportable event”, as defined in ERISA, which is
determined by the PBGC to constitute grounds for a distress termination of any
Pension Plan subject to Title IV of ERISA maintained or contributed to by or on
behalf of Borrower or any Subsidiary for the benefit of any of its employees or
for the appointment by the appropriate United States District Court of a trustee
to administer such Pension Plan and such reportable event is not corrected and
such determination is not revoked within sixty (60) days after notice thereof
has been given to the plan administrator of such Pension Plan (without limiting
any of Agent’s or any Lender’s other rights or remedies hereunder), or (ii) the
termination or the institution of proceedings by the PBGC to terminate any such
Pension Plan, or (iii) the appointment of a trustee by the appropriate United
States District Court to administer any such Pension Plan, or (iv) the
reorganization (within the meaning of Section 4241 of ERISA) or insolvency
(within the meaning of Section 4245 of ERISA) of any Multiemployer Plan, or
receipt of notice from any Multiemployer Plan that it is in reorganization or
insolvency, or the complete or partial withdrawal by Borrower or any Subsidiary
from any Multiemployer Plan, which in the case of any of the foregoing, could
reasonably be expected to have a Material Adverse Effect;

 

  (i) except as expressly permitted under this Agreement, Intcomex or Borrower
or any Subsidiary shall be dissolved or liquidated (or any judgment, order or
decree therefor shall be entered) except as otherwise permitted herein; or if a
creditors’ committee shall have been appointed for the business of Intcomex or
Borrower or any Subsidiary; or if Intcomex or Borrower or any Subsidiary shall
have made a general assignment for the benefit of creditors or shall have been
adjudicated bankrupt and if not an adjudication based on a filing by Intcomex or
Borrower or a Subsidiary, it shall not have been dismissed within sixty
(60) days, or shall have filed a voluntary petition in bankruptcy or for
reorganization or to effect a plan or arrangement with creditors or shall fail
to pay its debts generally as such debts become due in the ordinary course of
business (except as contested in good faith and for which adequate reserves are
made in such party’s financial statements); or shall file an answer to a
creditor’s petition or other petition filed against it, admitting the material
allegations thereof for an adjudication in bankruptcy or for reorganization; or
shall have applied for or permitted the appointment of a receiver or trustee or
custodian for any of its property or assets; or such receiver, trustee or
custodian shall have been appointed for any of its property or assets (otherwise
than upon application or consent of Intcomex, Borrower or the applicable
Subsidiary) and shall not have been removed within sixty (60) days; or if an
order shall be entered approving any petition for reorganization of Intcomex or
Borrower or any Subsidiary and shall not have been reversed or dismissed within
sixty (60) days;

 

78



--------------------------------------------------------------------------------

  (j) a Change of Control;

 

  (k) the validity, binding effect or enforceability of any subordination
provisions relating to any Subordinated Debt or in connection with the Lien
Subordination Agreement shall be contested by any Person party thereto (other
than any Lender, Agent, Issuing Lender or Swing Line Lender), or such
subordination provisions shall fail to be enforceable by Agent and the Lenders
in accordance with the terms thereof, or the Indebtedness shall for any reason
not have the priority contemplated by this Agreement or such subordination
provisions;

 

  (l) the occurrence of a payment default or event of default under any of the
Intcomex Notes or the Intcomex Documents; or

 

  (m) any Loan Document shall at any time for any reason cease to be in full
force and effect (other than in accordance with the terms thereof or the terms
of any other Loan Document), as applicable, or the validity, binding effect or
enforceability thereof shall be contested by any party thereto (other than any
Lender, Agent, Issuing Lender or Swing Line Lender), or any Person shall deny
that it has any or further liability or obligation under any Loan Document, or
any such Loan Document shall be terminated (other than in accordance with the
terms thereof or the terms of any other Loan Document), invalidated, revoked or
set aside or in any way cease to give or provide to the Lenders and the Agent
the benefits purported to be created thereby, or any Loan Document purporting to
grant a Lien to secure any Indebtedness shall, at any time after the delivery of
such Loan Document, fail to create a valid and enforceable Lien on any
Collateral purported to be covered thereby or such Lien shall fail to cease to
be a perfected Lien with the priority required in the relevant Loan Document.

9.2 Exercise of Remedies. If an Event of Default (taking into account applicable
periods of notice and cure set forth in Section 9.1) has occurred and is
continuing hereunder: (a) the Agent may, and shall, upon being directed to do so
by the Majority Lenders, declare the Revolving Credit Aggregate Commitment
terminated; (b) the Agent may, and shall, upon being directed to do so by the
Majority Lenders, declare the entire unpaid principal Indebtedness, including
the Notes, immediately due and payable, without presentment, notice or demand,
all of which are hereby expressly waived by the Borrower; (c) upon the
occurrence of any Event of Default specified in Section 9.1(i) and
notwithstanding the lack of any declaration by Agent under preceding clauses
(a) or (b), the entire unpaid principal Indebtedness shall become automatically
and immediately due and payable, and the Revolving Credit Aggregate Commitment
shall be automatically and immediately terminated; (d) the Agent shall, upon
being directed to do so by the Majority Lenders, demand immediate delivery of
cash collateral, and each Borrower agrees to deliver such cash collateral upon
demand, in an amount equal to 105% of the maximum amount that may be available
to be drawn at any time prior to the stated expiry

 

79



--------------------------------------------------------------------------------

of all outstanding Letters of Credit, for deposit into an account controlled by
the Agent; (e) the Agent may, and shall, upon being directed to do so by the
Majority Lenders, notify Borrower, Intcomex or Borrower or any Subsidiary that
interest shall be payable on demand on all Indebtedness (other than Revolving
Credit Advances and Swing Line Advances with respect to which Section 2.6 hereof
shall govern) owing from time to time to the Agent or any Lender, at a per annum
rate equal to the then Applicable Interest Rate plus two percent (2%); and
(f) the Agent may, and shall, upon being directed to do so by the Majority
Lenders or the Lenders, as applicable (subject to the terms hereof), exercise
any remedy permitted by this Agreement, the other Loan Documents or law.

9.3 Rights Cumulative. No delay or failure of Agent and/or Lenders in exercising
any right, power or privilege hereunder shall affect such right, power or
privilege, nor shall any single or partial exercise thereof preclude any further
exercise thereof, or the exercise of any other power, right or privilege. The
rights of Agent and Lenders under this Agreement are cumulative and not
exclusive of any right or remedies which Lenders would otherwise have.

9.4 Waiver by Borrower of Certain Laws. To the extent permitted by applicable
law, each Borrower hereby agrees to waive, and does hereby absolutely and
irrevocably waive and relinquish the benefit and advantage of any valuation,
stay, appraisement, extension or redemption laws now existing or which may
hereafter exist, which, but for this provision, might be applicable to any sale
made under the judgment, order or decree of any court, on any claim for interest
on the Notes, or any security interest or mortgage contemplated by or granted
under or in connection with this Agreement. These waivers have been voluntarily
given, with full knowledge of the consequences thereof.

9.5 Waiver of Defaults. No Event of Default shall be waived by the Lenders
except in a writing signed by an officer of the Agent in accordance with
Section 13.10 hereof. No single or partial exercise of any right, power or
privilege hereunder, nor any delay in the exercise thereof, shall preclude other
or further exercise of their rights by Agent or the Lenders. No waiver of any
Event of Default shall extend to any other or further Event of Default. No
forbearance on the part of the Agent or the Lenders in enforcing any of their
rights shall constitute a waiver of any of their rights. The Borrower expressly
agrees that this Section may not be waived or modified by the Lenders or Agent
by course of performance, estoppel or otherwise.

9.6 Set Off. Upon the occurrence and during the continuance of any Event of
Default, each Lender may at any time and from time to time, without notice to
Borrower but subject to the provisions of Section 10.3 hereof (any requirement
for such notice being expressly waived by Borrower), setoff and apply against
any and all of the obligations of Borrower now or hereafter existing under this
Agreement, whether owing to such Lender, any Affiliate of such Lender or any
other Lender or the Agent, any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of Borrower and
any property of Borrower from time to time in possession of such Lender,
irrespective of whether or not such deposits held or indebtedness owing by such
Lender may be contingent and unmatured and regardless of whether any Collateral
then held by Agent or any Lender is adequate to cover the Indebtedness. Promptly
following any such setoff, such Lender shall give written notice to Agent and
Borrower of the occurrence thereof. Borrower hereby grants to the Lenders and
the

 

80



--------------------------------------------------------------------------------

Agent a lien on and security interest in all such deposits, indebtedness and
property as collateral security for the payment and performance of all of the
obligations of Borrower under this Agreement. The rights of each Lender under
this Section 9.6 are in addition to the other rights and remedies (including,
without limitation, other rights of setoff) which such Lender may have.

 

10. PAYMENTS, RECOVERIES AND COLLECTIONS.

10.1 Payment Procedure.

(a) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise provided herein, all payments made by the Borrower of principal,
interest or fees hereunder shall be made without setoff or counterclaim on the
date specified for payment under this Agreement and must be received by Agent
not later than 1:00 p.m. (Detroit time) on the date such payment is required or
intended to be made in Dollars in immediately available funds to Agent at
Agent’s office located at One Detroit Center, Detroit, Michigan 48226-3289, for
the ratable benefit of the Revolving Credit Lenders in the case of payments in
respect of the Revolving Credit and any Letter of Credit Obligations. Any
payment received by the Agent after 1:00 p.m. (Detroit time) shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Upon receipt of each such payment, the Agent shall
make prompt payment to each applicable Lender, in like funds and currencies, of
all amounts received by it for the account of such Lender.

(b) Unless the Agent shall have been notified in writing by Borrower at least
two (2) Business Days prior to the date on which any payment to be made by
Borrower is due that Borrower does not intend to remit such payment, the Agent
may, in its sole discretion and without obligation to do so, assume that
Borrower has remitted such payment when so due and the Agent may, in reliance
upon such assumption, make available to each Revolving Credit Lender on such
payment date an amount equal to such Lender’s share of such assumed payment. If
Borrower has not in fact remitted such payment to the Agent, each Lender shall
forthwith on demand repay to the Agent the amount of such assumed payment made
available or transferred to such Lender, together with the interest thereon, in
respect of each day from and including the date such amount was made available
by the Agent to such Lender to the date such amount is repaid to the Agent at a
rate per annum equal to the Federal Funds Effective Rate for the first two
(2) Business Days that such amount remains unpaid, and thereafter at a rate of
interest then applicable to such Revolving Credit Advances.

(c) Whenever any payment to be made hereunder shall otherwise be due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in computing interest,
if any, in connection with such payment.

 

81



--------------------------------------------------------------------------------

(d) All payments to be made by Borrower under this Agreement or any of the Notes
(including without limitation payments under the Swing Line and/or Swing Line
Note) shall be made without setoff or counterclaim, as aforesaid, and, subject
to full compliance by each Lender (and each assignee and participant pursuant to
Section 13.8) with Section 13.13, without deduction for or on account of any
Non-Excluded Taxes, unless Borrower is compelled by law to make payment subject
to such Non-Excluded Tax. In such event, Borrower shall:

 

  (vi) pay to the Agent for Agent’s own account and/or, as the case may be, for
the account of the Lenders such additional amounts as may be necessary to ensure
that the Agent and/or such Lender or Lenders (including the Swing Line Lender)
receive a net amount equal to the full amount which would have been receivable
had payment not been made subject to such Non-Excluded Tax; and

 

  (vii) remit such Non-Excluded Tax to the relevant taxing authorities according
to applicable law, and send to the Agent or the applicable Lender or Lenders
(including the Swing Line Lender), as the case may be, such certificates or
certified copy receipts as the Agent or such Lender or Lenders shall reasonably
require as proof of the payment by Borrower of any such taxes payable by
Borrower.

Borrower shall be reimbursed by the applicable Lender for any payment made by
Borrower under this Section 10.1 if the applicable Lender is not in compliance
with its obligations under Section 13.13 at the time of the Borrower’s payment.

10.2 Application of Proceeds of Collateral. Notwithstanding anything to the
contrary in this Agreement, in the case of any Event of Default under
Section 9.1(i), immediately following the occurrence thereof, and in the case of
any other Event of Default: (a) upon the termination of the Revolving Credit
Aggregate Commitment, (b) the acceleration of any Indebtedness arising under
this Agreement, (c) at the Agent’s option, or (d) upon the request of the
Majority Lenders after the commencement of any remedies hereunder, the Agent
shall apply the proceeds of any Collateral, together with any offsets, voluntary
payments by Intcomex, Borrower or any Subsidiary Guarantor or others and any
other sums received or collected in respect of the Indebtedness first, to pay
all incurred and unpaid fees and expenses of the Agent under the Loan Documents
and any protective advances made by Agent with respect to the Collateral under
or pursuant to the terms of any Loan Document, next, to pay any fees and
expenses owed to the Issuing Lender hereunder, next, to the Indebtedness under
the Revolving Credit (including the Swing Line and any Reimbursement
Obligations), on a pro rata basis, next to any obligations owing by Intcomex,
Borrower or any Subsidiary Guarantor under any Hedging Agreements on a pro rata
basis, next, to any other Indebtedness on a pro rata basis, and then, if there
is any excess, to Borrower and the Subsidiary Guarantors, as the case may be.

10.3 Pro-rata Recovery. If any Lender shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of principal of, or interest on, any of the Advances made by it, or the
participations in Letter of Credit Obligations or Swing Line Advances held by it
in excess of its pro rata share of payments then or thereafter obtained by all
Lenders upon principal of and interest on all such Indebtedness, such Lender
shall purchase from the other Lenders such participations in the Revolving
Credit and/or the Letter of Credit Obligation held by them as shall be necessary
to cause such purchasing Lender to share the excess payment or other recovery
ratably in accordance with the applicable Percentages of the Lenders; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing holder, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

82



--------------------------------------------------------------------------------

10.4 Treatment of a Defaulting Lender.

(a) The obligation of any Lender to make any Advance hereunder shall not be
affected by the failure of any other Lender to make any Advance under this
Agreement, and no Lender shall have any liability to Borrower or any of their
Subsidiaries, the Agent, any other Lender, or any other Person for another
Lender’s failure to make any loan or Advance hereunder.

(b) If any Lender shall become a Defaulting Lender, then such Defaulting
Lender’s right to participate in the administration of the loans, this Agreement
and the other Loan Documents, including without limitation any right to vote in
respect of any amendment, consent or waiver of the terms of this Agreement or
such other Loan Documents, or to direct or approve any action or inaction by the
Agent shall be suspended for the entire period that such Lender remains a
Defaulting Lender and the stated commitment amounts and outstanding Advances of
such Defaulting Lender shall not be included in determining whether all Lenders
or the Majority Lenders (or any class thereof), as the case may be, have taken
or may take any action hereunder (including, without limitation, any action to
approve any consent, waiver or amendment to this Agreement or the other Loan
Documents); provided, however, that the foregoing shall not permit (i) an
increase in such Defaulting Lender’s stated commitment amounts, (ii) the waiver,
forgiveness or reduction of the principal amount of any Indebtedness outstanding
to such Defaulting Lender (unless all other Lenders affected thereby are treated
similarly), (iii) the extension of the final maturity date(s) of such Defaulting
Lenders’ portion of any of the loans or other extensions of credit or other
obligations of Borrower owing to such Defaulting Lender, in each case without
such Defaulting Lender’s consent, (iv) any other modification which under
Section 13.10 requires the consent of all Lenders or the Lender(s) affected
thereby which affects the Defaulting Lender differently than the Non-Defaulting
Lenders affected by such modification, other than a change to or waiver of the
requirements of Section 10.3 which results in a reduction of the Defaulting
Lender’s commitment or its share of the Indebtedness on a non pro-rata basis.

(c) To the extent and for so long as a Lender remains a Defaulting Lender and
notwithstanding the provisions of Section 10.3 hereof, the Agent shall be
entitled, without limitation, (i) to withhold or setoff and to apply in
satisfaction of those obligations for payment (and any related interest) in
respect of which the Defaulting Lender shall be delinquent or otherwise in
default to Agent or any Lender (or to hold as cash collateral for such
delinquent obligations or any future defaults) the amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document, (ii) if
the amount of Advances made by such Defaulting Lender is less than its
Percentage requires, apply payments of principal made by the Borrower amongst
the Non-Defaulting Lenders on a pro rata basis until all outstanding Advances
are held by all Lenders according to their respective Percentages and (iii) to
bring an action or other proceeding, in law or equity, against such Defaulting
Lender in a court of competent jurisdiction to recover the delinquent amounts,
and any related interest. Performance by Borrower of its obligations under this
Agreement and the other Loan Documents shall not be excused or otherwise
modified as a result of the operation of this Section, except to the extent
expressly set

 

83



--------------------------------------------------------------------------------

forth herein and in any event the Borrower shall not be required to pay any
Revolving Credit Facility Fee under Section 2.9 of this Agreement in respect of
such Defaulting Lender’s Unfunded Portion of the Revolving Credit for the period
during which such Lender is a Defaulting Lender. Furthermore, the rights and
remedies of Borrower, the Agent, the Issuing Lender, the Swing Line Lender and
the other Lenders against a Defaulting Lender under this section shall be in
addition to any other rights and remedies such parties may have against the
Defaulting Lender under this Agreement or any of the other Loan Documents,
applicable law or otherwise, and the Borrower waives no rights or remedies
against any Defaulting Lender.

 

11. CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.

11.1 Reserved.

11.2 Circumstances Affecting LIBOR Rate Availability. If Agent or the Majority
Lenders (after consultation with Agent) shall determine in good faith that, by
reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in eurodollars in the applicable amounts are not being
offered to the Agent or such Lenders at the applicable Daily Adjusting LIBOR
Rate, then Agent shall forthwith give notice thereof to Borrower. Thereafter,
until Agent notifies Borrower that such circumstances no longer exist, the
obligation of Lenders to make Advances which bear interest at or by reference to
the Daily Adjusting LIBOR Rate, and the right of Borrower to refund an Advance
as an Advance which bear interest at or by reference to the Daily Adjusting
LIBOR Rate shall be suspended, effective immediately following such notice, and
each Advance which bears interest at or by reference to the Daily Adjusting
LIBOR Rate shall automatically be converted into an Advance which bears interest
at or by reference to the Base Rate (without regard to the satisfaction of any
conditions to conversion contained elsewhere herein).

11.3 Laws Affecting Daily Adjusting LIBOR Rate Availability. If, after the date
of this Agreement, the adoption or introduction of, or any change in, any
applicable law, rule or regulation or in the interpretation or administration
thereof by any governmental authority charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective LIBOR Lending Offices) with any request or directive (whether or not
having the force of law) of any such authority, shall make it unlawful or
impossible for any of the Lenders (or any of their respective LIBOR Lending
Offices) to honor its obligations hereunder to make or maintain any Advance
which bears interest at or by reference to the Daily Adjusting LIBOR Rate, such
Lender shall forthwith give notice thereof to Borrower and to Agent. Thereafter,
(a) the obligations of the applicable Lenders to make Advances which bear
interest at or by reference to the Daily Adjusting LIBOR Rate and the right of
Borrower to convert an Advance into or refund an Advance as an Advance which
bears interest at or by reference to the Daily Adjusting LIBOR Rate shall be
suspended and thereafter only the Base Rate shall be available, and (b) if any
of the Lenders may not lawfully continue to maintain an Advance which bears
interest at or by reference to the Daily Adjusting LIBOR Rate, the applicable
Advance shall immediately be converted to an Advance which bears interest at or
by reference to the Base Rate. For purposes of this Section, a change in law,
rule, regulation, interpretation or administration shall include, without
limitation, any change made or which becomes effective on the basis of a law,
rule, regulation, interpretation or administration presently in force, the
effective date of which change is delayed by the terms of such law, rule,
regulation, interpretation or administration.

 

84



--------------------------------------------------------------------------------

11.4 Increased Cost of Advances Carried at the Daily Adjusting LIBOR Rate. If,
after the date of this Agreement, the adoption or introduction of, or any change
in, any applicable law, rule or regulation or in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any of the Lenders (or any of their respective Lending Offices) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:

 

  (a) shall subject any of the Lenders (or any of their respective Lending
Offices) to any Non-Excluded Tax, duty or other charge with respect to any
Advance or shall change the basis of taxation of payments to any of the Lenders
(or any of their respective LIBOR Lending Offices) of the principal of or
interest on any Advance or any other amounts due under this Agreement in respect
thereof (except for changes in the rate of tax on the overall net income of any
of the Lenders or any of their respective LIBOR Lending Offices); or

 

  (b) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of the Lenders (or any of
their respective LIBOR Lending Offices) or shall impose on any of the Lenders
(or any of their respective LIBOR Lending Offices) or the foreign exchange and
interbank markets any other condition affecting any Advance;

and the result of any of the foregoing matters is to increase the costs to any
of the Lenders of maintaining any part of the Indebtedness hereunder as an
Advance which bears interest at or by reference to the Daily Adjusting LIBOR
Rate or to reduce the amount of any sum received or receivable by any of the
Lenders under this Agreement in respect of an Advance which bears interest at or
by reference to the Daily Adjusting LIBOR Rate, then such Lender shall promptly
notify Agent, and Agent shall promptly notify Borrower of such fact and demand
compensation therefor and, within ten (10) Business Days after such notice,
Borrower agrees to pay to such Lender or Lenders such additional amount or
amounts as will compensate such Lender or Lenders for such increased cost or
reduction, provided that each Lender agrees to take any reasonable action, to
the extent such action could be taken without cost or administrative or other
burden or restriction to such Lender, to mitigate or eliminate such cost or
reduction, within a reasonable time after becoming aware of the foregoing
matters. Agent will promptly notify Borrower of any event of which it has
knowledge which will entitle Lenders to compensation pursuant to this Section,
provided that Agent shall incur no liability whatsoever to the Lenders or
Borrower in the event it fails to do so. A certificate of Agent (or such Lender,
if applicable) setting forth the basis for determining such additional amount or
amounts necessary to compensate such Lender or Lenders shall accompany such
demand and shall be conclusively presumed to be correct absent manifest error.

 

85



--------------------------------------------------------------------------------

11.5 Capital Adequacy and Other Increased Costs.

 

  (a) If, after the Effective Date, the adoption or introduction of, or any
change in any applicable law, treaty, rule or regulation (whether domestic or
foreign) now or hereafter in effect and whether or not presently applicable to
any Lender or Agent, or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by any Lender or Agent with any guideline, request or
directive of any such authority (whether or not having the force of law),
including any risk based capital guidelines, affects or would affect the amount
of capital required to be maintained by such Lender or Agent (or any corporation
controlling such Lender or Agent) and such Lender or Agent, as the case may be,
reasonably determines that the amount of such capital is increased by or based
upon the existence of such Lender’s or Agent’s obligations or Advances hereunder
and such increase has the effect of reducing the rate of return on such Lender’s
or Agent’s (or such controlling corporation’s) capital as a consequence of such
obligations or Advances hereunder to a level below that which such Lender or
Agent (or such controlling corporation) could have achieved but for such
circumstances (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by such Lender or Agent to be material
(collectively, “Increased Costs”), then Agent or such Lender shall notify
Borrower, and thereafter Borrower shall pay to such Lender or Agent, as the case
may be, within ten (10) Business Days of written demand therefor from such
Lender or Agent, additional amounts sufficient to compensate such Lender or
Agent (or such controlling corporation) for any increase in the amount of
capital and reduced rate of return which such Lender or Agent reasonably
determines to be allocable to the existence of such Lender’s or Agent’s
obligations or Advances hereunder. A statement setting forth the amount of such
compensation, the methodology for the calculation and the calculation thereof
which shall also be prepared in good faith and in reasonable detail by such
Lender or Agent, as the case may be, shall be submitted by such Lender or by
Agent to Borrower, reasonably promptly after becoming aware of any event
described in this Section 11.5(a) and shall be conclusively presumed to be
correct, absent manifest error.

 

  (b) Notwithstanding the foregoing, however, Borrower shall not be required to
pay any increased costs under Sections 11.4, 11.5 or 3.4(c) for any period
ending prior to the date that is 180 days prior to the making of a Lender’s
initial request for such additional amounts unless the applicable change in law
or other event resulting in such increased costs is effective retroactively to a
date more than 180 days prior to the date of such request, in which case a
Lender’s request for such additional amounts relating to the period more than
180 days prior to the making of the request must be given not more than 180 days
after such Lender becomes aware of the applicable change in law or other event
resulting in such increased costs.

 

86



--------------------------------------------------------------------------------

11.6 Right of Lenders to Fund through Branches and Affiliates. Each Lender
(including without limitation the Swing Line Lender) may, if it so elects,
fulfill its commitment as to any Advance hereunder by designating a branch or
Affiliate of such Lender to make such Advance; provided that (a) such Lender
shall remain solely responsible for the performances of its obligations
hereunder and (b) no such designation shall result in any material increased
costs to Borrower.

 

12. AGENT.

12.1 Appointment of Agent. Each Lender and the holder of each Note (if issued)
irrevocably appoints and authorizes the Agent to act on behalf of such Lender or
holder under this Agreement and the other Loan Documents and to exercise such
powers hereunder and thereunder as are specifically delegated to Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto, including without limitation the power to execute or
authorize the execution of financing or similar statements or notices, and other
documents. In performing its functions and duties under this Agreement, the
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Intcomex, Borrower or any Subsidiary.

12.2 Deposit Account with Agent or any Lender. Borrower authorizes Agent and
each Lender, in Agent’s or such Lender’s sole discretion, upon notice to the
Borrower to charge its general deposit account(s), if any, maintained with the
Agent or such Lender for the amount of any principal, interest, or other amounts
or costs due under this Agreement when the same become due and payable under the
terms of this Agreement or the Notes.

12.3 Scope of Agent’s Duties. The Agent shall have no duties or responsibilities
except those expressly set forth herein, and shall not, by reason of this
Agreement or otherwise, have a fiduciary relationship with any Lender (and no
implied covenants or other obligations shall be read into this Agreement against
the Agent). None of Agent, its Affiliates nor any of their respective directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it or them under this Agreement or any document
executed pursuant hereto, or in connection herewith or therewith with the
consent or at the request of the Majority Lenders (or all of the Lenders for
those acts requiring consent of all of the Lenders) (except for its or their own
willful misconduct or gross negligence), nor be responsible for or have any
duties to ascertain, inquire into or verify (a) any recitals or warranties made
by the Borrower or any Affiliate of the Borrower, or any officer thereof
contained herein or therein, (b) the effectiveness, enforceability, validity or
due execution of this Agreement or any document executed pursuant hereto or any
security thereunder, (c) the performance by Intcomex, Borrower and the
Subsidiary Guarantors of their respective obligations hereunder or thereunder,
or (d) the satisfaction of any condition hereunder or thereunder, including
without limitation in connection with the making of any Advance or the issuance
of any Letter of Credit. Agent and its Affiliates shall be entitled to rely upon
any certificate, notice, document or other communication (including any cable,
telegraph, telex, facsimile transmission or oral communication) believed by it
to be genuine and correct and to have been sent or given by or on behalf of a
proper person. Agent may treat the payee of any Note as the holder thereof.
Agent may employ agents and may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable to the
Lenders (except as to money or property received by them or their authorized
agents), for the negligence or misconduct of any such agent selected by it with
reasonable care or for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

 

87



--------------------------------------------------------------------------------

12.4 Successor Agent. Agent may resign as such at any time upon at least thirty
(30) days prior notice to Borrower and each of the Lenders. If Agent at any time
shall resign or if the office of Agent shall become vacant for any other reason,
Majority Lenders shall, by written instrument, appoint successor agent(s)
(“Successor Agent”) satisfactory to such Majority Lenders and, so long as no
Default or Event of Default has occurred and is continuing, to Borrower (which
approval shall not be unreasonably withheld or delayed); provided, however that
any such successor Agent shall be a bank or a trust company or other financial
institution which maintains an office in the United States, or a commercial bank
organized under the laws of the United States or any state thereof, or any
Affiliate of such bank or trust company or other financial institution which is
engaged in the banking business, and shall have a combined capital and surplus
of at least $500,000,000. Such Successor Agent shall thereupon become the Agent
hereunder, as applicable, and Agent shall deliver or cause to be delivered to
any successor agent such documents of transfer and assignment as such Successor
Agent may reasonably request. If a Successor Agent is not so appointed or does
not accept such appointment before the resigning Agent’s resignation becomes
effective, the resigning Agent may appoint a temporary successor to act until
such appointment by the Majority Lenders and, if applicable, Borrower, is made
and accepted, or if no such temporary successor is appointed as provided above
by the resigning Agent, the Majority Lenders shall thereafter perform all of the
duties of the resigning Agent hereunder until such appointment by the Majority
Lenders and, if applicable, Borrower, is made and accepted. Such Successor Agent
shall succeed to all of the rights and obligations of the resigning Agent as if
originally named. The resigning Agent shall duly assign, transfer and deliver to
such Successor Agent all moneys at the time held by the resigning Agent
hereunder after deducting therefrom its expenses for which it is entitled to be
reimbursed hereunder. Upon such succession of any such Successor Agent, the
resigning Agent shall be discharged from its duties and obligations, in its
capacity as Agent hereunder, except for its gross negligence or willful
misconduct arising prior to its resignation hereunder, and the provisions of
this Article 12 shall continue in effect for the benefit of the resigning Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as Agent.

12.5 Credit Decisions. Each Lender acknowledges that it has, independently of
Agent and each other Lender and based on the financial statements of Borrower
and such other documents, information and investigations as it has deemed
appropriate, made its own credit decision to extend credit hereunder from time
to time. Each Lender also acknowledges that it will, independently of Agent and
each other Lender and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement, any Loan Document or
any other document executed pursuant hereto.

12.6 Authority of Agent to Enforce This Agreement. Each Lender, subject to the
terms and conditions of this Agreement, grants the Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Loan Document and to file such proofs of debt
or

 

88



--------------------------------------------------------------------------------

other documents as may be necessary to have the claims of the Lenders allowed in
any proceeding relative to Intcomex, Borrower or any Subsidiary Guarantor, or
their respective creditors or affecting their respective properties, and to take
such other actions which Agent considers to be necessary or desirable for the
protection, collection and enforcement of the Notes, this Agreement or the other
Loan Documents.

12.7 Indemnification of Agent. The Lenders agree (which agreement shall survive
the expiration or termination of this Agreement) to indemnify the Agent and its
Affiliates (to the extent not reimbursed by Borrower, but without limiting any
obligation of Borrower to make such reimbursement), ratably according to their
respective Percentages, from and against any and all claims, damages, losses,
liabilities, costs or expenses of any kind or nature whatsoever (including,
without limitation, reasonable fees and expenses of house and outside counsel)
which may be imposed on, incurred by, or asserted against the Agent and its
Affiliates in any way relating to or arising out of this Agreement, any of the
other Loan Documents or the transactions contemplated hereby or any action taken
or omitted by the Agent and its Affiliates under this Agreement or any of the
Loan Documents; provided, however, that no Lender shall be liable for any
portion of such claims, damages, losses, liabilities, costs or expenses
resulting from the Agent’s or its Affiliate’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent and its Affiliates promptly upon demand for its ratable share of any
reasonable out-of-pocket expenses (including, without limitation, reasonable
fees and expenses of house and outside counsel) incurred by the Agent and its
Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that the Agent and its Affiliates are not reimbursed
for such expenses by Borrower, but without limiting the obligation of Borrower
to make such reimbursement. Each Lender agrees to reimburse the Agent and its
Affiliates promptly upon demand for its ratable share of any amounts owing to
the Agent and its Affiliates by the Lenders pursuant to this Section, provided
that, if the Agent or its Affiliates are subsequently reimbursed by Borrower for
such amounts, they shall refund to the Lenders on a pro rata basis the amount of
any excess reimbursement. If the indemnity furnished to the Agent and its
Affiliates under this Section shall become impaired as determined in the Agent’s
reasonable judgment or Agent shall elect in its sole discretion to have such
indemnity confirmed by the Lenders (as to specific matters or otherwise), Agent
shall give notice thereof to each Lender and, until such additional indemnity is
provided or such existing indemnity is confirmed, the Agent may cease, or not
commence, to take any action. Any amounts paid by the Lenders hereunder to the
Agent or its Affiliates shall be deemed to constitute part of the Indebtedness
hereunder.

12.8 Knowledge of Default. It is expressly understood and agreed that the Agent
shall be entitled to assume that no Default or Event of Default has occurred and
is continuing, unless the officers of the Agent immediately responsible for
matters concerning this Agreement shall have received a written notice from a
Lender or the Borrower specifying such Default or Event of Default and stating
that such notice is a “notice of default”. Upon receiving such a notice, the
Agent shall promptly notify each Lender of such Default or Event of Default and
provide each Lender with a copy of such notice and shall endeavor to provide
such notice to the Lenders within three (3) Business Days (but without any
liability whatsoever in the event of its failure to do so). The Agent shall also
furnish the Lenders, promptly upon receipt, with copies of all other notices or
other information required to be provided by Borrower hereunder.

 

89



--------------------------------------------------------------------------------

12.9 Agent’s Authorization; Action by Lenders. Except as otherwise expressly
provided herein, whenever the Agent is authorized and empowered hereunder on
behalf of the Lenders to give any approval or consent, or to make any request,
or to take any other action on behalf of the Lenders (including without
limitation the exercise of any right or remedy hereunder or under the other Loan
Documents), the Agent shall be required to give such approval or consent, or to
make such request or to take such other action only when so requested in writing
by the Majority Lenders or the Lenders, as applicable hereunder. Action that may
be taken by the Majority Lenders, any other specified Percentage of the Lenders
or all of the Lenders, as the case may be (as provided for hereunder) may be
taken (i) pursuant to a vote of the requisite percentages of the Lenders as
required hereunder at a meeting (which may be held by telephone conference
call), provided that Agent exercises good faith, diligent efforts to give all of
the Lenders reasonable advance notice of the meeting, or (ii) pursuant to the
written consent of the requisite percentages of the Lenders as required
hereunder, provided that all of the Lenders are given reasonable advance notice
of the requests for such consent.

12.10 Enforcement Actions by the Agent. Except as otherwise expressly provided
under this Agreement or in any of the other Loan Documents and subject to the
terms hereof, Agent will take such action, assert such rights and pursue such
remedies under this Agreement and the other Loan Documents as the Majority
Lenders or all of the Lenders, as the case may be (as provided for hereunder),
shall direct; provided, however, that the Agent shall not be required to act or
omit to act if, in the reasonable judgment of the Agent, such action or omission
may expose the Agent to personal liability for which Agent has not been
satisfactorily indemnified hereunder or is contrary to this Agreement, any of
the Loan Documents or applicable law. Except as expressly provided above or
elsewhere in this Agreement or the other Loan Documents, no Lender (other than
the Agent, acting in its capacity as agent) shall be entitled to take any
enforcement action of any kind under this Agreement or any of the other Loan
Documents.

12.11 Collateral Matters.

(a) The Agent is authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time to take
any action with respect to any Collateral or the Collateral Documents which may
be necessary to perfect and maintain a perfected security interest in and Liens
upon the Collateral granted pursuant to the Loan Documents.

(b) The Lenders irrevocably authorize the Agent, in its reasonable discretion,
to the full extent set forth in Section 13.10(b) hereof, (1) to release or
terminate any Lien granted to or held by the Agent upon any Collateral (a) upon
termination of the Revolving Credit Aggregate Commitment and payment in full of
all Indebtedness payable under this Agreement and under any other Loan Document;
(b) constituting property (including, without limitation, Equity Interests in
any Person) sold or to be sold or disposed of as part of or in connection with
any disposition (whether by sale, by merger or by any other form of transaction
and including the property of any Subsidiary that is disposed of as permitted
hereby) permitted in accordance with the terms of this Agreement;

 

90



--------------------------------------------------------------------------------

(c) constituting property in which Borrower or the applicable Subsidiary
Guarantor owned no interest at the time the Lien was granted or at any time
thereafter; or (d) if approved, authorized or ratified in writing by the
Majority Lenders, or all the Lenders, as the case may be, as provided in
Section 13.10; (2) to subordinate the Lien granted to or held by Agent on any
Collateral to any other holder of a Lien on such Collateral which is permitted
by Section 8.2(b) hereof; and (3) if all of the Equity Interests held by
Borrower or any Subsidiary Guarantor in any Person are sold or otherwise
transferred to any transferee other than Borrower or a Subsidiary as part of or
in connection with any disposition (whether by sale, by merger or by any other
form of transaction) permitted in accordance with the terms of this Agreement,
to release such Person from all of its obligations under the Loan Documents
(including, without limitation, under any Guaranty). Upon request by the Agent
at any time, the Lenders will confirm in writing the Agent’s authority to
release particular types or items of Collateral pursuant to this
Section 12.11(b).

12.12 Agents in their Individual Capacities. Comerica Bank and its Affiliates,
successors and assigns shall each have the same rights and powers hereunder as
any other Lender and may exercise or refrain from exercising the same as though
such Lender were not the Agent. Comerica Bank and its Affiliates may (without
having to account therefor to any Lender) accept deposits from, lend money to,
and generally engage in any kind of banking, trust, financial advisory or other
business with Intcomex, Borrower and any Subsidiary as if such Lender were not
acting as the Agent hereunder, and may accept fees and other consideration
therefor without having to account for the same to the Lenders.

12.13 Agent’s Fees. Until the Indebtedness has been repaid and discharged in
full and no commitment to extend any credit hereunder is outstanding, Borrower
shall pay to the Agent, as applicable, any agency or other fee(s) set forth (or
to be set forth from time to time) in the applicable Fee Letter on the terms set
forth therein. The agency fees referred to in this Section 12.13 shall not be
refundable under any circumstances.

12.14 Documentation Agent or other Titles. Any Lender identified on the facing
page or signature page of this Agreement or in any amendment hereto or as
designated with consent of the Agent in any assignment agreement as Lead
Arranger, Documentation Agent, Syndications Agent or any similar titles, shall
not have any right, power, obligation, liability, responsibility or duty under
this Agreement as a result of such title other than those applicable to all
Lenders as such. Without limiting the foregoing, the Lenders so identified shall
not have or be deemed to have any fiduciary relationship with any Lender as a
result of such title. Each Lender acknowledges that it has not relied, and will
not rely, on the Lender so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

12.15 No Reliance on Agent’s Customer Identification Program.

(a) Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may relay on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with Borrower or any of its
Subsidiaries, any of their respective

 

91



--------------------------------------------------------------------------------

Affiliates or agents, the Loan Documents or the transactions hereunder: (i) any
identify verification procedures, (ii) any record keeping, (iii) any comparisons
with government lists, (iv) any customer notices or (v) any other procedures
required under the CIP Regulations or such other laws.

(b) Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.

 

13. MISCELLANEOUS.

13.1 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done, unless otherwise specified herein,
in accordance with GAAP.

13.2 Consent to Jurisdiction. The Borrower, the Agent and Lenders hereby
irrevocably submit to the non-exclusive jurisdiction of any United States
Federal Court or Michigan state court sitting in Detroit, Michigan in any action
or proceeding arising out of or relating to this Agreement or any of the Loan
Documents and the Borrower, Agent and Lenders hereby irrevocably agree that all
claims in respect of such action or proceeding may be heard and determined in
any such United States Federal Court or Michigan state court. Each Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of Michigan by the delivery
of copies of such process to it at the applicable addresses specified on the
signature page hereto or by certified mail directed to such address or such
other address as may be designated by it in a notice to the other parties that
complies as to delivery with the terms of Section 13.6. Nothing in this Section
shall affect the right of the Lenders and the Agent to serve process in any
other manner permitted by law or limit the right of the Lenders or the Agent (or
any of them) to bring any such action or proceeding against Intcomex, Borrower
or any Subsidiary Guarantor or any of their property in the courts with subject
matter jurisdiction of any other jurisdiction. Borrower irrevocably waives any
objection to the laying of venue of any such suit or proceeding in the above
described courts.

13.3 Law of Michigan. This Agreement, the Notes and, except where otherwise
expressly specified therein to be governed by local law, the other Loan
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of Michigan (without regard to its conflict of laws
provisions). Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

92



--------------------------------------------------------------------------------

13.4 Interest. In the event the obligation of Borrower to pay interest on the
principal balance of the Notes or on any other amounts outstanding hereunder or
under the other Loan Documents is or becomes in excess of the maximum interest
rate which Borrower is permitted by law to contract or agree to pay, giving due
consideration to the execution date of this Agreement, then, in that event, the
rate of interest applicable thereto with respect to such Lender’s applicable
Percentages shall be deemed to be immediately reduced to such maximum rate and
all previous payments in excess of the maximum rate shall be deemed to have been
payments in reduction of principal and not of interest.

13.5 Closing Costs and Other Costs; Indemnification.

(a) Borrower shall pay or reimburse (a) Agent and its Affiliates for payment of,
on demand, all reasonable costs and expenses, upon presentation of evidence of
any such costs and expenses, including, by way of description and not
limitation, reasonable in-house and outside attorney fees and advances,
appraisal and accounting fees, lien search fees, and required travel costs,
incurred by Agent and its Affiliates in connection with the commitment,
consummation and closing of the loans contemplated hereby, or in connection with
the administration or enforcement of this Agreement or the other Loan Documents
(including the obtaining of legal advice regarding the rights and
responsibilities of the parties hereto) or any refinancing or restructuring of
the loans or Advances provided under this Agreement or the other Loan Documents,
or any amendment or modification thereof requested by Borrower, and (b) Agent
and its Affiliates and each of the Lenders, as the case may be, for all stamp
and other taxes and duties payable or determined to be payable in connection
with the execution, delivery, filing or recording of this Agreement and the
other Loan Documents and the consummation of the transactions contemplated
hereby, and any and all liabilities with respect to or resulting from any delay
in paying or omitting to pay such taxes or duties. Furthermore, all reasonable
costs and expenses, including without limitation attorney fees, incurred by
Agent and its Affiliates and, after the occurrence and during the continuance of
an Event of Default, by the Lenders in revising, preserving, protecting,
exercising or enforcing any of its or any of the Lenders’ rights against
Borrower, Intcomex or any Subsidiary Guarantor, or otherwise incurred by Agent
and its Affiliates and the Lenders in connection with any Event of Default or
the enforcement of the loans (whether incurred through negotiations, legal
proceedings or otherwise), including by way of description and not limitation,
such charges in any court or bankruptcy proceedings or arising out of any claim
or action by any person against Agent, its Affiliates, or any Lender which would
not have been asserted were it not for Agent’s or such Affiliate’s or Lender’s
relationship with Borrower hereunder or otherwise, shall also be paid by
Borrower. All of said amounts required to be paid by Borrower hereunder and not
paid forthwith upon demand, as aforesaid, shall bear interest, from the date
incurred to the date payment is received by Agent, at the Applicable Interest
Rate, plus two percent (2%).

(b) Borrower agrees to indemnify and hold Agent and each of the Lenders (and
their respective Affiliates) harmless from all loss, cost, damage, liability or
expenses, including reasonable house and outside attorneys’ fees and
disbursements (but without duplication of such fees and disbursements for the
same services), incurred by Agent and each of the Lenders by reason of an Event

 

93



--------------------------------------------------------------------------------

of Default, or enforcing the Indebtedness, as applicable, or in the prosecution
or defense of any action or proceeding concerning any matter growing out of or
connected with this Agreement or any of the Loan Documents, excluding, however,
any loss, cost, damage, liability or expenses to the extent arising as a result
of the gross negligence or willful misconduct of the party seeking to be
indemnified under this Section 13.5(b), provided that, the Borrower shall be
obligated to reimburse Agent and the Lenders for only a single financial
consultant selected by Agent in consultation with the Lenders.

(c) The Borrower agrees to defend, indemnify and hold harmless Agent and each
Lender (and their respective Affiliates), and their respective employees,
agents, officers and directors from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses of
whatever kind or nature (including without limitation, reasonable attorneys and
consultants fees, investigation and laboratory fees, environmental studies
required by Agent or any Lender in connection with the violation of Hazardous
Material Laws), court costs and litigation expenses, arising out of or related
to (i) the presence, use, disposal, release or threatened release of any
Hazardous Materials on, from or affecting any premises owned or occupied by
Borrower or any Subsidiary in violation of or the non-compliance with applicable
Hazardous Material Laws, (ii) any personal injury (including wrongful death) or
property damage (real or personal) arising out of or related to such Hazardous
Materials, (iii) any lawsuit or other proceeding brought or threatened,
settlement reached or governmental order or decree relating to such Hazardous
Materials, and/or (iv) complying or coming into compliance with all Hazardous
Material Laws (including the cost of any remediation or monitoring required in
connection therewith) or any other Requirement of Law; provided, however, that
the Borrower shall have no obligations under this Section 13.5(c) with respect
to claims, demands, penalties, fines, liabilities, settlements, damages, costs
or expenses to the extent arising as a result of the gross negligence or willful
misconduct of the Agent or such Lender, as the case may be. The obligations of
Borrower under this Section 13.5(c) shall be in addition to any and all other
obligations and liabilities Borrower may have to Agent or any of the Lenders at
common law or pursuant to any other agreement.

13.6 Notices.

 

  (a)

Except as expressly provided otherwise in this Agreement (and except as provided
in clause (b) below), all notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing and
shall be given by personal delivery, by mail, by reputable overnight courier or
by facsimile and addressed or delivered to it at its address set forth on
Schedule 13.6 or at such other address as may be designated by such party in a
notice to the other parties that complies as to delivery with the terms of this
Section 13.6 or posted to an E-System set up by or at the direction of Agent (as
set forth below). Any notice, if personally delivered or if mailed and properly
addressed with postage prepaid and sent by registered or certified mail, shall
be deemed given when received or when delivery is refused; any notice, if given
to a reputable overnight courier and properly addressed, shall be deemed given
two (2) Business Days after the date on which it was sent, unless it is actually
received sooner by the named addressee; and any notice, if

 

94



--------------------------------------------------------------------------------

 

transmitted by facsimile, shall be deemed given when received. The Agent may,
but, except as specifically provided herein, shall not be required to, take any
action on the basis of any notice given to it by telephone, but the giver of any
such notice shall promptly confirm such notice in writing or by facsimile, and
such notice will not be deemed to have been received until such confirmation is
deemed received in accordance with the provisions of this Section set forth
above. If such telephonic notice conflicts with any such confirmation, the terms
of such telephonic notice shall control. Any notice given by the Agent or any
Lender to the Borrower shall be deemed to be a notice to all of Intcomex,
Borrower and the Subsidiaries.

 

  (b) Notices and other communications provided to the Agent and the Lenders
party hereto under this Agreement or any other Loan Document may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by the Agent. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, return email, or other written
acknowledgment) and (ii) notices and other communications posted to any E-System
shall be deemed received upon the deemed receipt by the intended recipient at
its email address as described in the foregoing clause (i) of notification that
such notice or other communication is available and identifying the website
address therefore.

13.7 Further Action. Borrower, from time to time, upon written request of Agent
will make, execute, acknowledge and deliver or cause to be made, executed,
acknowledged and delivered, all such further and additional instruments, and
take all such further action as may reasonably be required to carry out the
intent and purpose of this Agreement or the Loan Documents, and to provide for
Advances under and payment of the Notes, according to the intent and purpose
herein and therein expressed.

13.8 Successors and Assigns; Participations; Assignments.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Borrower and the Lenders and their respective successors and assigns.

(b) The foregoing shall not authorize any assignment by Borrower of its rights
or duties hereunder, and, except as otherwise provided herein, no such
assignment shall be made (or be effective) without the prior written approval of
the Lenders.

 

95



--------------------------------------------------------------------------------

(c) No Lender may at any time assign or grant participations in such Lender’s
rights and obligations hereunder and under the other Loan Documents except
(i) by way of assignment to any Eligible Assignee in accordance with clause
(d) of this Section, (ii) by way of a participation in accordance with the
provisions of clause (e) of this Section or (iii) by way of a pledge or
assignment of a security interest subject to the restrictions of clause (f) of
this Section (and any other attempted assignment or transfer by any Lender shall
be deemed to be null and void).

(d) Each assignment by a Lender of all or any portion of its rights and
obligations hereunder and under the other Loan Documents, shall be subject to
the following terms and conditions:

 

  (i) each such assignment shall be in a minimum amount of the lesser of (x) Two
Million Five Hundred Thousand Dollars ($2,500,000) or such lesser amount as the
Agent, and, so long as no Default or Event of Default shall exist, the Borrower
shall agree and (y) the entire remaining amount of assigning Lender’s aggregate
interest in the Revolving Credit (and participations in any outstanding Letters
of Credit); provided however that, after giving effect to such assignment, in no
event shall the entire remaining amount (if any) of assigning Lender’s aggregate
interest in the Revolving Credit (and participations in any outstanding Letters
of Credit) be less than $2,500,000; and

 

  (ii) the parties to any assignment shall execute and deliver to Agent an
Assignment Agreement substantially (as determined by Agent) in the form attached
hereto as Exhibit H (with appropriate insertions acceptable to Agent), together
with a processing and recordation fee in the amount, if any, required as set
forth in the Assignment Agreement.

Until the Assignment Agreement becomes effective in accordance with its terms,
and Agent has confirmed that the assignment satisfies the requirements of this
Section 13.8, the Borrower and the Agent shall be entitled to continue to deal
solely and directly with the assigning Lender in connection with the interest so
assigned. From and after the effective date of each Assignment Agreement that
satisfies the requirements of this Section 13.8, the assignee thereunder shall
be deemed to be a party to this Agreement, such assignee shall have the rights
and obligations of a Lender under this Agreement and the other Loan Documents
(including without limitation the right to receive fees payable hereunder in
respect of the period following such assignment) and the assigning Lender shall
relinquish its rights and be released from its obligations under this Agreement
and the other Loan Documents.

Upon request, Borrower shall execute and deliver to the Agent, new Note(s)
payable to the order of the assignee in an amount equal to the amount assigned
to the assigning Lender pursuant to such Assignment Agreement, and with respect
to the portion of the Indebtedness retained by the assigning Lender, to the
extent applicable, new Note(s) payable to the order of the assigning Lender in
an amount equal to the amount retained by such Lender hereunder. The Agent, the
Lenders and the Borrower acknowledge and agree that any such new Note(s) shall
be given in renewal and replacement of the Notes issued to the assigning lender
prior to such assignment and shall not effect or constitute a novation or
discharge of the Indebtedness evidenced by such prior Note, and each such new
Note may contain a provision confirming such agreement.

 

96



--------------------------------------------------------------------------------

(e) The Borrower and the Agent acknowledge that each of the Lenders may at any
time and from time to time, subject to the terms and conditions hereof, grant
participations in such Lender’s rights and obligations hereunder (on a pro rata
basis only) and under the other Loan Documents to any Person (other than a
natural person or to Borrower or any of Borrower’s Affiliates or Subsidiaries);
provided that any participation permitted hereunder shall comply with all
applicable laws and shall be subject to a participation agreement that
incorporates the following restrictions:

 

  (iii) such Lender shall remain the holder of its Notes hereunder (if such
Notes are issued), notwithstanding any such participation;

 

  (iv) a participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;
and

 

  (v)

such Lender shall retain the sole right and responsibility to enforce the
obligations of Intcomex, Borrower and the Subsidiary Guarantors relating to the
Notes and the other Loan Documents, including, without limitation, the right to
proceed against any Guarantors, or cause the Agent to do so (subject to the
terms and conditions hereof), and the right to approve any amendment,
modification or waiver of any provision of this Agreement without the consent of
the participant (unless such participant is an Affiliate of such Lender), except
for those matters covered by Section 13.10(a)(i) through (iv) hereof (provided
that a participant may exercise approval rights over such matters only on an
indirect basis, acting through such Lender and Borrower, Agent and the other
Lenders may continue to deal directly with such Lender in connection with such
Lender’s rights and duties hereunder). Notwithstanding the foregoing, however,
in the case of any participation granted by any Lender hereunder, the
participant shall not have any rights under this Agreement or any of the other
Loan Documents against the Agent, any other Lender or Intcomex, Borrower or any
Subsidiary; provided, however that the participant may have rights against such
Lender in respect of such participation as may be set forth in the applicable
participation agreement and all amounts payable by Intcomex, Borrower or any
Subsidiary Guarantor hereunder shall be determined as if such Lender had not
sold such participation. Each such participant shall be entitled to the benefits
of Article 11 of this Agreement to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (d) of this Section,

 

97



--------------------------------------------------------------------------------

 

provided that no participant shall be entitled to receive any greater amount
pursuant to the provisions of Article 11 than the issuing Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such issuing Lender to such participant had no such transfer occurred and each
such participant shall also be entitled to the benefits of Section 9.6 hereof as
though it were a Lender, provided that such participant agrees to be subject to
Section 10.3 hereof as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including its Notes, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.

(g) The Agent shall maintain at its principal office a copy of each Assignment
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Lenders, the Percentages of such Lenders and the
principal amount of each type of Advance owing to each such Lender from time to
time. The entries in the Register shall be conclusive evidence, absent manifest
error, and the Borrower, the Agent, and the Lenders may treat each Person whose
name is recorded in the Register as the owner of the Advances recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender (but only with respect to any entry
relating to such Lender’s Percentages and the principal amounts owing to such
Lender) upon reasonable notice to the Agent and a copy of such information shall
be provided to any such party on their prior written request. The Agent shall
give prompt written notice to the Borrower of the making of any entry in the
Register or any change in such entry.

(h) Borrower authorizes each Lender to disclose to any prospective assignee or
participant which has satisfied the requirements hereunder, any and all
financial information in such Lender’s possession concerning Intcomex, Borrower
or any Subsidiary which has been delivered to such Lender pursuant to this
Agreement, provided that each such prospective assignee or participant shall
execute a confidentiality agreement consistent with the terms of Section 13.11
hereof or shall otherwise agree to be bound by the terms thereof.

(i) Nothing in this Agreement, the Notes or the other Loan Documents, expressed
or implied, is intended to or shall confer on any Person other than the
respective parties hereto and thereto and their successors and assignees and
participants permitted hereunder and thereunder any benefit or any legal or
equitable right, remedy or other claim under this Agreement, the Notes or the
other Loan Documents.

13.9 Counterparts. This Agreement may be executed in several counterparts, and
each executed copy shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.

 

98



--------------------------------------------------------------------------------

13.10 Amendment and Waiver.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by Intcomex, Borrower or any Subsidiary
Guarantor therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Agent and the Majority Lenders (or by the Agent at the
written request of the Majority Lenders) or, if this Agreement expressly so
requires with respect to the subject matter thereof, by all Lenders (and, with
respect to any amendments to this Agreement or the other Loan Documents, by
Intcomex, Borrower or any Subsidiary Guarantor that are signatories thereto),
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by the Lender
or Lenders affected thereby, do any of the following: (i) increase the stated
amount of such Lender’s commitment hereunder, (ii) reduce the principal of, or
interest on, any outstanding Indebtedness or any Fees or other amounts payable
hereunder, (iii) postpone any date fixed for any payment of principal of, or
interest on, any outstanding Indebtedness or any Fees or other amounts payable
hereunder, (iv) except as expressly permitted hereunder or under the Collateral
Documents, release all or substantially all of the Collateral (provided that
neither Agent nor any Lender shall be prohibited thereby from proposing or
participating in a consensual or nonconsensual debtor-in-possession or similar
financing), or release any material guaranty provided by any Person in favor of
Agent and the Lenders, provided however that Agent shall be entitled, without
notice to or any further action or consent of the Lenders, to release any
Collateral which Borrower or any Subsidiary Guarantor is permitted to sell,
assign or otherwise transfer in compliance with this Agreement or the other Loan
Documents or release any guaranty to the extent expressly permitted in this
Agreement or any of the other Loan Documents (whether in connection with the
sale, transfer or other disposition of the applicable Subsidiary Guarantor or
otherwise), (v) terminate or modify any indemnity provided to the Lenders
hereunder or under the other Loan Documents, except as shall be otherwise
expressly provided in this Agreement or any other Loan Document, or (vi) change
the definitions of “Revolving Credit Percentage”, “Majority Lenders”, Sections
10.2 or 10.3 hereof or this Section 13.10; provided, further, that
notwithstanding the foregoing: (A) the definitions of “Borrowing Base”,
“Eligible Accounts”, “Eligible Insured Foreign Accounts”, “Eligible Inventory”,
“Eligible Commercial Letter of Credit” may be changed, and the Revolving Credit
Maturity Date may be postponed or extended, with only the consent of all of the
Revolving Credit Lenders; (B) no amendment, waiver or consent shall, unless in a
writing signed by the Swing Line Lender, do any of the following: (1) reduce the
principal of, or interest on, the Swing Line Note, (2) postpone any date fixed
for any payment of principal of, or interest on, the Swing Line Note or
(3) otherwise affect the rights and duties of the Swing Line Lender under this
Agreement or any other Loan Document; (C) no amendment, waiver or consent shall,
unless in a writing signed by Issuing Lender affect the rights or duties of
Issuing Lender under this Agreement or any of the other Loan Documents; (D) no
amendment, waiver, or consent shall, unless in a writing signed by the Agent
affect the rights or duties of the Agent under this Agreement or any other Loan
Document. All references in this Agreement to “Lenders” or “the Lenders” shall
refer to all Lenders, unless expressly stated to refer to Majority Lenders (or
the like).

(b) The Agent shall, upon the written request of the Borrower, execute and
deliver to Borrower such documents as may be necessary to evidence (1) the
release of any Lien granted to or held by the Agent upon any Collateral:
(a) upon termination of the Revolving Credit Aggregate Commitment and payment in
full of all Indebtedness payable under this Agreement and under any other Loan
Document; (b) which constitutes property (including, without limitation, Equity
Interests in any Person) sold or to be sold or

 

99



--------------------------------------------------------------------------------

disposed of as part of or in connection with any disposition (whether by sale,
by merger or by any other form of transaction and including the property of any
Subsidiary that is disposed of as permitted hereby) permitted in accordance with
the terms of this Agreement; (c) which constitutes property in which Borrower or
the applicable Subsidiary Guarantor owned no interest at the time the Lien was
granted or at any time thereafter; or (d) if approved, authorized or ratified in
writing by the Majority Lenders, or all the Lenders, as the case may be, as
provided in this Section 13.10; or (2) the release of any Person from its
obligations under the Loan Documents (including without limitation any Guaranty)
if all of the Equity Interests of such Person that were held by Borrower or a
Subsidiary Guarantor are sold or otherwise transferred to any transferee other
than Borrower or a Subsidiary as part of or in connection with any disposition
(whether by sale, by merger or by any other form of transaction) permitted in
accordance with the terms of this Agreement; provided that (i) Agent shall not
be required to execute any such release or subordination agreement under clauses
(1) or (2) above on terms which, in the Agent’s opinion, would expose the Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty or such release shall not in
any manner discharge, affect or impair the Indebtedness or any Liens upon any
Collateral retained by Borrower or any Subsidiary Guarantor, including (without
limitation) the proceeds of the sale or other disposition, all of which shall
constitute and remain part of the Collateral.

13.11 Confidentiality. Each Lender agrees that it will not disclose without the
prior consent of the Borrower (other than to its employees, its Subsidiaries,
another Lender, an Affiliate of a Lender or to its auditors or counsel) any
information with respect to Borrower or any Subsidiary which is furnished
pursuant to this Agreement or any of the other Loan Documents; provided that any
Lender may disclose any such information (a) as has become generally available
to the public or has been lawfully obtained by such Lender from any third party
under no duty of confidentiality to Borrower, (b) as may be required or
appropriate in any report, statement or testimony submitted to, or in respect to
any inquiry, by, any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Lender, including the Board of Governors
of the Federal Reserve System of the United States, the Office of the
Comptroller of the Currency or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (c) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (d) in order to comply with any
law, order, regulation, ruling or other requirement of law applicable to such
Lender, and (e) to any prospective assignee or participant in accordance with
Section 13.8(f) hereof.

 

100



--------------------------------------------------------------------------------

13.12 Substitution or Removal of Lenders.

If (a) the obligation of any Lender to make Eurocurrency-based Advances has been
suspended pursuant to Section 11.3 or 11.4, (b) any Lender has demanded
compensation under Sections 3.4(c), 11.4 or 11.5 or (c) any Lender has become an
Impaired Lender or has not approved an amendment, waiver or other modification
of this Agreement, if such amendment, waiver or modification has been approved
by the Majority Lenders and the consent of such Lender is required (in each
case, an “Affected Lender”), then the Borrower shall have the following rights
in addition to any other rights or remedies it may have hereunder:

(i) Subject to Section 13.8 hereof, the Borrower may, with the assistance of the
Agent, seek a substitute Lender or Lenders (which may be one or more of the
Lenders (the “Purchasing Lender” or “Purchasing Lenders”)) to purchase the
Advances of the Revolving Credit and/or Swing Line, as the case may be, and
assume the Revolving Credit Aggregate Commitment (including without limitation
the participations in Swing Line Advances and Letters of Credit) under this
Agreement of such Affected Lender, and require the Affected Lender to sell its
Advances of the Revolving Credit and/or the Swing Line, as the case may be, and
assign its Revolving Credit Aggregate Commitment to such Purchasing Lender or
Purchasing Lenders within two (2) Business Days after receiving notice from the
Borrower requiring it to do so, at an aggregate price equal to the outstanding
principal amount thereof, plus unpaid interest accrued thereon up to but
excluding the date of the sale, payable (in immediately available funds) in
cash. In connection with any such sale, and as a condition thereof, the Borrower
shall pay to the Affected Lender all fees accrued for its account hereunder to
but excluding the date of such sale, plus, if demanded by the Affected Lender
within ten (10) Business Days after such sale, any additional compensation
accrued for its account under Sections 3.4(c), 11.4 and 11.5 to but excluding
said date. Upon such sale, the Purchasing Lender or Purchasing Lenders shall
assume the Affected Lender’s commitment, and the Affected Lender shall be
released from its obligations hereunder to a corresponding extent. The Affected
Lender, as assignor, such Purchasing Lender, as assignee, the Borrower and the
Agent, shall enter into an Assignment Agreement pursuant to Section 13.8 hereof,
whereupon such Purchasing Lender shall be a Lender party to this Agreement,
shall be deemed to be an assignee hereunder and shall have all the rights and
obligations of a Lender with a Revolving Credit Percentage equal to its ratable
share of the then applicable Revolving Credit Aggregate Commitment of the
Affected Lender, provided, however, that if the Affected Lender does not execute
such Assignment Agreement within (2) Business Days of receipt thereof, the Agent
may execute the Assignment Agreement as the Affected Lender’s attorney-in-fact.
Each of the Lenders hereby irrevocably constitutes and appoints the Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of such Lender
or in its own name to execute and deliver an Assignment Agreement while such
Lender is an Affected Lender hereunder (such power of attorney to be deemed
coupled with an interest and irrevocable). In connection with any assignment
pursuant to this Section 13.12, the Borrower or the Purchasing Lender shall pay
to the Agent the administrative fee for processing such assignment referred to
in Section 13.8; and

(ii) With respect to any Affected Lender that is an Impaired Lender, the
Borrower may, with the prior written consent of the Agent and notwithstanding
Section 10.3 of this Agreement or any other provisions requiring pro rata
payments to the Lenders, elect to reduce the Revolving Credit Aggregate
Commitment by the amount of the Revolving Credit Aggregate Commitment of such
Affected Lender and repay all amounts owing to such Affected Lender, subject to
the following:

(A) such Affected Lender shall receive an amount in cash equal to the
outstanding principal amount owing to such Affected Lender under this Agreement,
plus unpaid interest accrued thereon up to but excluding the date of the
repayment. In addition, and as a condition thereof, the Borrower shall pay to
the Affected Lender all fees accrued for its account

 

101



--------------------------------------------------------------------------------

hereunder to but excluding the date of such repayment, plus, if demanded by the
Affected Lender within ten (10) Business Days after such repayment, any
additional compensation accrued for its account under Sections 3.4(c), 11.4 and
11.5 to but excluding said date;

(B) after giving effect to the reduction in the Revolving Credit Aggregate
Commitment and the payments required under subclause (A) above, the Borrower
shall have availability, on the date of the repayment, to borrow additional
Revolving Credit Advances under the Revolving Credit Aggregate Commitment of at
least $5,000,000 (after taking into account the sum on such date of the
outstanding principal amount of all Revolving Credit Advances, Swing Line
Advances and Letter of Credit Obligations); and

(C) the stated dollar commitment of any other Lender is not increased thereby.

13.13 Withholding Taxes. If any Lender is not a “united states person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code, such Lender
shall promptly (but in any event prior to the initial payment of interest
hereunder or prior to its accepting any assignment under Section 13.8 hereof, as
applicable) deliver to the Agent two original executed copies of (i) Internal
Revenue Service Form W-8BEN or any successor form specifying the applicable tax
treaty between the United States and the jurisdiction of such Lender’s domicile
which provides for the exemption from withholding on interest payments to such
Lender, (ii) Internal Revenue Service Form W-8ECI or any successor form
evidencing that the income to be received by such Lender hereunder is
effectively connected with the conduct of a trade or business in the United
States or (iii) other evidence satisfactory to the Agent that such Lender is
exempt from United States income tax withholding with respect to such income;
provided, however, that such Lender shall not be required to deliver to Agent
the aforesaid forms or other evidence with respect to Advances to Borrower, if
such Lender has assigned its entire interest hereunder (including its Revolving
Credit Commitment Amount, any outstanding Advances hereunder and participations
in Letters of Credit issued hereunder and any Notes issued to it by Borrower),
to an Affiliate which is incorporated under the laws of the United States or a
state thereof, and so notifies the Agent. Such Lender shall amend or supplement
any such form or evidence as required to insure that it is accurate, complete
and non-misleading at all times. Promptly upon notice from the Agent of any
determination by the Internal Revenue Service that any payments previously made
to such Lender hereunder were subject to United States income tax withholding
when made, such Lender shall pay to the Agent the excess of the aggregate amount
required to be withheld from such payments over the aggregate amount actually
withheld by the Agent. In addition, from time to time upon the reasonable
request and the sole expense of Borrower, each Lender and the Agent shall (to
the extent it is able to do so based upon applicable facts and circumstances),
complete and provide Borrower with such forms, certificates or other documents
as may be reasonably necessary to allow Borrower, as applicable, to make any
payment under this Agreement or the other Loan Documents without any withholding
for or on the account of any tax under Section 10.1(d) hereof (or with such
withholding at a reduced rate), provided that, in the reasonable opinion of such
Lender or the Agent, the execution and delivery of such forms, certificates or
other

 

102



--------------------------------------------------------------------------------

documents does not adversely affect or otherwise restrict the rights and
benefits (including without limitation economic benefits) available to such
Lender or the Agent, as the case may be, under this Agreement or any of the
other Loan Documents, or under or in connection with any transactions not
related to the transactions contemplated hereby.

13.14 Taxes and Fees. Should any tax (other than as a result of a Lender’s
failure to comply with Section 13.13 or a tax based upon the net income or
capitalization of any Lender or the Agent by any jurisdiction where a Lender or
the Agent is or has been located), or recording or filing fee become payable in
respect of this Agreement or any of the other Loan Documents or any amendment,
modification or supplement hereof or thereof, Borrower agrees to pay the same,
together with any interest or penalties thereon arising from Borrower’s actions
or omissions, and agrees to hold the Agent and the Lenders harmless with respect
thereto provided, however, that Borrower shall not be responsible for any such
interest or penalties which were incurred prior to the date that notice is given
to Borrower of such tax or fees. Notwithstanding the foregoing, nothing
contained in this Section 13.14 shall affect or reduce the rights of any Lender
or the Agent under Section 11.5 hereof.

13.15 WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT AND THE BORROWER KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE AGENT NOR THE
BORROWER SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS AND
THE AGENT OR THE BORROWER EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF
THEM.

13.16 USA Patriot Act Notice. Pursuant to Section 326 of the USA Patriot Act,
the Agent and the Lenders hereby notify Intcomex, Borrower and the Subsidiaries
that if they or any of their Subsidiaries open an account, including any loan,
deposit account, treasury management account, or other extension of credit with
Agent or any Lender, the Agent or the applicable Lender will request the
applicable Person’s name, tax identification number, business address and other
information necessary to identify such Person (and may request such Person’s
organizational documents or other identifying documents) to the extent necessary
for the Agent and the applicable Lender to comply with the USA Patriot Act.

13.17 Complete Agreement; Conflicts. This Agreement, the Notes (if issued), any
Requests for Revolving Credit Advance, Requests for Swing Line Advance and the
Loan Documents contain the entire agreement of the parties hereto, superseding
all prior agreements, discussions and understandings relating to the subject
matter hereof, and none of the parties shall be bound by anything not expressed
in writing. In the event of any conflict between the terms of this Agreement and
the other Loan Documents, this Agreement shall govern.

 

103



--------------------------------------------------------------------------------

13.18 Severability. In case any one or more of the obligations of Intcomex,
Borrower and the Subsidiary Guarantors under this Agreement, the Notes or any of
the other Loan Documents shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of Intcomex, Borrower and the Subsidiary Guarantors shall not in any
way be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of Intcomex, Borrower and the Subsidiary
Guarantors under this Agreement, the Notes or any of the other Loan Documents in
any other jurisdiction.

13.19 Table of Contents and Headings; Section References. The table of contents
and the headings of the various subdivisions hereof are for convenience of
reference only and shall in no way modify or affect any of the terms or
provisions hereof and references herein to “sections,” “subsections,” “clauses,”
“paragraphs,” “subparagraphs,” “exhibits” and “schedules” shall be to sections,
subsections, clauses, paragraphs, subparagraphs, exhibits and schedules,
respectively, of this Agreement unless otherwise specifically provided herein or
unless the context otherwise clearly indicates.

13.20 Construction of Certain Provisions. If any provision of this Agreement or
any of the Loan Documents refers to any action to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.

13.21 Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.

13.22 Electronic Transmissions.

 

  (a) Each of the Agent, Borrower, the Lenders, and each of their Affiliates is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. The Borrower hereby
acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

 

  (b) All uses of an E-System shall be governed by and subject to, in addition
to Section 13.6 and this Section 13.22, separate terms and conditions posted or
referenced in such E-System and related contractual obligations executed by the
Agent, Intcomex, Borrower and the Subsidiary Guarantors and the Lenders in
connection with the use of such E-System.

 

104



--------------------------------------------------------------------------------

  (c) All E-Systems and Electronic Transmissions shall be provided “as is” and
“as available”. None of the Agent or any of its Affiliates warrants the
accuracy, adequacy or completeness of any E-Systems or Electronic Transmission,
and each disclaims all liability for errors or omissions therein. No warranty of
any kind is made by the Agent or any of its Affiliates in connection with any E
Systems or Electronic Transmission, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects. The Agent, Borrower and the Lenders
agree that the Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

13.23 Advertisements. The Agent and the Lenders may disclose the names of
Intcomex, Borrower and the Subsidiaries and the existence of the Indebtedness in
general advertisements and trade publications.

13.24 Reliance on and Survival of Provisions. All terms, covenants, agreements,
representations and warranties of Intcomex, Borrower and the Subsidiary
Guarantors to any of the Loan Documents made herein or in any of the Loan
Documents or in any certificate, report, financial statement or other document
furnished by or on behalf of Intcomex, Borrower or any Subsidiary in connection
with this Agreement or any of the Loan Documents shall be deemed to have been
relied upon by the Lenders, notwithstanding any investigation heretofore or
hereafter made by any Lender or on such Lender’s behalf, and those covenants and
agreements of the Borrower set forth in Section 13.5 hereof (together with any
other indemnities of Intcomex, Borrower or any Subsidiary Guarantor contained
elsewhere in this Agreement or in any of the other Loan Documents) and of
Lenders set forth in Section 12.7 hereof shall survive the repayment in full of
the Indebtedness and the termination of any commitment to extend credit.

[Signatures Follow On Succeeding Page]

 

105



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK,

as Administrative Agent

    SOFTWARE BROKERS OF AMERICA, INC. By:         By:     Its:         Its:    

 

COMERICA BANK,

as a Lender, as Issuing Lender

and as Swing Line Lender

    By:         Its:          

 

106



--------------------------------------------------------------------------------

Schedule 1.1

Percentages and Allocations

Revolving Credit Facilities

 

LENDERS

   REVOLVING
CREDIT
PERCENTAGE     REVOLVING
CREDIT
ALLOCATIONS

Comerica Bank

   100 %    $ 20,000,000             

TOTALS

   100 %    $ 20,000,000             



--------------------------------------------------------------------------------

Schedule 1.2

Compliance Information

 

Correct Legal Name

 

Address

 

Type of

Organization

   Jurisdiction of
Organization    Tax identification
number and other
identification numbers